Exhibit 10.1

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Dated as of August 1, 2013

Among

CEDAR REALTY TRUST PARTNERSHIP, L.P.

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent, L/C Issuer and Swing Line Lender

KEYBANC CAPITAL MARKETS,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Co-Lead Arranger and Co-Lead Book Manager

BANK OF AMERICA, N.A.,

as Syndication Agent

MANUFACTURERS AND TRADERS TRUST COMPANY and REGIONS BANK,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. DEFINITIONS

     1   

1.1 Defined Terms

     1   

1.2 Other Interpretive Provisions

     30   

1.3 Accounting Terms

     31   

1.4 Rounding

     32   

1.5 Times of Day

     32   

1.6 Letter of Credit Amounts

     32   

2. LOAN PROVISIONS

     32   

2. 1 General Loan Provisions

     32   

2.1.1 Loans

     32   

2.1.2 Procedures and Limits

     34   

2.1.3 Funding Procedures

     35   

2.2 Term of Loan

     36   

2.2.1 Revolving Facility

     36   

2.2.2 Term Facility

     37   

2.2.3 Termination/Reduction of Revolving Commitments

     37   

2.3 Interest Rate and Payment Terms

     38   

2.3.1 Borrower’s Options

     38   

2.3.2 Selection To Be Made

     38   

2.3.3 Notice

     38   

2.3.4 If No Notice

     38   

2.3.5 Telephonic Notice

     39   

2.3.6 Limits On Options

     39   

2.3.7 Payment and Calculation of Interest

     39   

2.3.8 Mandatory Principal Payments

     39   

2.3.9 Prepayment

     40   

2.3.10 Maturity

     40   

2.3.11 Method of Payment; Date of Credit; Administrative Agent’s Clawback

     40   

2.3.12 Billings

     42   

2.3.13 Default Rate

     42   

2.3.14 Late Charges

     42   

2.3.15 Breakage Fee

     43   

2.3.16 Borrower Information

     43   

2.4 Loan Fees

     43   

2.4.1 Loan Fees

     43   

2.4.2 Unused Fee

     44   

2.4.3 Payment of Fees Generally

     44   

2.5 Swing Line Loans.

     44   

2.5.1 The Swing Line

     44   

2.5.2 Borrowing Procedures

     45   

 

i



--------------------------------------------------------------------------------

2.5.3 Refinancing of Swing Line Loans

     45   

2.5.4 Repayment of Participations

     46   

2.5.5 Interest for Account of Swing Line Lender

     47   

2.5.6 Payments Directly to Swing Line Lender

     47   

2.5.7 Swing Line Note

     47   

2.6 Additional Provisions Related to Interest Rate Selection

     47   

2.6.1 Increased Costs

     47   

2.6.2 Capital Requirements

     48   

2.6.3 Illegality

     48   

2.6.4 Availability

     48   

2.6.5 Base Rate Advances

     49   

2.6.6 Delay in Requests

     49   

2.6.7 Mitigation

     49   

2.6.8 Survival

     49   

2.6.9 Taxes

     50   

2.7 Letters of Credit

     50   

2.7.1 The Letter of Credit Commitment

     50   

2.7.2 Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit

     52   

2.7.3 Drawings and Reimbursements; Funding of Participations

     54   

2.7.4 Repayment of Participations

     56   

2.7.5 Obligations Absolute

     56   

2.7.6 Role of L/C Issuer

     57   

2.7.7 Cash Collateral

     58   

2.7.8 Applicability of ISP

     58   

2.7.9 Letter of Credit Fees

     58   

2.7.10 Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer

     59   

2.7.11 Conflict with Issuer Documents

     59   

2.7.12 Letters of Credit Issued for Borrower Subsidiaries

     59   

2.7.13 Amount

     59   

2.8 Taxes

     60   

2.8.1 Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes

     60   

2.8.2 Payment of Other Taxes by the Borrower

     60   

2.8.3 Tax Indemnifications

     60   

2.8.4 Evidence of Payments

     61   

2.8.5 Status of Lenders; Tax Documentation

     62   

2.8.6 Treatment of Certain Refunds

     64   

2.9 Defaulting Lenders

     64   

2.9.1 Adjustments

     64   

2.9.2 Defaulting Lender Cure

     66   

3. BORROWING BASE PROPERTIES

     66   

3.1 Loan Documents

     66   

3.2 Removal of Individual Property as a Borrowing Base Property - Borrower

     67   

3.2.1 Borrowing Base Compliance

     67   

 

ii



--------------------------------------------------------------------------------

3.2.2 Financial Covenant Compliance

     67   

3.2.3 No Default Upon Release

     67   

3.2.4 No Default Prior to Release

     67   

3.2.5 [Reserved]

     67   

3.2.6 Payment of Fees

     67   

3.3 Removal of Individual Property as a Borrowing Base Property - Administrative
Agent

     68   

3.3.1 Removal Criteria

     68   

3.3.2 [Reserved]

     68   

3.3.3 Release by Administrative Agent

     68   

3.4 Additional Borrowing Base Property

     68   

4. CONTINUING AUTHORITY OF AUTHORIZED OFFICERS

     69   

5. CONDITIONS PRECEDENT

     69   

5.1 Closing Loan and Funding Initial Loan Advance

     69   

5.1.1 Satisfactory Loan Documents

     70   

5.1.2 Financial Information; No Material Change

     70   

5.1.3 Representations and Warranties Accurate

     70   

5.1.4 Lien Searches

     70   

5.1.5 Litigation

     71   

5.1.6 Formation Documents and Entity Agreements

     71   

5.1.7 Compliance With Laws

     71   

5.1.8 Compliance With Financial Covenants

     71   

5.1.9 Borrowing Base Property Due Diligence

     71   

5.1.10 Condition of Property

     72   

5.1.11 Third Party Consents and Agreements

     72   

5.1.12 Legal and other Opinions

     72   

5.1.13 No Default

     72   

5.2 Conditions to all Credit Extensions

     72   

5.2.1 Financial Covenant Compliance

     72   

5.2.2 No Default

     72   

5.2.3 Loan Notice

     72   

6. REPRESENTATIONS AND WARRANTIES

     73   

6.1 Formation

     73   

6.2 Proceedings; Enforceability

     73   

6.3 Conflicts

     73   

6.4 Ownership and Taxpayer Identification Numbers

     73   

6.5 Litigation

     74   

6.6 Information

     74   

6.7 Taxes

     74   

6.8 Financial Information

     74   

6.9 Control Provisions

     74   

6.10 Formation Documents

     75   

6.11 Bankruptcy Filings

     75   

6.12 Investment Company

     75   

 

iii



--------------------------------------------------------------------------------

6.13 [Reserved]

     75   

6.14 Borrowing Base Properties

     75   

6.14.1 Licenses and Permits

     75   

6.14.2 Ownership

     75   

6.14.3 Environmental Matters

     76   

6.14.4 Leases

     76   

6.14.5 Ground Lease

     77   

6.14.6 Casualty/Condemnation

     77   

6.14.7 Property Condition

     77   

6.15 Margin Regulations; Use of Proceeds

     77   

6.16 Insurance

     77   

6.17 Deferred Compensation and ERISA

     77   

6.18 [Reserved]

     78   

6.19 No Default

     78   

6.20 Governmental Authorizations; Other Consents

     78   

6.21 Qualification as a REIT

     78   

6.22 Compliance with Laws

     78   

6.23 Property Matters

     78   

6.23.1 Major Leases

     78   

6.23.2 Borrowing Base Properties

     78   

6.24 Solvency

     79   

6.25 Regarding Representations and Warranties

     79   

7. AFFIRMATIVE COVENANTS

     79   

7.1 Notices

     80   

7.2 Financial Statements; Reports; Officer’s Certificates

     80   

7.2.1 Annual Statements

     80   

7.2.2 Periodic Statements

     80   

7.2.3 Borrowing Base Property Reports

     81   

7.2.4 SEC Reports

     81   

7.2.5 Compliance Certificates

     81   

7.2.6 Data Requested

     81   

7.2.7 Tax Returns

     82   

7.2.8 [Reserved.]

     82   

7.2.9 [Reserved.]

     82   

7.2.10 Entity Notices

     82   

7.2.11 Property Acquisition or Sale

     82   

7.2.12 Property Finance

     82   

7.2.13 Notice of Litigation

     82   

7.3 Existence

     83   

7.4 Payment of Taxes

     83   

7.5 Insurance.

     84   

7.5.1 Insurance

     84   

7.5.2 Notice of Damage

     84   

7.6 Inspection

     84   

7.7 Loan Documents

     84   

7.8 Further Assurances

     84   

 

iv



--------------------------------------------------------------------------------

7.9 Books and Records

     85   

7.10 Business and Operations

     85   

7.11 Estoppel

     85   

7.12 ERISA

     86   

7.13 [Reserved]

     86   

7.14 Costs and Expenses

     86   

7.15 Indemnification

     86   

7.16 Interest Coverage Ratio

     86   

7.17 Leverage Ratio

     86   

7.18 Fixed Charge Ratio

     87   

7.19 Net Worth

     87   

7.20 Secured Debt Ratio

     87   

7.21 Borrowing Base Property Covenants

     87   

7.21.1 Occupancy Ratio

     87   

7.21.2 Retail Center

     87   

7.21.3 Business Strategy

     87   

7.21.4 Minimum Borrowing Base Properties

     88   

7.22 Variable Rate Debt

     88   

7.23 Replacement Documentation

     88   

7.24 Maintenance of REIT Status

     88   

7.25 The Lenders’ Consultants

     88   

7.25.1 Right to Employ

     88   

7.25.2 Functions

     88   

7.25.3 Payment

     88   

7.25.4 Access

     88   

7.25.5 No Liability

     88   

7.26 Payment of Obligations

     89   

7.27 Compliance with Laws

     89   

8. NEGATIVE COVENANTS

     89   

8.1 No Changes to the Borrower and other Loan Parties

     89   

8.2 Restrictions on Liens

     89   

8.2.1 Permitted Debt

     89   

8.2.2 Tax Liens

     90   

8.2.3 Judgment Liens

     90   

8.2.4 Personal Property Liens

     90   

8.2.5 L/C Issuer/Swing Line Lenders Liens

     90   

8.2.6 Easements, etc

     90   

8.2.7 Title Matters

     90   

8.3 Consolidations, Mergers, Sales of Assets, Issuance and Sale of Equity

     91   

8.3.1 Transfers

     91   

8.3.2 Non-Loan Parties

     91   

8.3.3 Loan Parties

     91   

8.3.4 Borrowing Base Properties

     91   

8.3.5 Leases

     91   

8.3.6 Property Transfers

     91   

8.3.7 Ordinary Course

     91   

 

v



--------------------------------------------------------------------------------

8.3.8 With Consent

     92   

8.3.9 Permitted Investments

     92   

8.3.10 Equity Issuances

     92   

8.3.11 Merger of Loan Parties

     92   

8.3.12 Cedar-Riverview

     92   

8.3.13 Cedar-Revere

     92   

8.4 Restrictions on Debt

     92   

8.4.1 Debt under this Agreement

     92   

8.4.2 Unsecured Debt

     92   

8.4.3 Individual Property Debt

     92   

8.4.4 Nonrecourse Debt

     93   

8.4.5 Ordinary Course

     93   

8.4.6 Capital Leases

     93   

8.4.7 Cross-Collateralized Debt

     93   

8.4.8 Other Unsecured Debt

     93   

8.4.9 Other Debt

     93   

8.5 Other Business

     93   

8.6 Change of Control

     93   

8.7 Forgiveness of Debt

     93   

8.8 Affiliate Transactions

     93   

8.9 ERISA

     94   

8.10 Bankruptcy Filings

     94   

8.11 Investment Company

     94   

8.12 [Reserved]

     94   

8.13 Use of Proceeds

     94   

8.14 Distributions

     94   

8.15 Restrictions on Investments

     94   

8.16 Negative Pledges, Etc.

     94   

8.17 Swap Contracts

     95   

9. SPECIAL PROVISIONS

     95   

9.1 Legal Requirements

     95   

9.2 Limited Recourse Provisions.

     95   

9.2.1 Borrower Fully Liable

     95   

9.2.2 Certain Non-Recourse

     95   

9.2.3 Additional Matters

     96   

9.3 Payment of Obligations

     96   

10. EVENTS OF DEFAULT

     96   

10.1 Default and Events of Default

     96   

10.1.1 Failure to Pay the Loan

     96   

10.1.2 Failure to Make Other Payments

     97   

10.1.3 Loan Documents

     97   

10.1.4 Default under Other Agreements

     97   

10.1.5 Representations and Warranties

     97   

10.1.6 Affirmative Covenants

     98   

10.1.7 Negative Covenants

     98   

 

vi



--------------------------------------------------------------------------------

10.1.8 Financial Status and Insolvency

     98   

10.1.9 Loan Documents

     98   

10.1.10 Judgments

     98   

10.1.11 ERISA

     99   

10.1.12 Change of Control

     99   

10.1.13 Indictment; Forfeiture

     99   

10.1.14 Generally

     99   

10.2 Grace Periods and Notice

     99   

10.2.1 No Notice or Grace Period

     99   

10.2.2 Nonpayment of Interest

     100   

10.2.3 Other Monetary Defaults

     100   

10.2.4 Nonmonetary Defaults Capable of Cure

     100   

10.2.5 Borrowing Base Property Defaults

     100   

11. REMEDIES

     100   

11.1 Remedies

     100   

11.1.1 Accelerate Debt

     100   

11.1.2 Collateralize Letters of Credit

     100   

11.1.3 Pursue Remedies

     100   

11.2 Distribution of Liquidation Proceeds

     101   

11.3 Power of Attorney

     102   

12. SECURITY INTEREST AND SET-OFF

     102   

12.1 Security Interest

     102   

12.2 Set-Off/Sharing of Payments

     102   

12.3 Right to Freeze

     103   

12.4 Additional Rights

     103   

13. THE ADMINISTRATIVE AGENT AND THE LENDERS

     103   

13.1 Rights, Duties and Immunities of the Administrative Agent

     103   

13.1.1 Appointment of Administrative Agent

     103   

13.1.2 No Other Duties, Etc.

     103   

13.1.3 Delegation of Duties

     103   

13.1.4 Exculpatory Provisions

     104   

13.1.5 Reliance by Administrative Agent

     105   

13.1.6 Notice of Default

     105   

13.1.7 Lenders’ Credit Decisions

     105   

13.1.8 Administrative Agent’s Reimbursement and Indemnification

     105   

13.1.9 Administrative Agent in its Individual Capacity

     106   

13.1.10 Successor Administrative Agent

     106   

13.1.11 Administrative Agent May File Proofs of Claim

     107   

13.1.12 Guaranty Matters

     108   

13.2 Respecting Loans and Payments

     108   

13.2.1 Adjustments

     108   

13.2.2 Setoff

     108   

13.2.3 Distribution by the Administrative Agent

     109   

13.2.4 Removal or Replacement of a Lender

     109   

 

vii



--------------------------------------------------------------------------------

13.2.5 Holders

     110   

13.3 Assignments by Lenders

     110   

13.3.1 Successors and Assigns Generally

     110   

13.3.2 Assignments by Lenders

     110   

13.3.3 Register

     112   

13.3.4 Participations

     112   

13.3.5 Limitations upon Participant Rights

     113   

13.3.6 Certain Pledges

     113   

13.3.7 Resignation as L/C Issuer and Swing Line Lender after Assignment

     114   

13.4 Administrative Matters

     114   

13.4.1 Amendment, Waiver, Consent, Etc.

     114   

13.4.2 Deemed Consent or Approval

     116   

14. RESERVED

     116   

15. GENERAL PROVISIONS

     116   

15.1 Notices

     116   

15.2 Interest Rate Limitation

     119   

15.3 [Reserved]

     119   

15.4 [Reserved]

     119   

15.5 Parties Bound

     119   

15.6 Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial

     119   

15.6.1 GOVERNING LAW

     119   

15.6.2 SUBMISSION TO JURISDICTION

     120   

15.6.3 WAIVER OF VENUE

     120   

15.6.4 SERVICE OF PROCESS

     120   

15.6.5 WAIVER OF JURY TRIAL

     120   

15.7 Survival

     121   

15.8 Cumulative Rights

     121   

15.9 Expenses; Indemnity; Damage Waiver

     121   

15.9.1 Costs and Expenses

     121   

15.9.2 Indemnification by the Borrower

     122   

15.9.3 Reimbursement by Lenders

     122   

15.9.4 Waiver of Consequential Damages, Etc.

     123   

15.9.5 Payments

     123   

15.9.6 Survival

     123   

15.10 Regarding Consents

     123   

15.11 Obligations Absolute

     123   

15.12 Table of Contents, Title and Headings

     123   

15.13 Counterparts

     123   

15.14 Satisfaction of Commitment Letter

     124   

15.15 Time Of the Essence

     124   

15.16 No Oral Change

     124   

15.17 Monthly Statements

     124   

15.18 No Advisory or Fiduciary Responsibility

     124   

15.19 USA PATRIOT Act

     125   

15.20 Treatment of Certain Information; Confidentiality

     125   

15.21 Amendment and Restatement

     126   

 

viii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)    Lenders’ Commitment Schedule 1.1(b)    Existing Letters of
Credit Schedule 4    Authorized Officers Schedule 6.4    Ownership Interests and
Taxpayer Identification Numbers Schedule 6.14.2    Borrowing Base Properties
Schedule 6.14.3    Environmental Reports Schedule 6.14.5    Ground Leases
Schedule 6.23.1    Major Leases Schedule 8.3.6    Designated Properties Schedule
15.1    Notices

 

ix



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    —      Form of Loan Notice Exhibit B    —      Form of Note Exhibit
C    —      Form of Compliance Certificate Exhibit D    —      Form of
Assignment and Assumption Exhibit E    —      Form of Closing Compliance
Certificate Exhibit F-1    —      Form of CRT Guaranty Agreement Exhibit F-2   
—      Form of Subsidiary Guaranty Agreement Exhibit G    —      Form of Swing
Line Note Exhibit H    —      Form of Cash Flow Projections

 

x



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT AMENDS AND

RESTATES IN ITS ENTIRETY THAT CERTAIN AMENDED, RESTATED AND

CONSOLIDATED LOAN AGREEMENT DATED AS OF JANUARY 26, 2012

AMONGST CEDAR REALTY TRUST PARTNERSHIP, L.P., THE LENDERS PARTY

THERETO, AND KEYBANK NATIONAL ASSOCIATION, AS AGENT (THE

“EXISTING AGREEMENT”).

SECOND AMENDED AND RESTATED LOAN AGREEMENT

This agreement (this “Loan Agreement” or “Agreement”) is made and entered into
as of August 1, 2013, by and between CEDAR REALTY TRUST PARTNERSHIP, L.P., a
Delaware limited partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”) and the several banks and other financial institutions as are, or
may from time to time become parties to this Agreement (each a “Lender” and
collectively, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as administrative
agent for the Lenders (the “Administrative Agent”), Swing Line Lender (as
hereinafter defined) and L/C Issuer (as hereinafter defined), KEYBANC CAPITAL
MARKETS and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as Co-Lead
Arranger and Co-Lead Book Manager, BANK OF AMERICA, N.A., as Syndication Agent
and MANUFACTURERS AND TRADERS TRUST COMPANY and REGIONS BANK, as
Co-Documentation Agents.

WITNESSETH:

WHEREAS, the Borrower has entered into the Existing Facility, and has requested
that the Lenders amend and restate the Existing Facility and provide to the
Borrower the Revolving Facility and the Term Facility;

WHEREAS, the Lenders have so agreed to amend and restate the Existing Facility
as provided herein and provide for both the Revolving Facility and the Term
Facility on and subject to the terms and conditions set forth herein; and

WHEREAS, each and every lender party to the Existing Facility has become a
Lender under this Agreement or has been paid in full all principal, interest,
fees and other amounts owing to it under the Existing Facility.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. DEFINITIONS.

1.1 Defined Terms.

As used in this Loan Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

“Act” shall have the meaning set forth in Section 15.19.

 

1



--------------------------------------------------------------------------------

“Additional Borrowing Base Request” shall have the meaning set forth in
Section 3.4.

“Adjusted Capitalized Value” shall mean with respect to any Borrowing Base
Property, the most recent fiscal quarter Adjusted Net Operating Income for such
Borrowing Base Property, annualized, capitalized at the Capitalization Rate.

“Adjusted FFO” shall mean, for CRT and its Consolidated Subsidiaries, net income
(loss) (computed in accordance with GAAP), excluding gains (or losses) from
(i) debt restructurings, (ii) sales of real property, and (iii) extraordinary
and/or nonrecurring items, plus real estate related depreciation and
amortization and after adjustments for unconsolidated partnerships and joint
ventures, as set forth in more detail under the definitions and interpretations
thereof relative to funds from operations promulgated by the National
Association of Real Estate Investment Trusts or its successor.

“Adjusted Net Operating Income” shall mean, for any period of determination, for
any Individual Property, the Pro Rata Share of (i) Net Operating Income, less
(ii) management fees (calculated as the greater of either three percent (3%) of
total revenue or actual management expenses incurred), to the extent not already
deducted from Net Operating Income, less (iii) allowances for capital
expenditures in the amount of $0.20 per annum per rentable square foot of
completed improvements.

“Administrative Agent” shall mean, KEYBANK NATIONAL ASSOCIATION, acting as agent
for the Lenders, together with its successors and assigns.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth in Section 15.1, or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” shall have the meaning set forth in Section 15.1(c).

“Agreement” shall have the meaning set forth in the Preamble.

“Applicable Margin” shall mean, for any day, with respect to any LIBO Rate
Advances or Base Rate Advances, as the case may be, the applicable rate per
annum set forth below under the caption “LIBO Rate Advances” or “Base Rate
Advances”:

 

Level

   Leverage Ratio    LIBO Rate Advances
Applicable Margin      Base Rate Advances
Applicable Margin  

1

   ³ 55% but < 60%      2.25%         1.25%   

2

   ³ 50% but < 55%      1.95%         .95%   

3

   ³ 45% but < 50%      1.75%         .75%   

4

   < 45%      1.65%         .65%   

 

2



--------------------------------------------------------------------------------

Each change in the applicable LIBO Rate Advances Applicable Margin or the Base
Rate Advances Applicable Margin, as the case may be, shall apply during the
period commencing on the date of the most recent Compliance Certificate
delivered to the Administrative Agent and ending on the date of receipt of the
next Compliance Certificate. If a Compliance Certificate is not delivered to the
Administrative Agent in accordance with the terms hereof, the Applicable Margin
shall be deemed to be based on Level 1 until the required Compliance Certificate
is delivered to the Administrative Agent. The provisions of this definition
shall be subject to Section 2.3.16.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall mean, collectively, KeyBanc Capital Markets and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.3, and accepted by the Administrative Agent), in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Authorized Officer” shall mean, with respect to any Loan Party, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Vice President of Operations and their respective successors, it being
understood that one individual may hold the office of Chief Operating Officer
and Vice President of Operations.

“Auto-Extension Letter of Credit” shall have the meaning set forth in
Section 2.7.2(c).

“Auto-Reinstatement Letter of Credit” shall have the meaning set forth in
Section 2.7.2(d).

“BOFA” shall mean Bank of America, N.A., a national banking association.

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one half of 1% (0.50%), or (b) the
Prime Rate in effect for such day. “Prime Rate” shall mean the rate of interest
in effect for such day as publicly announced from time to time by KeyBank as its
“prime rate.” The “prime rate” is a rate set by KeyBank based upon various
factors including KeyBank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by KeyBank shall take effect at the opening of business
on the day specified in the public announcement of such change.

 

3



--------------------------------------------------------------------------------

“Base Rate Advance” shall mean any principal amount outstanding under this
Agreement which pursuant to this Agreement bears interest at the Base Rate
Accrual Rate.

“Base Rate Accrual Rate” shall mean the greater of (a) the Base Rate plus the
Applicable Margin or (b) the LIBO Rate (as specified in clause (b) of the
definition thereof) plus the Applicable Margin for the corresponding LIBO Rate
Advance had such advance been a LIBO Rate Advance.

“Book Value” shall mean the value of such property or asset, as determined in
accordance with GAAP.

“Borrower” shall have the meaning set forth in the Preamble.

“Borrower Materials” shall have the meaning set forth in Section 7.2.13.

“Borrower Reduction Date” shall have the meaning set forth in Section 2.2.2(b).

“Borrower Subsidiaries” shall mean, individually and collectively, all of the
Subsidiaries of the Borrower and/or CRT.

“Borrower Termination Date” shall have the meaning set forth in
Section 2.2.2(a).

“Borrowing Base Property” and “Borrowing Base Properties” shall mean, the
Individual Properties initially listed in Schedule 6.14.2(i) hereto, plus any
Individual Property which subsequently becomes a Borrowing Base Property in
accordance with Section 3.4 hereof, but excluding (i) any Borrowing Base
Property which is determined by the Administrative Agent to no longer be a
Borrowing Base Property in accordance with Section 3.3, hereof, or (ii) any
Borrowing Base Property which is released in accordance with Section 3.2 hereof.

“Borrowing Base Property Owner” and “Borrowing Base Property Owners” shall mean,
from time to time, the Wholly-Owned Subsidiary or Subsidiaries of the Borrower
or CRT (or an Unconsolidated CRT Entity to the extent approved by the
Administrative Agent) which is or are the owner or owners of the fee simple
interest in, or the approved ground lessee of, a Borrowing Base Property or the
Borrowing Base Properties.

“Borrowing Base Property Requirements” shall mean the requirements, with respect
to any Individual Property, set forth below:

(a) The Individual Property satisfies all Eligibility Criteria or is otherwise
approved by the Required Lenders.

(b) Each applicable Loan Party has executed and delivered to the Administrative
Agent a Guaranty.

(c) The Individual Property is owned in fee simple or ground leased pursuant to
a Ground Lease by a Wholly-Owned Subsidiary of the Borrower, except as otherwise
approved by the Administrative Agent.

 

4



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received and completed a satisfactory
review of such due diligence as the Administrative Agent may reasonably require
(with the Borrower delivering such diligence to the Administrative Agent for
delivery to the Lenders) with respect to any Individual Property (with the
Administrative Agent agreeing to use reasonable efforts to utilize any due
diligence previously submitted by the Borrower and received by the
Administrative Agent pursuant to the Existing Facility), including, without
limitation:

(i) To the extent in Borrower’s files, a copy of the owner’s title insurance
policy or other evidence of the status of title to the Individual Property
reasonably satisfactory to the Administrative Agent and the Administrative
Agent’s counsel; and

(ii) To the extent requested by the Administrative Agent, copies of all Major
Leases; and

(iii) To the extent in the Borrower’s files, a current environmental Phase I
Site Assessment performed by a firm reasonably acceptable to the Administrative
Agent within six (6) months of submission to the Administrative Agent, which
indicates the property is free from recognized hazardous materials or substances
apparent from the inspection, or affected by such environmental matters as may
be reasonably acceptable to the Administrative Agent.

“Borrowing Base Value” shall mean, as of the most recent Compliance Certificate
or Borrowing Base Property report, as applicable, delivered to the
Administrative Agent, the sum of for all Borrowing Base Properties, (a) the
lesser of (i) sixty percent (60%) of the Adjusted Capitalized Value of all such
Borrowing Base Properties, or (ii) the Implied Loan Amount for all such
Borrowing Base Properties, less (b) the Excess Recourse Debt, less (c) all
Unsecured Debt of CRT and its Subsidiaries (excluding the Total Outstandings);
provided, however, for purposes of calculating Borrowing Base Value, (x) the
Borrowing Base Value from any single Borrowing Base Property shall not exceed
fifteen percent (15%) of the total Borrowing Base Value and any Borrowing Base
Value from such Borrowing Base Asset in excess of fifteen percent (15%) shall be
excluded from the calculation of total Borrowing Base Value, and (y) aggregate
rents from any single tenant or affiliate group of tenants may not exceed twenty
five percent (25%) of the total rents of CRT and its Subsidiaries, and any rents
from such tenants or affiliated group in excess of twenty five percent
(25%) shall be excluded from the calculation of total Borrowing Base Value.

“Breakage Fee” shall have the meaning set forth in Section 2.3.15.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any LIBO Rate Advance, shall mean
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market. Further, payments shall be due
on the first Business Day of each calendar month

“Calculation Date” shall mean the last day of each calendar quarter commencing
with June 30, 2013.

 

5



--------------------------------------------------------------------------------

“Calculation Period” shall mean for each Calculation Date, the just completed
calendar quarter (inclusive of the applicable Calculation Date).

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including without
limitation, each class or series of common stock and preferred stock of such
Person and (ii) with respect to any Person that is not a corporation, any and
all investment units, partnership, membership or other equity interests of such
Person.

“Capitalization Rate” shall be equal to seven and one-half percent (7.5%).

“Carveout Designated Properties” shall mean those certain properties known as
Gahanna Discount Drug Mart Plaza, McCormick Place and Roosevelt II.

“Cash Collateral” shall have the meaning set forth in in the definition of Cash
Collateralize.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Swing Line Lender, or the L/C
Issuer, as applicable, and the Lenders, as collateral for L/C Obligations or
Swing Line Loans or obligations of Lenders to fund participations in respect
thereof (as the context may require), cash or deposit account balances (the
“Cash Collateral”) pursuant to documentation in form and substance satisfactory
to the Administrative Agent and the Swing Line Lender or the L/C Issuer, as
applicable (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings.

“Cash Flow Projections” shall mean a detailed schedule of all cash Distributions
projected to be made to the Borrower from the Borrower Subsidiaries, as detailed
on the model delivered to the Administrative Agent prior to the Closing Date
(attached hereto as Exhibit H), and subject to change as shall be detailed in
the respective Officer’s Certificate to be provided to the Administrative Agent
as set forth herein, as may be requested by Administrative Agent from time to
time.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines and
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean the occurrence of any of the following:

 

6



--------------------------------------------------------------------------------

(a) The acquisition by any Person, or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended) of
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended), directly or indirectly, of 50% or more of the
outstanding shares of voting stock of CRT, other than short term acquisitions
necessary in connection with the ultimate sale or other offerings of equity
interests otherwise permitted hereunder;

(b) During any period of twelve (12) consecutive calendar months, individuals:

(1) Who were directors of CRT on the first day of such period; or

(2) Whose election or nomination for election to the board of directors of CRT
was recommended or approved by at least a majority of the directors then still
in office who were directors of CRT on the first day of such period, or whose
election or nomination for election was so approved,

shall cease to constitute a majority of the board of directors of CRT; or

(c) CRT shall cease to be the sole general partner of Borrower; or

(d) CRT shall cease to own a minimum of 50% of the beneficial ownership interest
in the Borrower, or

(e) With respect to any Borrowing Base Property Owner, the transfer of any
ownership interest therein such that such Borrowing Base Property Owner is not a
Wholly-Owned Subsidiary of the Borrower or CRT.

“Closing Compliance Certificate” shall have the meaning set forth in
Section 5.1.2(b).

“Closing Date” shall have the meaning set forth in Section 5.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Combined EBITDA” shall mean the sum of the Pro Rata Share of EBITDA for each
Consolidated CRT Entity and each Unconsolidated CRT Entity.

“Commitment” shall mean, with respect to each Lender, the aggregate amount of
such Lender’s Revolving Commitment and Term Commitment.

“Commitment Letter” shall mean that certain Confidential Summary of Terms and
Conditions, dated as of July 2, 2013, by and among the Borrower and KeyBank.

 

7



--------------------------------------------------------------------------------

“Commitment Percentage” shall mean with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loan Advances, the commitment of the Swing Line Lender to make
Swing Line Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 11.2 or if the Total
Commitments have expired, then the Commitment Percentage of each Lender shall be
determined based on the Commitment Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Commitment
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 1.1(a) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Compliance Certificate” shall mean a compliance certificate in the form of
Exhibit C.

“Consolidated” or “Consolidating” shall mean consolidated or consolidating as
defined in accordance with GAAP.

“Consolidated CRT Entity” or “Consolidated CRT Entities” shall mean, singly and
collectively, the Borrower, CRT, and any Subsidiary of the Borrower or CRT that
is Consolidated.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” shall mean each of the following: (a) a Loan Advance and
(b) an L/C Credit Extension.

“CRT” shall mean Cedar Realty Trust, Inc., a Maryland corporation.

“Debt” shall mean, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
property and services purchased, and expense accruals and deferred compensation
items arising, in the ordinary course of business), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the ordinary course
of business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations of such Person under leases which
have been, or should be, in accordance with generally accepted accounting
principles, recorded as capital leases, to the extent required to be so
recorded, (vi) all reimbursement, payment or similar obligations of such Person,
contingent or otherwise, under acceptance, letter of credit or similar
facilities (other than letters of credit in support of trade obligations or in
connection with workers’ compensation, unemployment insurance, old-age pensions
and other social security benefits in the ordinary course of business),
(vii) any Guarantee of any indebtedness or other obligation of any Person,
either directly or indirectly, of indebtedness described in clauses (i) through
(vi), and (viii) all Debt referred to in clauses (i) through (vii) above secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien, security interest or other charge or
encumbrance upon or in property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt. For the purposes of the
calculation of the Financial Covenants, Debt of any entity in which a Person
owns an ownership interest shall be calculated on its Pro Rata Share of such
Debt, unless such Person has delivered a guaranty or other indemnity in
connection with such Debt creating a greater proportionate liability, in which
event, such greater liability shall apply.

 

8



--------------------------------------------------------------------------------

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” shall have the meaning set forth in Section 10.1.

“Default Rate” shall mean (a) when used with respect to Borrower Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Margin, if any, applicable to Base Rate Advances plus
(iii) four percent (4.0%) per annum; provided, however, that with respect to a
LIBO Rate Advance, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Loan plus four percent (4.0%) per annum and (b) when used with respect to Letter
of Credit Fees, a rate equal to the Applicable Margin plus four percent
(4.0%) per annum.

“Defaulting Lender” shall mean Lender that (a) has failed to (i) fund all or any
portion of its Loans or participation in L/C Obligations or Swing Line Loans
within two (2) Business Days of the date such Loans or participations were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in L/C
Obligations or Swing Line Loans) within two (2) Business Days of the date when
due, (b) has notified the Borrower or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Borrower and each Lender.

 

9



--------------------------------------------------------------------------------

“Designated Property(ies)” shall mean the Individual Properties listed on
Schedule 8.3.6.

“Development Assets” shall mean Individual Properties as to which construction
of the associated or contemplated improvements has commenced (either new
construction or substantial renovation) but has not yet been completed such that
a certificate of occupancy (or the local equivalent) for a substantial portion
of the intended improvements has not yet been issued or, for any completed
project, until one hundred eighty (180) days after completion.

“Distribution” shall mean, with respect to any Person, that such Person has paid
a dividend or returned any equity capital to its stockholders, members or
partners or made any other distribution, payment or delivery of property (other
than common stock or partnership or membership interests of such Person) or cash
to its stockholders, members or partners as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any membership or partnership
interests (or any options or warrants issued by such Person with respect to its
capital stock or membership or partnership interests), or shall have permitted
any of its Subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock or any membership or partnership
interests of such Person (or any options or warrants issued by such Person with
respect to its capital stock or membership or partnership interests). Without
limiting the foregoing, “Distributions” with respect to any Person shall also
include all payments made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans.

“Dollars” shall mean lawful money of the United States.

“Drawdown Date” shall have the meaning set forth in Section 2.1.2(a).

“EBITDA” shall mean for any Person the sum of (i) net income (or loss), plus
(ii) actual interest paid or payable respecting all Debt to the extent included
as an expense in the calculation of net income (or loss), plus (iii) total Tax
Expenses to the extent included as an expense in the calculation of net income
(or loss), plus (iv) total depreciation and amortization expense, to the extent
included as an expense in the calculation of net income (or loss), plus
(v) losses from extraordinary items, nonrecurring items, asset sales, write-ups
or forgiveness of debt, to the extent included as an expense in the calculation
of net income, minus (vi) gains from extraordinary items, nonrecurring items,
asset sales, write-ups or forgiveness of debt, to the extent included as income
in the calculation of net income, minus (vii) allowances for capital
expenditures in the amount of $0.20 per annum per rentable square foot of
improvements, adjusted (viii) for the elimination of straight line rents, all of
the foregoing as determined in accordance with GAAP, as appropriate, minus
(ix) to the extent not deducted in calculating net income (or loss), Ground
Lease Payments (except to the extent of any portion of such payment which is
treated as a payment under a capital lease in accordance with GAAP). Without
limiting the generality of the foregoing, in determining EBITDA, net income
shall include as income, Rent Loss Proceeds.

 

10



--------------------------------------------------------------------------------

“Eligibility Criteria” shall mean the following criteria which must be satisfied
in a manner acceptable to the Administrative Agent for each Borrowing Base
Property:

(a) The Borrowing Base Property is a completed retail center located within the
contiguous United States within one of CRT’s then current core markets, and
being owned by a Borrowing Base Property Owner and managed by the Borrower;

(b) The Borrowing Base Property is of a scope and of an asset quality consistent
with CRT’s other grocery-anchored properties or such other retail center-related
assets as is approved by the Administrative Agent;

(c) The Borrower provides reasonably acceptable historical operating and leasing
information;

(d) The Borrower provides a certification as to the absence of any material
environmental issues;

(e) The Borrower provides certification as to the absence of any material
structural issues; and

(f) No security interests, liens or other encumbrances shall exist on the
Borrowing Base Property upon its inclusion as a Borrowing Base Property, other
than Permitted Liens.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 13.3.2 (including the requirements or limitations set
forth in Sections 13.3.2(c), (e) and (f)), subject to such consents, if any, as
may be required under Section 13.3.2(c).

“Environmental Report” shall mean, each of the environmental reports listed on
Schedule 6.14.3 hereto, plus any environmental report delivered to
Administrative Agent in connection with the addition of a Borrowing Base
Property in accordance with Section 3.4 hereof.

“Environmental Legal Requirements” shall mean any and all applicable Federal,
state and local statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems, as the same now exists or may be changed or amended or
come into effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

11



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with either Borrower or a Loan Party would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (ii) as a result of either Borrower or a Loan Party being or having
been a general partner of such Person.

“Event of Default” shall have the meaning set forth in Section 10.1.

“Event of Loss” shall mean, with respect to any Borrowing Base Property, any of
the following: (a) any loss or destruction of, or damage to, such Borrowing Base
Property; or (b) any actual condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, of such Borrowing Base Property, or
confiscation of such Borrowing Base Property or the requisition of such
Borrowing Base Property by a Governmental Agency or any Person having the power
of eminent domain, or any voluntary transfer of such Borrowing Base Property or
any portion thereof in lieu of any such condemnation, seizure or taking.

“Excess Recourse Debt” shall mean, to the extent that the amount of recourse
Debt permitted under Section 8.4.3 is in excess of ten percent (10%) of Total
Asset Value, the amount of such aggregate recourse Debt which is in excess of
sixty five percent (65%) of the Adjusted Capitalized Value of the underyling
Individual Properties which secure such recourse Debt.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall gross or net income (however denominated), and franchise
taxes or similar taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or with
which it has a present of former connection (other than any such connection
resulting from its having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with Sections 2.8.5(b)(i),
(d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 13.2.4), any United States withholding tax
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (ii) of Section2.8.5(b), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Sections 2.8.5(b) or (c), (e) any tax attributable to a failure or inability to
comply with Section 2.8.5(c), and (f) any U.S. federal withholding taxes imposed
under FATCA.

 

12



--------------------------------------------------------------------------------

“Existing Agreement” shall have the meaning set forth in the introduction to
this Agreement.

“Existing Borrowing Base Properties” shall mean the Individual Properties that
are qualified as Borrowing Base Properties under the Existing Facility as of the
Closing Date.

“Existing Facility” shall mean the revolving credit facility provided to the
Borrower by various lenders and KeyBank National Association, as administrative
agent, pursuant to that certain Amended, Restated and Consolidated Loan
Agreement dated as of January 26, 2012, and various documents and instruments
executed in connection therewith.

“Existing Letter of Credit” shall mean those certain letters of credit listed on
Schedule 1.1(b) issued by KeyBank under the Existing Facility, each of which
shall be deemed to have been issued under the terms of this Agreement.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions in effect on the next preceding Business Day as
so published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to KeyBank on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of August 1, 2013, by
and among the Borrower and KeyBank.

“Financial Covenants” shall mean those covenants of the Borrower set forth in
Sections 7.16, 7.17, 7.18, 7.19, 7.20 and 7.22.

“Fiscal Year” shall mean each twelve month period commencing on January 1 and
ending on December 31.

 

13



--------------------------------------------------------------------------------

“Fixed Charges” shall mean, without duplication, the aggregate of the Pro Rata
Share of all (a) Interest Expenses (excluding any interest expenses required to
be capitalized under GAAP), (b) regularly scheduled principal amortization
payments (other than any final “balloon” payments due at maturity) on all Debt
of the Consolidated CRT Entities and the Unconsolidated CRT Entities,
(c) preferred dividend payments or required Distributions (other than
Distributions by the Borrower to holders of operating partnership units and
Distributions by CRT to common equity holders) paid or payable by the
Consolidated CRT Entities and the Unconsolidated CRT Entities, (d) any portion
of a payment under a lease which is treated as a payment under a capital lease
in accordance with GAAP), and (e) Tax Expenses for the Consolidated CRT Entities
and the Unconsolidated CRT Entities, all of the foregoing as determined in
accordance with GAAP.

“Fixed Charge Ratio” shall mean, for each Calculation Period, the ratio of
(a) Combined EBITDA to (b) Fixed Charges.

“Foreign Lender” shall mean any Lender that is not a United States person within
the meaning of Section 7701(a)(30) of the Code.

“Formation Documents” shall mean, singly and collectively, the partnership
agreements, joint venture agreements, limited partnership agreements, limited
liability company or operating agreements and certificates of limited
partnership and certificates of formation, articles (or certificate) of
incorporation and by-laws and any similar agreement, document or instrument of
any Person, as amended subject to the terms and provisions hereof.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to L/C Issuer, such Defaulting Lender’s Commitment Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders, Cash Collateralized in accordance with the terms hereof, or cancelled
in accordance with the terms hereof, and (b) with respect to the Swing Line
Lender, such Defaulting Lender’s Commitment Percentage of Swing Line Loans other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Evidence” shall mean, in connection with the Borrower raising the funds
necessary to make any Mandatory Principal Payment to be made pursuant to
Section 2.3.8, evidence in connection with (i) the sale of any asset, that the
Borrower has entered into a sales agreement, letter of intent, or listed the
asset for sale with a recognized broker or (ii) the financing or refinancing of
an asset, that the Borrower has obtained a commitment for such financing or
submitted a loan application to a recognized financial institution, the proceeds
of which together with such other funds as are available to the Borrower will be
sufficient to make the required payment.

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

14



--------------------------------------------------------------------------------

“Ground Leases” shall mean, from time to time, any ground lease relative to an
Individual Property and with respect to “Ground Leases” covering Borrowing Base
Properties, for which the Administrative Agent has given its prior written
approval.

“Ground Lease Payments” shall mean the sum of the Pro Rata Share of (i) payments
made by the Consolidated CRT Entities under Ground Leases and (ii) payments made
under Ground Leases by Unconsolidated CRT Entities. Ground Lease Payments shall
not include the payments made by Cedar-South Philadelphia I, LLC under that
certain ground lease dated as of October 31, 2003 by and between SPSP
Corporation, Passyunk Supermarket, Inc., and Twenty Fourth Street Passyunk
Partners, L.P., as landlord, and Cedar-South Philadelphia I, LLC, as tenant.

“Guarantee” shall mean, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien). The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranty” shall have the meaning set forth in Section 3.1, as such agreements
may be amended, restated, supplemented or otherwise updated or modified from
time to time.

“Guarantor” or “Guarantors” shall mean CRT and those certain single-purpose
Subsidiaries of the Borrower that have entered into a Guaranty, including
without limitation, each Borrowing Base Property Owner and each Wholly-Owned
Subsidiary of the Borrower or CRT which owns a direct or indirect ownership
interest in a Borrowing Base Property Owner.

 

15



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean and include asbestos, mold, flammable
materials, explosives, radioactive substances, polychlorinated biphenyls,
radioactive substances, other carcinogens, oil and other petroleum products,
pollutants or contaminants that could be a detriment to the environment, and any
other hazardous or toxic materials, wastes, or substances which are defined,
determined or identified as such in any past, present or future federal, state
or local laws, rules, codes or regulations, or any judicial or administrative
interpretation of such laws, rules, codes or regulations.

“Honor Date” shall have the meaning set forth in Section 2.7.3(a).

“Implied Debt Service” shall mean the greater of (a) the annual amount of
principal and interest payable on a hypothetical loan in an amount equal to the
Implied Loan Amount, based upon a thirty (30) year direct reduction monthly
amortization schedule and a per annum interest rate equal to the actual blended
interest rate for the Loan, or (b) an annual debt service constant of seven and
ninety eight-one hundredths percent (7.98%) on such hypothetical loan amount.

“Implied Debt Service Coverage Ratio” shall mean as of each Calculation Date,
the ratio of (i) the aggregate of (a) Adjusted Net Operating Income for all
Borrowing Base Properties for the most recent fiscal quarter, annualized, to
(ii) Implied Debt Service; such calculation and results to be as verified by the
Administrative Agent.

“Implied Loan Amount” shall mean a principal amount which would generate as of
any Calculation Date an Implied Debt Service Coverage Ratio of 1.50 to 1.00,
which Implied Loan Amount may be revised by the Administrative Agent after the
Closing Date or as of the most recent Compliance Certificate or Borrowing Base
Property report, as applicable, delivered to the Administrative Agent, to
reflect additions, removals and other adjustments to the Borrowing Base
Properties since the Closing Date or the most recent Compliance Certificate or
Borrowing Base Property report, as applicable, delivered to the Administrative
Agent.

“Increase Effective Date” shall have the meaning set forth in Section 2.1.1(c).

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning set forth in Section 15.9.2.

“Individual Property” and “Individual Properties” shall mean, from time to time,
all real estate property owned or ground leased by any Consolidated CRT Entity
or any Unconsolidated CRT Entity, together with all improvements, fixtures,
equipment, and personalty relating to such property.

“Information” shall have the meaning set forth in Section 15.20.

“Interest Coverage Ratio” shall mean the ratio of (a) a CRT’s Combined EBITDA
for the immediately preceding calendar quarter to (b) all Pro Rata Interest
Expense paid or payable respecting all Debt by the Consolidated CRT Entities and
the Unconsolidated CRT Entities for such period (excluding in each instance any
interest expenses required to be capitalized under GAAP).

 

16



--------------------------------------------------------------------------------

“Interest Expense” shall mean the sum of the Pro Rata Share of the aggregate
actual interest expense (whether expensed or capitalized) paid or payable
respecting all Debt by the Consolidated CRT Entities and the Unconsolidated CRT
Entities.

“Interest Period” shall mean, as to each LIBO Rate Advance, the period
commencing on the date such LIBO Rate Advance is disbursed or converted to or
continued as a LIBO Rate Advance and ending either one week or on the
numerically corresponding day in the first, second, third or sixth month
thereafter, as selected by the Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” shall mean the acquisition of any real property or tangible
personal property or of any stock or other security, any loan, advance, bank
deposit, money market fund, contribution to capital, extension of credit (except
for accounts receivable arising in the ordinary course of business and payable
in accordance with customary terms), or purchase or commitment or option to
purchase or otherwise acquire real estate or tangible personal property or stock
or other securities of any party or any part of the business or assets
comprising such business, or any part thereof.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Borrower Subsidiary) or in favor
the L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” shall have the meaning set forth in Section 2.1.1(d).

“KeyBank” shall mean KEYBANK NATIONAL ASSOCIATION and its successors and
assigns.

“Knowledge” or “knowledge” shall mean, with respect to any Loan Party, the
actual knowledge of any Authorized Officer of such Loan Party. Notwithstanding
the foregoing, such named parties and their successors are not parties to this
Agreement and shall have no liability for a breach of any representation,
warranty, covenant or agreement deemed to be made to their actual knowledge.

 

17



--------------------------------------------------------------------------------

“Land Assets” shall mean Individual Properties constituting raw or undeveloped
land as to which construction of contemplated improvements has not commenced or
which does not generate rental revenues under a Ground Lease.

“Late Charge” shall have the meaning set forth in Section 2.3.14.

“Laws” shall mean, collectively, all Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Commitment
Percentage.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Loan Advance.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“L/C Draw” shall mean a payment made by the Administrative Agent pursuant to a
Letter of Credit which was presented to the Administrative Agent for a draw of
proceeds thereunder.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all L/C Draws that have not yet been reimbursed by or on behalf of the
Borrower, or repaid through a Loan Advance, at such time.

“L/C Issuer” shall mean KeyBank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder, with each of
KeyBank and BOFA having the same rights and privileges as the L/C Issuer with
respect to the respective Existing Letters of Credit. It is understood and
agreed that BOFA shall have no obligation to renew any Existing Letter of Credit
or to issue any new Letter of Credit.

“L/C Obligations” shall mean, as of any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.7.13. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

18



--------------------------------------------------------------------------------

“Lease” shall mean any lease relative to all or any portion of a Borrowing Base
Property.

“Lenders” shall have the meaning set forth in the Preamble and, as the context
requires, the Swing Line Lender.

“Lenders’ Consultant” shall have the meaning set forth in Section 27.1.

“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

“Letter of Credit” shall mean any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” shall mean the day that is seven days prior
to the Revolving Facility Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Fee” shall have the meaning set forth in Section 2.7.9.

“Letter of Credit Sublimit” shall mean an amount equal to $20,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Total
Revolving Commitments.

“Leverage Ratio” shall mean the quotient (expressed as a percentage) resulting
from dividing (i) the aggregate of all Debt of the Consolidated CRT Entities and
the Unconsolidated CRT Entities by (ii) the Total Asset Value.

“LIBO Rate” shall mean:

(a) For any Interest Period with respect to a LIBO Rate Advance, the rate per
annum equal to (A) the LIBOR Rate as published by Reuters (or other commercially
available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) (“LIBOR”), at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or (B) if such published
rate is not available at such time for any reason, the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the LIBO Rate Advance being made, continued or converted by KeyBank
and with a term equivalent to such Interest Period would be offered to major
banks, including KeyBank, in the London interbank Eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

19



--------------------------------------------------------------------------------

(b) For any interest rate calculation with respect to a Base Rate Advance, the
rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time on
the date of determination (provided that if such day is not a London Business
Day, the next preceding London Business Day) for Dollar deposits being delivered
in the London interbank market for a term of one month commencing that day or
(ii) if such published rate is not available at such time for any reason, the
rate determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the subject Base Rate Advance being made, continued or
converted by KeyBank and with a term equal to one month would be offered to
major banks, including KeyBank, in the London interbank Eurodollar market at
their request at the date and time of determination.

“LIBO Rate Advance” shall mean any principal outstanding under this Agreement
which pursuant to this Agreement bears interest at the LIBO Rate plus the
Applicable Margin.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

“Licenses and Permits” shall mean all licenses, permits, authorizations and
agreements issued by or agreed to by any governmental authority or by a private
party, and including, but not limited to, building permits, occupancy permits
and such special permits, variances and other relief as may be required pursuant
to Laws which may be applicable to any Borrowing Base Property.

“Line Fee” shall have the meaning set forth in Section 2.4.2.

“Line Percentage” shall mean (i) 0.20% per annum, to the extent the Total
Revolving Outstandings are greater than or equal to fifty percent (50%) of the
Total Revolving Commitments and (ii) 0.30% per annum, to the extent the Total
Revolving Outstandings are less than fifty percent (50%) of the Total Revolving
Commitments.

“Liquidation Proceeds” shall mean amounts received by the Administrative Agent
and/or the Lenders in the exercise of the rights and remedies under the Loan
Documents.

“Loan” shall mean, individually or collectively, as the context so requires, for
either the Revolving Facility or the Term Facility, any extension of credit by a
Lender to the Borrower under Article 2 in the form of a Base Rate Advance or a
LIBO Rate Advance as well as any Swing Line Loan.

“Loan Advance” or “Loan Advances” shall mean any advance of any proceeds of the
Revolving Facility or the Term Facility, including any Swing Line Borrowings, as
the case may be.

“Loan Agreement” shall have the meaning set forth in the Preamble.

“Loan Documents” shall have the meaning set forth in Section 3.1.

“Loan Notice” shall have the meaning set forth in Section 2.1.2(b).

 

20



--------------------------------------------------------------------------------

“Loan Party” and “Loan Parties” shall mean, singly and collectively, the
Borrower, the Guarantors and each Borrowing Base Property Owner.

“Major Event of Loss” shall mean, with respect to any Borrowing Base Property,
any of the following: (a) any loss or destruction of, or damage to, such
Borrowing Base Property such that either (x) the repairs and restoration thereof
cannot be completed, in the judgment of the Lenders’ Consultant and if there is
no Lenders’ Consultant, an independent architect or engineer retained by the
Borrower, within six (6) months after the occurrence of such loss, damage or
destruction or (y) rendering more than fifty percent (50%) of the Borrowing Base
Property unusable for the purposes conducted thereon immediately prior to such
loss, destruction or damage, as determined by the applicable Lenders’ Consultant
and if there is no Lenders’ Consultant, an independent architect or engineer
retained by the Borrower; or (b) any actual condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of such Borrowing Base
Property, or confiscation of such Borrowing Base Property or the requisition of
such Borrowing Base Property by a Governmental Agency or any Person having the
power of eminent domain, or any voluntary transfer of such Borrowing Base
Property or any portion thereof in lieu of any such condemnation, seizure or
taking, rendering more than fifty percent (50%) of the leaseable area of such
Borrowing Base Property unusable for the purposes conducted thereon immediately
prior to action, as determined by the Lenders’ Consultant and if there is no
Lenders’ Consultant, an independent architect or engineer retained by the
Borrower.

“Major Lease” shall mean (i) any Lease for space in any Borrowing Base Property
(x) in excess of 25,000 rentable square feet, or (y) in excess of 15,000
rentable square feet and in excess of ten percent (10%) of the rentable square
footage of such Borrowing Base Property, or (ii) any Lease with a tenant who is
a tenant in more than one Borrowing Base Property and who leases 25,000 or more
rentable square feet, in the aggregate, in all Borrowing Base Properties.

“Mandatory Principal Payment” shall have the meaning set forth in Section 2.3.8.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, operations or financial or other condition of any of the
Borrower, CRT, or, taken as a whole, the Loan Parties, (ii) the ability of any
of the Borrower, CRT, or, taken as a whole, the Loan Parties to perform any
material Obligations or to pay any Obligations which it is or they are obligated
to pay in accordance with the terms hereof or of any other Loan Document, or
(iii) the rights of, or benefits available to, the Administrative Agent and/or
any of the Lenders under any Loan Document.

“Maturity Date” shall be either of the Revolving Facility Maturity Date or the
Term Facility Maturity Date, as the context of this Agreement requires.

“Maximum Loan Amount” shall have the meaning set forth in Section 2.1.1(a).

“Maximum Rate” shall have the meaning set forth in Section 15.2.

 

21



--------------------------------------------------------------------------------

“Net Operating Income” shall mean, for any period of determination, (i) net
operating income generated by an Individual Property for such period (i.e.,
gross operating income, inclusive of any rent loss insurance, less expenses
(including Ground Lease Payments (except to the extent of any portion of such
payment which is treated as a payment under a capital lease in accordance with
GAAP) and exclusive of debt service, capital expenditures and vacancy allowances
and before depreciation and amortization), determined in accordance with GAAP,
as generated by, through or under Leases, and (ii) all other income arising from
direct operations of or licenses or operating agreements for any part of the
Individual Property determined on a GAAP basis. For purposes hereof, all rental
income shall be adjusted for straight line rents. Borrower shall provide the
Administrative Agent with all information and materials required by the
Administrative Agent necessary for the determination of Net Operating Income. If
any Leases are scheduled to expire during such period of determination, no rents
or other amounts payable under such Leases with respect to any portion of such
period occurring after such scheduled expiration date shall be included in the
determination of Net Operating Income for such period. If any Leases are
scheduled to commence (and rent and occupancy pursuant thereto are also
scheduled to commence) during such period of determination, the rents and other
amounts payable under such Leases with respect to any period occurring after the
scheduled commencement date shall be included in the determination of Net
Operating Income for such period.

“Net Worth” shall mean (a) the sum of (i) total CRT shareholders’ equity in the
Borrower and (ii) the limited partners’ interest in the Borrower (both
controlling and non-controlling interests) as of the Calculation Date appearing
on the consolidated financial statements of CRT as determined in accordance with
GAAP, plus (b) depreciation and amortization provided after March 31, 2013
through the Calculation Date on a cumulative basis.

“Non-Extension Notice Date” shall have the meaning set forth in
Section 2.7.2(c).

“Non-Reinstatement Deadline” shall have the meaning set forth in
Section 2.7.2(d).

“Non-Retail Assets” shall mean Individual Properties that generate more than
fifteen percent (15%) of base rental revenues from non-retail tenants.

“Note” shall mean, collectively, the various promissory notes payable to each
Lender in the form of Exhibit B.

“Obligations” shall mean without limitation, all and each of the following,
whether now existing or hereafter arising:

(a) Any and all direct and indirect liabilities, debts, and obligations of the
Borrower or any Loan Party to the Administrative Agent or any Lender under or
arising out of the Loan Documents, each of every kind, nature, and description.

(b) Each obligation to repay any loan, advance, indebtedness, note, obligation,
overdraft, or amount now or hereafter owing by the Borrower or any Loan Party to
the Administrative Agent or any Lender (including all future advances whether or
not made pursuant to a commitment by the Administrative Agent or any Lender)
under or arising out of the Loan Documents, whether or not any of such are
liquidated, unliquidated, primary, secondary, secured, unsecured, direct,
indirect, absolute, contingent, or of any other type, nature, or description, or
by reason of any cause of action which the Administrative Agent or any Lender
may hold against the Borrower or any Loan Party including, without limitation,
any obligation arising under any Swap Contract with the Administrative Agent or
any Lender.

 

22



--------------------------------------------------------------------------------

(c) All notes and other obligations of the Borrower or any Loan Party now or
hereafter assigned to or held by the Administrative Agent or any Lender under or
arising out of the Loan Documents, each of every kind, nature, and description.

(d) All interest, fees, and charges and other amounts which may be charged by
the Administrative Agent or any Lender to the Borrower or any Loan Party and/or
which may be due from the Borrower or any Loan Party to the Administrative Agent
or any Lender from time to time under or arising out of the Loan Documents.

(e) All costs and expenses incurred or paid by the Administrative Agent or any
Lender in respect of any agreement between the Borrower or any Loan Party and
the Administrative Agent or any Lender or instrument furnished by the Borrower
or any Loan Party to the Administrative Agent or any Lender (including, without
limitation, costs of collection, attorneys’ reasonable fees, and all court and
litigation costs and expenses) in connection with the Loan.

(f) Any and all covenants of the Borrower or any Loan Party to or with the
Administrative Agent or any Lender and any and all obligations of the Borrower
or any Loan Party to act or to refrain from acting in accordance with any
agreement between the Borrower or any Loan Party and the Administrative Agent or
any Lender or instrument furnished by the Borrower or any Loan Party to the
Administrative Agent or any Lender in connection with the Loan.

“Occupancy Ratio” shall mean with respect to any Borrowing Base Property, the
ratio as determined by the Administrative Agent of the rentable square footage
thereof as to which tenants are paying rent, to the total rentable square
footage thereof. Notwithstanding the foregoing, for purposes of determining
compliance with Section 7.21.1 of this Agreement, the Occupancy Ratio for any
Borrowing Base Property as to which an Event of Loss has occurred shall be equal
to the greater of (i) the actual Occupancy Ratio with respect thereto or
(ii) the Occupancy Ratio immediately prior to the said Event of Loss for a
period equal to the lesser of (x) six (6) months from the occurrence of the
Event of Loss or (y) the determination that the subject Borrowing Base Property
is not, or ceases to be, a Restoration Property.

“Officer’s Certificate” shall mean a certificate delivered to the Administrative
Agent by the Borrower, a Borrower Subsidiary, or a Guarantor, as the case may be
respectively, which is signed by an Authorized Officer.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” shall mean (i) with respect to the Loan on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of the Loan occurring on such date,
including, without limitation with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Swing Line Loans occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

 

23



--------------------------------------------------------------------------------

“Participant” shall have the meaning set forth in Section 13.3.4.

“Participant Register” shall have the meaning set forth in Section 13.3.4.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Debt” shall have the meaning set forth in Section 8.4.

“Permitted Distributions” shall mean (a) so long as no Event of Default exists
and is continuing, or would be created thereby, any Distributions (including the
repurchase or redemption of stock of CRT or partnership interests in the
Borrower) by the Borrower and CRT, (i) in any amount, provided that such
Distributions, when added to Distributions for each of the last three calendar
quarters, to the extent not included in the determination of Adjusted FFO, shall
not exceed ninety-five (95%) percent of Adjusted FFO for the just completed four
calendar quarters (with the initial test to be for the quarter ending June 30,
2013); provided that any Distributions by the Borrower or CRT shall be permitted
as are necessary for CRT to maintain REIT status including any Distributions
that are greater than the amounts set forth in this subclause (a)(i),
(ii) concerning the issuance of operating partnership units or stock in return
for equity interests in connection with any Permitted Investment, or (iii) in
connection with the repurchase or redemption of preferred stock of CRT utilizing
the proceeds of new issued preferred or common equity on equal or more favorable
terms, or (b) at any time after and during the continuance of any Event of
Default, such Distributions as are necessary for CRT to maintain REIT status
(measured on a quarterly basis), all of the foregoing tested by the Borrower on
each Calculation Date, such calculation and results to be as verified by the
Administrative Agent.

“Permitted Liens” shall have the meaning set forth in Section 8.2.

“Permitted Investments” shall mean the following:

(a) The Pro Rata Share of Investments in Development Assets (valued at
undepreciated Book Value) which, in the aggregate, do not exceed twenty percent
(20%) of Total Asset Value;

(b) The Pro Rata Share of Investments in Land Assets which, in the aggregate,
valued at undepreciated Book Value do not exceed seven and one-half percent
(7.5%) of Total Asset Value;

(c) Investments in Unconsolidated CRT Entities including, without limitation,
the purchase of all or any portion of any interests held by persons that are not
Wholly-Owned Subsidiaries of the Borrower;

 

24



--------------------------------------------------------------------------------

(d) The Pro Rata Share of Investments in Non-Retail Assets which, in the
aggregate, do not exceed five percent (5%) of Total Asset Value; and

(e) Investments in Swap Contracts.

Notwithstanding anything in this Agreement to the contrary, the total Permitted
Investments described in Sections (a), (b), and (d) above shall not, in the
aggregate, exceed twenty-five percent (25%) of the Total Asset Value.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) any Loan Party or any ERISA Affiliate,
including each such Plan for the five year period immediately following the
latest date on which such Loan Party or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such Plan.

“Platform” shall have the meaning set forth in Section 7.2.13.

“Preliminary Approval” shall mean the following:

(a) Delivery by the Borrower to the Administrative Agent and the Lenders of the
following with respect to any Individual Property proposed to be a Borrowing
Base Property, each such item to the reasonable satisfaction of the
Administrative Agent and the Lenders:

(i) A physical description;

(ii) A current rent roll, ARGUS runs and a leasing status report for the
Individual Property, along with operating statements;

(iii) To the extent then available in Borrower’s files, the following: a survey,
environmental reports, copies of existing title insurance policies or a title
commitment, engineering reports and similar information; and

(iv) The Borrower’s certification that to its knowledge the proposed Borrowing
Base Property presently satisfies (or is anticipated to satisfy upon the
approval of such Borrowing Base Property) the Eligibility Criteria set forth in
subsections (a), (d), (e) and (f), of the definition of Eligibility Criteria.

(b) Administrative Agent shall, within ten (10) Business Days after delivery of
all items described in subsection (a), above, grant or deny the preliminary
approval for the proposed Borrowing Base Property.

“Pro Rata Share” shall mean a calculation based on the percentage of the Capital
Stock of or other equity interest in any Person owned, directly or indirectly,
by the Borrower and/or CRT.

“Public Lender” shall have the meaning set forth in Section 2.7.13.

 

25



--------------------------------------------------------------------------------

“Register” shall have the meaning set forth in Section 13.3.3.

“REIT” shall mean a “real estate investment trust” as such term is defined in
Section 856 of the Code.

“Related Part(y)ies” shall mean, with respect to any Person, such Person’s
Affiliates, and the partners, members, shareholders, directors, officers,
employees, agents, trustees and advisors of such Person and of such Person’s
Affiliates.

“Release Conditions” shall have the meaning set forth in Section 3.2.

“Release Request” shall have the meaning set forth in Section 3.3.

“Rent Loss Proceeds” shall mean the proceeds received under any rent loss or
business interruption insurance policies.

“Repair Work” shall mean any work necessary to repair, restore, rebuild or
replace an affected Borrowing Base Property to its condition immediately prior
to an Event of Loss.

“Reportable Event” shall mean an event described in Section 4043(b) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .13, .14, .16, .18, .19 or .20 of PBGC
Regulation Section 2615, or as otherwise now or hereafter defined in ERISA.

“Required Lenders” shall mean, as of any date of determination, Lenders having
more than 66 2/3% of the Total Commitments or, if the Commitment of each Lender
to make Loans, the commitment of the Swing Line Lender to make Swing Line Loans,
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 11, Lenders holding in the aggregate at least 66
2/3% of the Obligations (including the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans);
provided that the Commitment of, and the portion of the Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Restoration Property” shall mean any Borrowing Base Property as to which an
Event of Loss has occurred and as to which the Repair Work can be completed in
six (6) months, as determined by the Administrative Agent in its reasonable
discretion.

“Revolving Commitment” shall mean the amount set forth on Schedule 1.1(a) hereto
as the amount of such Lender’s commitment to make Loans under the Revolving
Facility, to purchase participations in L/C Obligations, and to purchase
participations in Swing Line Loans, as may be amended from time to time by the
Administrative Agent as provided in Section 2.1.1(d) and/or Article 13.

“Revolving Facility” shall mean that certain senior unsecured revolving loan
facility provided by Lenders to the Borrower in an amount of up to $260,000,000
in accordance with the terms and conditions herein, as such amount may be
adjusted pursuant to the terms of this Agreement.

 

26



--------------------------------------------------------------------------------

“Revolving Facility Extension Fee” shall have the meaning set forth in
Section 2.2.1(e).

“Revolving Facility Extended Term” shall have the meaning set forth in
Section 2.2.1.

“Revolving Facility First Extended Maturity Date” shall have the meaning set
forth in Section 2.2.1.

“Revolving Facility Initial Maturity Date” shall have the meaning set forth in
Section 2.2.1.

“Revolving Facility Initial Term” shall have the meaning set forth in
Section 2.2.1.

“Revolving Facility Maturity” shall mean the Revolving Facility Initial Maturity
Date, or, if extended pursuant to the terms hereof, the Revolving Facility First
Extended Maturity Date or the Revolving Facility Second Maturity Date, as
applicable, or, in any instance, upon acceleration of the Revolving Facility
Loans, if such Revolving Facility Loans have been accelerated by the Lenders
upon an Event of Default.

“Revolving Facility Maturity Date” shall have the meaning set forth in
Section 2.2.1.

“Revolving Facility Second Extended Maturity Date” shall have the meaning set
forth in Section 2.2.1.

“Secured Debt” means, with respect to CRT and its Subsidiaries, (a) all Debt of
such Person that is secured in any manner by any Lien on any property owned by
such Person, plus (b) such Person’s pro rata share of the Secured Debt of any
such Person’s unconsolidated Affiliates; provided that any loan facilities, if
secured only by pledges of equity interests in any Subsidiaries of CRT, shall
not be deemed Secured Debt.

“Secured Debt Ratio” shall mean the quotient (expressed as a percentage) of
(a) all Secured Debt divided by (b) Total Asset Value.

“State” shall mean the State or Commonwealth in which the subject of such
reference or any part thereof is located.

“Statement” shall have the meaning set forth in Section 15.17.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

27



--------------------------------------------------------------------------------

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any confirmations
relating to the foregoing transactions and any Master Agreements related
thereto, including, without limitation, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”).

“Swap Termination Value” shall mean, with respect to the Borrower or a Borrower
Subsidiary, in respect of any one or more Swap Contracts, after taking into
account the effect of any legally enforceable netting agreement relating to such
Swap Contracts, for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s) to be payable by the Borrower or such Subsidiary.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.5.

“Swing Line Lender” means KeyBank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.5(a).

“Swing Line Note” shall mean, the promissory note payable to the Swing Line
Lender in the form of Exhibit G.

“Swing Line Sublimit” means an amount equal to $25,000,000.00. The Swing Line
Sublimit is part of, and not in addition to, the Total Revolving Commitments.

“Tax Expenses” shall mean tax expense (if any) attributable to income and
franchise taxes based on or measured by income, whether paid or accrued.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Commitment” shall mean the amount set forth on Schedule 1.1(a) hereto as
the amount of such Lender’s commitment to make a Loan under the Term Facility,
as may be amended from time to time by the Administrative Agent as provided in
Section 2.1.1(d).

“Term Facility” shall mean that certain senior unsecured term loan facility made
by Lenders to the Borrower in the amount of $50,000,000 in accordance with the
terms and conditions herein, as such amount may be adjusted pursuant to the
terms of this Agreement.

 

28



--------------------------------------------------------------------------------

“Term Facility Maturity” shall mean the Term Facility Maturity Date, or, in any
instance, upon acceleration of the Term Facility Loans, if such Term Facility
Loans have been accelerated by the Lenders upon an Event of Default.

“Term Facility Maturity Date” shall have the meaning set forth in Section 2.2.2.

“Term Facility Term” shall have the meaning set forth in Section 2.2.2.

“Total Asset Value” shall mean the aggregate of:

(a) For all Individual Properties (which are neither Individual Properties
acquired within the prior ninety (90) days from the Calculation Date,
Development Assets, nor Land Assets but shall include any Individual Properties
currently held for sale), the Pro Rata Share of the Calculation Period’s
aggregate Adjusted Net Operating Income for all such Individual Properties,
annualized, capitalized at a rate of 7.50%; plus

(b) For Land Assets, and for all Individual Properties which were acquired
within the prior ninety (90) days from the Calculation Date, the Pro Rata Share
of the undepreciated Book Value as of the Calculation Date; plus

(c) For Development Assets, at the Borrower’s option, either the Pro Rata Share
of the undepreciated Book Value as of the Calculation Date or the Pro Rata Share
of the Calculations Period’s aggregate Adjusted Net Operating Income for such
Development Asset, annualized, capitalized at a rate of 7.50%; plus

(d) For all unrestricted cash and cash equivalent investments, restricted cash
held by a qualified intermediary, and escrows owned by the Consolidated CRT
Entities and the Unconsolidated CRT Entities, the Pro Rata Share of the Book
Value as of the Calculation Date of such assets; plus

(e) Deposits corresponding to outstanding Letters of Credit.

The Pro Rata Share of Development Assets completed within the prior ninety
(90) days from a Calculation Date will be valued as set forth in (c) above for a
maximum of one hundred eighty (180) days from completion (and continuing until
end of such Calculation Period) and based on Adjusted Net Operating Income under
subsection (a) above thereafter.

“Total Commitment” shall mean the sum of the Commitments of the Lenders, as in
effect from time to time. On the Closing Date the Total Commitment equals
$310,000,000, consisting of the $260,000,000 Total Revolving Commitments and
$50,000,000 Total Term Commitments.

“Total Outstandings” shall mean the aggregate Outstanding Amount.

“Total Revolving Commitments” shall mean the aggregate Revolving Commitments of
the Lenders from time to time.

“Total Revolving Outstandings” shall mean the aggregate outstanding Loans under
the Revolving Facility (including all Swing Line Loans) and L/C Obligations.

 

29



--------------------------------------------------------------------------------

“Total Term Commitments” shall mean the aggregate Term Commitments of the
Lenders from time to time.

“Treasury Rate” shall mean, as of the date of any calculation or determination,
the latest published rate for United States Treasury Notes or Bills (but the
rate on Bills issued on a discounted basis shall be converted to a bond
equivalent) as published weekly in the Federal Reserve Statistical Release
H.15(519) of Selected Interest Rates in an amount which approximates (as
determined by Administrative Agent) the amount (i) approximately comparable to
the portion of the Loan to which the Treasury Rate applies for the Interest
Period, or (ii) in the case of a prepayment, the amount prepaid and with a
maturity closest to the original maturity of the installment which is prepaid in
whole or in part.

“Type” shall mean, with respect to any Loan, its character as a Base Rate
Advance or a LIBO Rate Advance.

“UCC” or the “Uniform Commercial Code” shall mean the Uniform Commercial Code in
effect in the State of New York, provided, that as same relates to a Borrowing
Base Property, the UCC shall mean the Uniform Commercial Code as adopted in such
jurisdiction.

“Unconsolidated CRT Entity” or “Unconsolidated CRT Entities” shall mean each
Person as to which the Borrower and/or CRT own, directly or indirectly, any
Capital Stock, but which is not a Consolidated Subsidiary.

“United States” and “U.S.” shall each mean the United States of America.

“Unreimbursed Amount” shall have the meaning set forth in Section 2.7.3(a).

“Unsecured Debt” means any Debt which is not Secured Debt.

“Variable Rate Indebtedness” shall mean any Debt that bears interest at a
variable rate without the benefit of an interest rate hedge or other interest
rate protection agreement. For the avoidance of doubt, Variable Rate
Indebtedness shall not include the notional amount of caps which protect against
an upward movement of the LIBO Rate up to 300 basis points.

“Wholly-Owned Subsidiary” shall mean, with respect to any Person, any other
Person as to which one-hundred (100%) percent of the Capital Stock thereof is
owned, directly or indirectly, by such Person; provided for purposes of this
definition Cedar Riverview, LP, Hamilton FC Associates, L.P., and (provided
Borrower or a Borrower Subsidiary becomes the general partner thereof) CF
Pottsgrove Associates, L.P., shall be deemed to be a Wholly-Owned Subsidiary of
the Borrower.

1.2 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

30



--------------------------------------------------------------------------------

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Formation Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns subject to restrictions on assignments as
set forth in this Agreement, (iii) the words “herein,” “hereof’ and “hereunder,”
and words of similar import when used in any Loan Document, shall be construed
to refer to such Loan Document in its entirety and not to any particular
provision thereof, (iv) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear, (v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any Law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.3 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements required by
Section 7.2.1, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

31



--------------------------------------------------------------------------------

1.4 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). For example
purposes only, in calculating the Fixed Charge Ratio, the calculation shall
initially result in three numbers right of the decimal point. If the last number
is four or less, the total number shall be rounded down. If the last number is 5
or more, the total number shall be rounded up.

1.5 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.6 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

2. LOAN PROVISIONS.

2.1 General Loan Provisions.

2.1.1 Loans.

(a) Subject to all of the terms and conditions hereof, the Lenders hereby agree
to make revolving Loan Advances to the Borrower under the Revolving Facility
between the date hereof and the Revolving Facility Maturity Date; provided, that
the (i) Total Outstandings shall at no time exceed the lesser of (A) the Total
Commitment or (B) the Borrowing Base Value; (the lesser of (A) or (B) being the
“Maximum Loan Amount”), and (ii) the Total Revolving Outstandings shall not
exceed the Total Revolving Commitments. Loan Advances made under the Revolving
Facility only may be repaid and reborrowed in accordance with the provisions of
this Agreement.

 

32



--------------------------------------------------------------------------------

(b) Subject to all of the terms and conditions hereof, each Lender hereby agrees
to make a Loan Advance to the Borrower under the Term Facility on the date
hereof in an amount equal to such Lender’s Term Commitment. The Term Facility
may not be reborrowed under any circumstances, and, subject to the provisions of
Section 2.1.1(d) below, shall be fully advanced upon the execution and delivery
of the Loan Documents.

(c) The obligations of the Lenders hereunder are several and independent and not
joint. No Lender shall become obligated to advance more than its Commitment
Percentage of a respective Loan including, without limitation, as a result of
the failure of any Lender to fulfill its obligations hereunder.

(d) Provided no Default or Event of Default shall then be in existence, the
Borrower shall have the right, on one or more occasions prior to the Revolving
Facility Initial Maturity Date, to elect to increase the Total Commitment;
provided, however, that (i) the amount of each such increase shall not be less
than Ten Million Dollars ($10,000,000) or in increments of Five Million Dollars
($5,000,000.00 ) in excess thereof, and (ii) the aggregate amount of all such
increases shall not cause the Total Commitment to exceed Five Hundred Million
Dollars ($500,000,000). Any such increase in the Total Commitment shall be
allocated to the Revolving Facility and/or the Term Facility in such amounts as
the Borrower may request. Such right may be exercised by the Borrower by written
notice to the Administrative Agent, which election shall designate the requested
increase in the Total Commitment and to which of the Revolving Facility and/or
the Term Facility such request is being made. At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Lenders), and each Lender shall endeavor to respond as
promptly as possible within such time period. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment (which decision shall be in its sole discretion) and, if
so, whether by an amount equal to, greater than, or less than its Commitment
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the L/C Issuer (which approvals shall not be unreasonably withheld, conditioned
or delayed), the Borrower may also invite additional Eligible Assignees to
become Lenders pursuant to a joinder agreement (each a “Joinder Agreement”) in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel. If the Total Commitment is increased in accordance with this Section,
the Administrative Agent and the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of each Lender’s
increased Commitments among the Term Facility and

 

33



--------------------------------------------------------------------------------

the Revolving Facility, and if such increase is not pro rata among the Revolving
Facility and the Term Facility, the new or increased Commitments issued in
connection with such increase, and the existing Revolving Commitments and Term
Commitments of the Lenders, shall be adjusted (but any existing Commitment of a
Lender will not be increased unless such Lender has elected to increase its
Commitment) so as to at all times provide that each Lender shall have a pro rata
Commitment in each of the Revolving Facility and the Term Facility. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase (with such increase being pro rata among
existing Lenders choosing to increase their Commitments) and the Increase
Effective Date. As a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Increase Effective Date signed by an Authorized Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (ii) certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article 6 and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.1.1(d), the representations
and warranties contained in Section 6.8 shall be deemed to refer to the most
recent statements furnished to the Administrative Agent, and (B) no Default or
Event of Default exists. The Borrower shall prepay amounts of the Loan
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 2.3.15) to the extent necessary to keep the
outstanding Loan ratable with any revised Commitment Percentages arising from
any non-ratable increase in the Commitments under this Section, with the amount
of any increase in the Term Facility being funded on such Increase Effective
Date. This Section shall supersede any provisions in Sections 12.2 or 13.4.1 to
the contrary.

2.1.2 Procedures and Limits. The parties hereto agree that, subject to the
provisions of Section 2.1.1(d), the proceeds of the Term Facility shall be
funded in full on the Closing Date, subject to the Borrower’s satisfaction in
full of any conditions to such funding provided for herein. As to the Revolving
Facility, until the Revolving Credit Maturity Date, the Lenders shall, subject
to the compliance with all of the other terms, conditions and provisions of this
Agreement and the absence of any Default or Event of Default at the time of such
disbursement, make disbursements to the Borrower of Loan Advances in
installments in accordance with the following:

(a) Written Requests. Loan Advances shall be made, at the Borrower’s written
request to Administrative Agent, for the Revolving Facility, on the basis of
written requests, made in accordance with the method and procedures described in
Section 2.1.3 below; and Administrative Agent shall act upon such requests
within three (3) Business Days following the receipt of a written request from
Borrower for a LIBOR Rate Advance and within one (1) Business Day following the
receipt of a written request from Borrower for a Base Rate Advance, which action
may include, without limitation, funding the requested Loan Advance or
specifying the basis for not funding and, when applicable, requesting additional
information and supporting documentation. The date on which any Loan Advance is
funded (or Letter of Credit is issued) is herein called a “Drawdown Date.”

 

34



--------------------------------------------------------------------------------

(b) Requisitions, Certifications. Each request for a Loan Advance shall be in
writing and in the form attached hereto as Exhibit A (a “Loan Notice”). Each
such request shall specify (i) the amount of the Loan Advance requested,
(ii) the purpose of the Loan Advance requested, (iii) the Total Outstandings
(including the funding of the Loan Advance being requested), (iv) the
then-aggregate remaining amount which may be funded under this Agreement,
(v) calculations evidencing the Borrower’s continued compliance with the
Financial Covenants, as satisfied by the Closing Compliance Certificate, or once
delivered, the most recent Compliance Certificate delivered by the Borrower,
(vi) the requested interest rate option, and (vii) the Interest Period (if
applicable). Each request for a Loan Advance hereunder shall be for (a) a
minimum amount as required by Section 2.3.6, (b) an amount not to exceed (x) the
Maximum Loan Amount less (y) the Total Outstandings (after giving effect to such
Loan Advance), and (c) an amount not to exceed (x) the Total Revolving
Commitments, less (y) the Total Revolving Outstandings (after giving effect to
such Loan Advance).

2.1.3 Funding Procedures. Following receipt of a Loan Notice, the Administrative
Agent shall promptly notify each Lender of the Drawdown Date and of the amount
of its Commitment Percentage of the applicable Loans. In the case of a Loan
Advance, each Lender shall make the amount of its Commitment Percentage of such
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified as the Drawdown Date in the applicable Loan Notice. Upon satisfaction
of the applicable conditions set forth in Section 5.2 (and, if such Loan Advance
is the initial credit extension, Section 5.1), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of KeyBank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Loan Notice with respect to such Loan Advance is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Loan Advance,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.

 

35



--------------------------------------------------------------------------------

2.2 Term of Loan.

2.2.1 Revolving Facility. The Revolving Facility shall be for a term
(the “Revolving Facility Initial Term”) commencing on the date hereof and ending
on August 1, 2016 (the “Revolving Facility Initial Maturity Date”) or such
earlier date as the Revolving Facility is accelerated pursuant to the terms of
this Agreement upon an Event of Default. The Revolving Facility Initial Term may
be extended for two one year periods (each, a “Revolving Facility Extended
Term”) until August 1, 2017, (the “Revolving Facility First Extended Maturity
Date”) and then until August 1, 2018, (the “Revolving Facility Second Extended
Maturity Date”) upon satisfaction of the following conditions (hereinafter, the
Revolving Facility Initial Maturity Date, the Revolving Facility First Extended
Maturity Date and the Revolving Facility Second Extended Maturity Date may be
referred to herein sometimes as the “Revolving Facility Maturity Date” as may be
applicable):

(a) No Default. No Default or Event of Default shall exist on the date of the
Borrower’s written notice for an extension as provided for in clause (b) below
and on the Revolving Facility Initial Maturity Date.

(b) Notice From Borrower. The Borrower shall have given the Administrative Agent
(and the Administrative Agent shall give prompt notice thereof to the Lenders)
written notice of the Borrower’s request to exercise its extension right at
least forty five (45) days, but no more than ninety (90) days, before the
Revolving Facility Initial Maturity Date.

(c) Covenant Compliance. No breach of any covenants imposed upon the Borrower or
the Guarantors shall exist including, without limitation, the Financial
Covenants.

(d) Conditions Satisfied. All of the conditions set forth in Sections 5.1 of
this Agreement, to the extent applicable, and Section 5.2 of this Agreement
shall continue to be satisfied.

(e) Extension Fee. For each extension, the Borrower shall have paid to the
Administrative Agent an extension fee (the “Revolving Facility Extension Fee”)
for the pro rata benefit of the Lenders of twenty basis points (0.20%) of the
Total Revolving Commitments, such Extension Fee to be payable at least five
(5) days prior to the then applicable Revolving Facility Maturity Date, with any
such fee paid being promptly refunded if the Administrative Agent determines
that the conditions of the requested extension have not been satisfied and the
Revolving Facility Maturity Date is not so extended.

(f) Prior Extension. For the extension to the Revolving Facility Second Extended
Maturity Date, the extension to the Revolving Facility First Extended Maturity
Date shall have been validly exercised.

(g) Additional Documents. The Borrower and the Guarantors shall have executed
and delivered to the Administrative Agent such agreements and documents as the
Administrative Agent may reasonably require incident to the extension.

 

36



--------------------------------------------------------------------------------

Within thirty (30) days following receipt by the Administrative Agent of the
Borrower’s written notice under Section 2.2.1(b)requesting the respective
extension accompanied by those of the items described above which are then
available, the Administrative Agent shall notify the Borrower in writing if all
of the conditions precedent to the extension, other than payment of the
Revolving Facility Extension Fee, have been satisfied, or if further
information, certificates or work are required. If the Administrative Agent
determines that the conditions to extension have been satisfied, other than
payment of the Revolving Facility Extension Fee, the Administrative Agent shall
so notify the Borrower and the Lenders and upon the Administrative Agent’s
receipt of the Revolving Facility Extension Fee not later than five (5) days
prior to the then applicable Revolving Facility Maturity Date, the term of the
Revolving Facility shall be extended until the Revolving Facility First Extended
Maturity Date or Revolving Facility Second Extended Maturity Date, as
applicable.

2.2.2 Term Facility. The Term Facility shall be for a term (the “Term Facility
Term”) commencing on the date hereof and ending on August 1, 2018 (the “Term
Facility Maturity Date”) or such earlier date as the Term Facility is
accelerated pursuant to the terms of this Agreement upon an Event of Default.

2.2.3 Termination/Reduction of Revolving Commitments.

(a) The Borrower shall have the right to terminate this Agreement prior to the
originally scheduled Maturity Date by providing the Administrative Agent with
ten (10) days’ written notice of the Borrower’s intention to terminate this
Agreement (the date of such termination being the “Borrower Termination Date”).
In the event that the Borrower provides such written notice to the
Administrative Agent, (i) as of the date of the notice, the Lenders shall have
no further obligation to make or issue, and the Borrower shall have no further
right to receive or request, any Credit Extension hereunder, and (ii) the
Borrower shall be obligated on the Borrower Termination Date to (x) pay in full
all accrued interest, principal and other charges due with respect to the Loan,
including, without limitation, any Breakage Fees due on account of such payment
and (y) either (1) provide Administrative Agent with cash collateral equal to
one hundred three percent (103%) of the outstanding amount of all outstanding
Letters of Credit from a source other than the proceeds of the Loan or
(2) return all outstanding Letters of Credit to the Administrative Agent. If
such cash collateral is posted, such funds shall be held in an interest bearing
account at the Administrative Agent, shall be pledged to secure the Obligations,
and shall be refunded on a dollar for dollar basis to the Borrower upon the
return to the Administrative Agent, or the expiration, of each Letter of Credit.

(b) The Borrower shall have the right to reduce the Total Revolving Commitments
to an amount not less than $150,000,000 prior to the then scheduled Revolving
Facility Maturity Date by providing the Administrative Agent with ten (10) days’
written notice of the Borrower’s intention to reduce the Total Revolving
Commitments (the date of such reduction being the “Borrower Reduction Date”). In
the event that the Borrower provides such written notice to the Administrative
Agent, (i) as of the date of the notice, the Lenders shall have no further
obligation to make or issue, and the Borrower shall have no further right to
receive or request, any Loans or any Letters of Credit such that the Total
Revolving Outstandings, would exceed such reduced Total Revolving Commitments,
and (ii) the Borrower shall be obligated on the Borrower Reduction Date to pay
in full the excess of outstanding principal balance of the Total Revolving
Outstandings over the reduced Total Revolving Commitments, including, without
limitation, any Breakage Fees due on account of such payment. In order to effect
such reduced Total Revolving Commitment, the Administrative Agent shall reduce
the Lenders’ Revolving Commitments on a pro rata basis.

 

37



--------------------------------------------------------------------------------

2.3 Interest Rate and Payment Terms. The Loan shall be payable as to interest
and principal in accordance with the provisions of this Agreement. This
Agreement also provides for interest at a Default Rate, Late Charges and
prepayment rights and fees. All payments for the account of Lenders shall be
applied to the respective accounts of the Lenders in accordance with each
Lender’s Commitment Percentage of the Loan. Any and all interest rate selection
and conversion provisions in this Agreement are to be administered by the
Administrative Agent and to be allocated on a pro rata basis to the portion of
the balance held by each Lender based upon such Lender’s Commitment Percentage.

2.3.1 Borrower’s Options. Principal amounts outstanding under the Loan shall
bear interest at the following rates, at Borrower’s selection, subject to the
conditions and limitations provided for in this Agreement: (i) the Base Rate
Accrual Rate or (ii) LIBO Rate plus the Applicable Margin. Borrower’s right to
select pricing options shall cease upon the occurrence and during the
continuation of any Event of Default.

2.3.2 Selection To Be Made. Borrower shall select, and thereafter may change the
selection of, the applicable interest rate, from the alternatives otherwise
provided for in this Agreement, by giving Administrative Agent a Loan Notice (in
accordance with the requirements of Section 2.3.3, below): (i) three
(3) Business Days prior to each Loan Advance, (ii) three (3) Business Days prior
to the end of each Interest Period applicable to a LIBO Rate Advance which shall
be continued as a LIBO Rate Advance, or (iii) three (3) Business Days prior to
any Business Day on which Borrower desires to convert an outstanding Base Rate
Advance to a LIBO Rate Advance.

2.3.3 Notice. Each Loan Advance, each conversion of Loans from one Type to the
other, and each continuation of a LIBO Rate Advance shall be made upon the
Authorized Officer’s irrevocable notice to the Administrative Agent, which may
be given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) with respect to a LIBO Rate Advance, three
(3) Business Days prior to, or (ii) with respect to a Base Rate Advance, the
requested date of any Loan Advance, conversion or continuation. Each telephonic
notice pursuant to this Section 2.3.3 must be confirmed promptly by delivery to
the Administrative Agent of a written Loan Notice, appropriately completed and
signed by an Authorized Officer of the Borrower.

2.3.4 If No Notice. If (a) the Borrower fails to select an interest rate option
in accordance with the foregoing prior to a Loan Advance, or at least three
(3) Business Days prior to the last day of the applicable Interest Period of an
outstanding LIBO Rate Advance, or (b) a LIBO Rate Advance is not available, then
any new Loan Advance made shall be deemed to be a Base Rate Advance, and on the
last day of the applicable Interest Period all outstanding principal amounts of
the applicable LIBO Rate Advance shall be deemed converted to a Base Rate
Advance.

 

38



--------------------------------------------------------------------------------

2.3.5 Telephonic Notice. Without any way limiting the Borrower’s obligation to
confirm in writing any telephonic notice, the Administrative Agent may act
without liability upon the basis of telephonic notice believed by the
Administrative Agent in good faith to be from the Borrower prior to receipt of
written confirmation. In each case the Borrower hereby waives the right to
dispute the Administrative Agent’s record of the terms of such telephonic Loan
Notice in the absence of manifest error.

2.3.6 Limits On Options. Each LIBO Rate Advance shall be in a minimum amount of
$100,000 or a whole multiple of $100,000 in excess thereof and each Base Rate
Advance shall be in a minimum amount of $100,000 or a whole multiple of $100,000
in excess thereof. At no time shall there be outstanding a total of more than
ten (10) LIBO Rate Advances outstanding at any time.

2.3.7 Payment and Calculation of Interest. All interest shall be payable in
arrears commencing September 1, 2013 and on the first Business Day of each month
thereafter until the principal together with all interest and other charges
payable with respect to the Loan shall be fully paid. All computations of
interest for Base Rate Advances shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.3.11, bear interest for one day. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding, under any Debtor Relief
Law.

2.3.8 Mandatory Principal Payments.

(a) If, on any day, the Total Outstandings exceed the Maximum Loan Amount, or
the Total Revolving Outstandings exceed the Total Revolving Commitments, then
the Borrower shall make a principal payment to the Administrative Agent, for the
ratable benefit of the Lenders, in the amount of either such excess, including
any amounts required to be paid under Section 2.3.15 in immediately available
funds within ten (10) Business Days of demand from the Administrative Agent (a
“Mandatory Principal Payment”); provided, however, that if during such ten
(10) Business Day period, the Borrower delivers to the Administrative Agent
Funding Evidence, such ten (10) Business Day period shall be extended for such
additional time as the Administrative Agent determines, in its reasonable
discretion, to be required by the Borrower to make the Mandatory Principal
Payment but in no event shall such period exceed a maximum of sixty (60) days
from the date that the Mandatory Principal Payment would otherwise be due
hereunder.

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date that is ten (10) Business Days after such Swing Line Loan is made
and (ii) the Revolving Facility Maturity Date.

 

39



--------------------------------------------------------------------------------

2.3.9 Prepayment. Any Loan or any portion thereof made under the Revolving
Facility may be prepaid in full or in part at any time upon two (2) Business
Days prior written notice to the Administrative Agent without premium or penalty
with respect to Base Rate Advances and, with respect to LIBO Rate Advances,
subject to payment of any applicable Breakage Fee. Any amounts prepaid under the
Revolving Facility may be reborrowed subject to the terms hereof.
Notwithstanding the foregoing, no principal payments or prepayments may be made
on the Term Facility unless there are no Loans outstanding under the Revolving
Facility, during which time the Term Loan may be prepaid in whole or in part, in
minimum increments of at least Five Million Dollars ($5,000,000.00).

2.3.10 Maturity. At either of the Revolving Facility Maturity or the Term
Facility Maturity, as applicable, all accrued interest, principal and other
charges due with respect to the respective facility shall be due and payable in
full and the principal balance and such other charges, including unpaid
interest, shall, at the option of the Administrative Agent, continue to bear
interest thereafter at the Default Rate until so paid.

2.3.11 Method of Payment; Date of Credit; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Commitment Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

40



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any LIBO Rate Advance (or, in the case of any Base Rate
Advance, prior to 12:00 noon on the date of such Loan Advance) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Loan Advance, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1 (or, in the case of
a Base Rate Advance, that such Lender has made such share available in
accordance with and at the time required by Section 2.1) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable Loan
Advance available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Advances. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Loan Advance to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Loan Advance and the Borrower
shall have no further obligation with respect thereto under this
Section 2.3.11(b)(i) in respect of such Lender’s share of the Loan Advance; it
being understood that such amount advanced by such Lender shall constitute a
Loan for all purposes hereunder. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder, stating that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

41



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan Advance to be made by such Lender as
provided in the foregoing provisions of this Section 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 5 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan Advance in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan Advance in any particular place or manner.

2.3.12 Billings. The Administrative Agent may submit monthly billings reflecting
payments due; however, any changes in the interest rate which occur between the
date of billing and the due date may be reflected in the billing for a
subsequent month. Neither the failure of the Administrative Agent to submit a
billing nor any error in any such billing shall excuse the Borrower from the
obligation to make full payment of all the Borrower’s payment obligations when
due.

2.3.13 Default Rate.

(a) If any Event of Default has occurred and is continuing pursuant to
Section 10.1.1, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(b) In the sole discretion of the Administrative Agent or upon the request of
the Required Lenders, while any other Event of Default exists, the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

2.3.14 Late Charges. The Borrower shall pay a late charge (herein, the “Late
Charge”) equal to five percent (5%) of the amount of any interest which is not
paid within ten (10) days of the due date thereof. Late charges are: (a) payable
in addition to, and not in limitation of, the Default Rate, (b) intended to
compensate the Administrative Agent and the Lenders for administrative and
processing costs incident to late payments, (c) are not interest, and (d) shall
not be subject to refund or rebate or credited against any other amount due.

 

42



--------------------------------------------------------------------------------

2.3.15 Breakage Fee. The Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders, immediately upon request and notwithstanding
contrary provisions contained in any of the Loan Documents, such amounts as
shall, in the conclusive judgment of the Administrative Agent (in the absence of
manifest error), compensate the Administrative Agent and the Lenders for the
loss, cost or expense which it may reasonably incur as a result of (i) any
payment or prepayment, under any circumstances whatsoever, whether voluntary or
involuntary, of all or any portion of a LIBO Rate Advance on a date other than
the last day of the applicable Interest Period of a LIBO Rate Advance, (ii) the
conversion, for any reason whatsoever, whether voluntary or involuntary, of any
LIBO Rate Advance to a Base Rate Advance on a date other than the last day of
the applicable Interest Period, (iii) the failure of all or a portion of a Loan
Advance which was to have borne interest at the LIBO Rate pursuant to the
request of the Borrower to be made under the Loan Agreement (except as a result
of any act or omission of Lender), or (iv) the failure of the Borrower to borrow
in accordance with any request submitted by it for a LIBO Rate Advance. Such
amounts payable by the Borrower shall be equal to any administrative costs
actually incurred plus any amounts required to compensate for any loss, cost or
expense incurred by reason of the liquidation or redeployment of deposits or
other funds acquired by the Administrative Agent or any Lender to fund or
maintain a LIBO Rate Advance (herein, collectively, the “Breakage Fee”). A
certificate from a Lender provided to the Borrower by the Administrative Agent
setting forth the calculation and amount of its Breakage Fee shall be conclusive
absent manifest error.

2.3.16 Borrower Information. The parties understand that the applicable interest
rate for the Borrower’s Obligations and certain fees set forth herein may be
determined and/or adjusted from time to time based upon certain financial ratios
and/or other information to be provided or certified to the Lenders by Borrower
(the “Borrower Information”). If it is subsequently determined that any such
Borrower Information was incorrect (for whatever reason, including without
limitation because of a subsequent restatement of earnings by the Borrower) at
the time it was delivered to the Agent, and if the applicable interest rate or
fees calculated for any period were different than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information. The Agent shall promptly notify Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Agent, for the account of
each Lender, within five (5) Business Days of receipt of such written notice.
Borrower shall receive a credit or refund of any overpayment promptly after such
determination. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Agent’s, the L/C Issuer’s, or any Lender’s other rights
under this Agreement

2.4 Loan Fees.

2.4.1 Loan Fees. The Borrower shall pay the Administrative Agent for the account
of the parties specified therein the various fees in accordance with the Fee
Letter.

 

43



--------------------------------------------------------------------------------

2.4.2 Unused Fee. The Borrower agrees to pay an unused line fee (the “Line Fee”)
to the Administrative Agent, for the pro rata benefit of the Lenders. The amount
of the Line Fee on any given day shall equal the Line Percentage multiplied by
the amount on such day by which the Total Revolving Commitments exceed the Total
Revolving Outstandings (less the amount of any outstanding Swing Line Loans).
The Line Fee shall be payable to the Administrative Agent quarterly in arrears
on the first day of each calendar quarter for the immediately preceding calendar
quarter or portion thereof, with a final payment on the Maturity Date and the
first and last payments to be prorated based upon the partial calendar quarters
to which they apply.

2.4.3 Payment of Fees Generally. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees and participation fees, to the
Lenders. Except as otherwise provided herein or in the Fee Letter, fees paid
under this Agreement shall not be refundable under any circumstances.

2.5 Swing Line Loans.

2.5.1 The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.5, agrees to make Loans (each such Loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day between the date
hereof and the Revolving Facility Maturity Date in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Commitment Percentage of the Outstanding Amount of Loans under the Revolving
Facility and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Commitment; provided, however, that
(x) after giving effect to any Swing Line Loan, (i) the Total Outstandings shall
not exceed the Maximum Loan Amount, (ii) the Total Revolving Outstandings shall
not exceed the Total Revolving Commitments, and (iii) the Total Revolving
Outstandings held by any Lender (other than the Swing Line Lender) shall not
exceed such Lender’s Revolving Commitment, (y) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that there exists any Defaulting Lender,
unless the Fronting Exposure with respect to such Defaulting Lender has been
fully Cash Collateralized. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.5,
prepay under this Section 2.5, and reborrow under this Section 2.5. Each Swing
Line Loan shall be a Base Rate Advance. Immediately upon the making of a Swing
Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Commitment Percentage times the amount of such Swing Line Loan.

 

44



--------------------------------------------------------------------------------

2.5.2 Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $25,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Loan Notice, appropriately completed and signed by the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 3:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in clause (x) of the proviso to
the first sentence of Section 2.5.1, or (B) that one or more of the applicable
conditions specified in Section 5.2 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 4:00
p.m. on the borrowing date specified in such Loan Notice, make the amount of its
Swing Line Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swing Line Lender in immediately available
funds.

2.5.3 Refinancing of Swing Line Loans.

(a) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Advance
in an amount equal to such Lender’s Commitment Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.1.2, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Total Revolving Commitments and the
conditions set forth in Section 5.2. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Commitment Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.5.3(b), each Lender that so
makes funds available shall be deemed to have made a Base Rate Advance to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(b) If for any reason any Swing Line Loan cannot be refinanced by such a Loan in
accordance with Section 2.5.3(a), the request for Base Rate Advances submitted
by the Swing Line Lender as set forth herein shall be deemed to be a request by
the Swing Line Lender that each of the Lenders fund its risk participation in
the relevant Swing Line Loan and each Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.5.3(a)
shall be deemed payment in respect of such participation.

 

45



--------------------------------------------------------------------------------

(c) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.5.3 by the time specified
in Section 2.5.3(a), the Swing Line Lender shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Swing Line Lender
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Loan included in the relevant
Credit Extension or funded participation in the relevant Swing Line Loan, as the
case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (c) shall be conclusive absent manifest error.

(d) Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.5.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans pursuant to this Section 2.5.3 is subject to the conditions set forth
in Section 5.2. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

2.5.4 Repayment of Participations.

(a) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Commitment Percentage thereof in the same funds as those received by the
Swing Line Lender.

(b) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances set forth in this Agreement (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

46



--------------------------------------------------------------------------------

2.5.5 Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Advances or risk participation pursuant to
this Section 2.5 to refinance such Lender’s Commitment Percentage of any Swing
Line Loan, interest in respect of such Commitment Percentage shall be solely for
the account of the Swing Line Lender.

2.5.6 Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.5.7 Swing Line Note. The Swing Line Loans shall be evidenced by a separate
promissory note of the Borrower in substantially the form of Exhibit G hereto
(the “Swing Line Note”), dated the date of this Agreement and completed with
appropriate insertions. The Swing Line Note shall be payable to the order of the
Swing Line Lender in the principal face amount equal to the Swing Line Sublimit
and shall be payable as set forth above.

2.6 Additional Provisions Related to Interest Rate Selection.

2.6.1 Increased Costs. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or the L/C Issuer;

(b) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Advance made by it, or change the basis of taxation
of payments to such Lender or the L/C Issuer in respect thereof; or

(c) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Rate Advances
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Advance (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, promptly upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered. A
certificate from a Lender provided to the Borrower by the Administrative Agent
setting forth such amounts together with calculations thereof shall be
conclusive absent manifest error.

 

47



--------------------------------------------------------------------------------

2.6.2 Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time (and
in any event within twenty (20) days) the Borrower will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered. A certificate from a Lender
provided to the Borrower by the Administrative Agent setting forth such amounts
together with calculations thereof shall be conclusive absent manifest error.

2.6.3 Illegality. Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful, or any central bank or Governmental
Authority shall assert by directive, guideline or otherwise, that it is
unlawful, for any Lender to make or maintain LIBO Rate Advances or to continue
to fund or maintain LIBO Rate Advances, and such Lender, without cost or
expense, cannot hold or administer its Commitment from an office where
maintaining and funding LIBO Rate Advances can be accomplished, then, on written
notice thereof and demand by the Administrative Agent to the Borrower, (a) the
obligation of the Administrative Agent to make LIBO Rate Advances and to convert
or continue any Loan as LIBO Rate Advances shall terminate and (b) at the end of
the applicable Interest Period, the Borrower shall convert all principal
outstanding under this Agreement into Base Rate Advances.

2.6.4 Availability. If, before or after the Borrower has selected to take or
maintain a LIBO Rate Advance, but before the Interest Period with respect
thereto commences, the Administrative Agent notifies the Borrower that:

(a) Dollar deposits in the amount and for the maturity requested are not
available to the Lenders in the London interbank market at the rate specified in
the definition of LIBO Rate set forth above, or

(b) Reasonable means do not exist for the Administrative Agent to determine the
LIBO Rate for the amounts and maturity requested,

 

48



--------------------------------------------------------------------------------

then the principal which would have been a LIBO Rate Advance shall be a Base
Rate Advance.

2.6.5 Base Rate Advances. Each Base Rate Advance shall continue as a Base Rate
Advance until the Revolving Facility Maturity, unless sooner converted, in whole
or in part, to a LIBO Rate Advance, subject to the limitations and conditions
set forth in this Agreement.

2.6.6 Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

2.6.7 Mitigation.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under this Section 2.6, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 2.8, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Sections 2.8 or 2.6.1, 2.6.2, as the case may be, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Sections
2.6.1 or 2.6.2, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.8, the Borrower may replace such Lender in accordance with
Section 13.2.4.

2.6.8 Survival. All of the Borrower’s obligations under this Section 2.6 shall
survive termination of the Total Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

 

49



--------------------------------------------------------------------------------

2.6.9 Taxes. Notwithstanding anything herein to the contrary, no additional
amounts shall be payable by Borrower under this Section 2.6 with respect to
Taxes on any amounts payable under the Loan Documents, which shall be governed
by the provisions of Section 2.8 hereof.

2.7 Letters of Credit.

2.7.1 The Letter of Credit Commitment.

(a) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.7, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or Borrower Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.7.2 below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower, Borrower Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Outstandings will not exceed the Maximum
Loan Amount, (x) the Total Revolving Outstandings shall not exceed the Total
Revolving Commitments, (y) other than with respect to the Swing Line Lender, the
aggregate Outstanding Amount of the Loans of any Lender made under the Revolving
Facility, plus such Lender’s Commitment Percentage of the Outstanding Amount of
all L/C Obligations and Swing Line Loans, shall not exceed such Lender’s
Revolving Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(b) The L/C Issuer shall not issue any Letter of Credit, if:

(i) subject to Section 2.7.2(c), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

 

50



--------------------------------------------------------------------------------

(ii) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (A) all the Lenders have approved such
expiry date, subject to Section 2.7.7, or (B) the Borrower agrees to deliver to
the Administrative Agent no later than thirty (30) days prior to the Letter of
Credit Expiration Date Cash Collateral in an amount equal to the undrawn amount
of such Letter of Credit, with the Borrower hereby irrevocably requesting a Base
Rate Advance to fund such Cash Collateral payment in the event the Borrower does
not deliver such Cash Collateral to the Administrative Agent on the due date
thereof.

(c) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Legal Requirement applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(iii) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000;

(iv) such Letter of Credit is to be denominated in a currency other than
Dollars;

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(vi) any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender, pursuant to the delivery of Cash Collateral or otherwise, to eliminate
the L/C Issuer’s risk with respect to such Lender, subject to the provisions of
Section 13.2.4.

(d) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

51



--------------------------------------------------------------------------------

(e) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 13 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 13
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

2.7.2 Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Authorized Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. (Eastern Time) at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

 

52



--------------------------------------------------------------------------------

(b) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 5.2 shall not then be satisfied, then, subject
to the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Borrower Subsidiary or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Commitment Percentage times the
amount of such Letter of Credit.

(c) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date
unless all the Lenders have approved such later expiry date, subject to
Section 2.7.7; provided, however, that the L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.7.1(c) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.2 are not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

 

53



--------------------------------------------------------------------------------

(d) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.2 are not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(e) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

2.7.3 Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. (Eastern Time)
on the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Commitment Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Base Rate Advance to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.1 for the principal amount of the Loan, but
subject to the amount of the unutilized portion of the Total Commitment and the
conditions set forth in Section 5.2. Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.7.3(a) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

54



--------------------------------------------------------------------------------

(b) Each Lender shall upon any notice pursuant to Section 2.7.3(a) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Commitment Percentage of
the Unreimbursed Amount not later than 1:00 p.m. (Eastern Time) on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.7.3(c), each Lender that so makes funds available
shall be deemed to have made a Base Rate Advance to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
Loan Advance because the conditions set forth in Section 5.2 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.7.3(b) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.7.

(d) Until each Lender funds its Commitment Percentage of any Loan Advance or L/C
Advance pursuant to this Section 2.7.3 to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Commitment Percentage of such amount shall be solely for the account of the L/C
Issuer.

(e) Each Lender’s obligation to make Loan Advances or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.7.3, shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default; or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loan Advances pursuant to this
Section 2.7.3 is subject to the conditions set forth in Section 5.2. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(f) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.7.3 by the time specified in
Section 2.7.3(b), the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation. A certificate of the L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(f) shall be conclusive absent manifest error.

 

55



--------------------------------------------------------------------------------

2.7.4 Repayment of Participations.

(a) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.7.3, if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Commitment Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(b) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.7.3(a) is required to be returned under any of
the provisions of this Agreement (including pursuant to any settlement entered
into by the L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

2.7.5 Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(a) Any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(b) The existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Borrower Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

56



--------------------------------------------------------------------------------

(c) Any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) Any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(e) Any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Borrower Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will, immediately after discovery thereof, notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

2.7.6 Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Affiliates nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Affiliates
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (a) through (e) of
Section 2.7.5; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

57



--------------------------------------------------------------------------------

2.7.7 Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations (without duplication for Cash
Collateral delivered and held as required under Section 2.7.1(b)(ii) above). The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such Cash Collateral and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at KeyBank.

2.7.8 Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.

2.7.9 Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Commitment Percentage an
annual Letter of Credit fee (the “Letter of Credit Fee”) for each standby Letter
of Credit equal to the Applicable Margin for LIBO Rate Advances times the
maximum stated amount available to be drawn under such Letter of Credit;
provided that any Letter of Credit Fee otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral or entered in to other
arrangements satisfactory to L/C Issuer pursuant to this Agreement shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Commitment
Percentages allocable to such Letter of Credit pursuant to Section 2.9.1(d),
with the balance of such fee (other than the fees attributable to L/C
Obligations for which Borrower has provided Cash Collateral), if any, payable to
L/C Issuer for its own account. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 2.7.13. Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit and on the Letter of Credit Expiration Date.
The first and last payments of such Letter of Credit fee are to be prorated
based upon the partial calendar quarters to which they apply. If there is any
change in the Applicable Margin for LIBO Rate Advances during any quarter, the
daily amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Margin for LIBO Rate Advances
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

 

58



--------------------------------------------------------------------------------

2.7.10 Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, equal to the greater of
(i) one eighth of one percent (.125%) per annum, computed on the maximum stated
amount of such Letter of Credit or (ii) $500. Such fronting fee shall be due and
payable at such time as the Letter of Credit is issued. For purposes of
computing the maximum stated amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.7.13. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

2.7.11 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.7.12 Letters of Credit Issued for Borrower Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Borrower Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Borrower Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Borrower Subsidiaries.

2.7.13 Amount. Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

59



--------------------------------------------------------------------------------

2.8 Taxes.

2.8.1 Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document (including, without limitation, each
Guaranty) shall, to the extent permitted by applicable Laws, be made free and
clear of and without reduction or withholding for any Taxes. If, however,
applicable Laws require a Loan Party or the Administrative Agent to withhold or
deduct any Tax, such Tax shall be withheld or deducted in accordance with such
Laws as determined by such Loan Party or the Administrative Agent, as the case
may be, upon the basis of the information and documentation to be delivered
pursuant to Section 2.8.5 below.

(b) If the Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to Section 2.8.5 below (unless the Administrative Agent
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code, in which case Borrower shall withhold or make such deductions as are
determined by the Borrower to be required based on the information and
documentation it has received pursuant to Section 2.8.5 below), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code (unless the
Administrative Agent is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code, in which case Borrower shall timely pay the
full amount withheld and deducted to the relevant Governmental Authority in
accordance with the Code), and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

2.8.2 Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 2.8.1 above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

2.8.3 Tax Indemnifications.

(a) Without limiting the provisions of Sections 2.8.1 or 2.8.2 above, the
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and the L/C Issuer, and shall make payment in respect thereof within 20 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within twenty (20) days after written demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required by clause (b) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

60



--------------------------------------------------------------------------------

(b) Without limiting the provisions of Sections 2.8.1 or 2.8.2 above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within twenty
(20) days after written demand therefor, against any and all Taxes and any and
all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or the Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to Section 2.8.5. Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (b). The agreements in this clause
(b) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

2.8.4 Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 2.8, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

61



--------------------------------------------------------------------------------

2.8.5 Status of Lenders; Tax Documentation.

(a) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(b) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(i) Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(ii) Each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(A) Executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(B) Executed originals of Internal Revenue Service Form W-8ECI,

(C) Executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(D) In the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

 

62



--------------------------------------------------------------------------------

(E) Executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(c) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.8.5(c), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(d) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

63



--------------------------------------------------------------------------------

2.8.6 Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses actually incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This Section
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

2.9 Defaulting Lenders.

2.9.1 Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Laws:

(a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in
Section 13.4.1.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.2 shall be applied at such time or
times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in an interest bearing deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as

 

64



--------------------------------------------------------------------------------

no Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied first to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.9.1(d). Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.9.1(b)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(c) Certain Fees.

(iii) No Defaulting Lender (x) shall be entitled to receive any Line Fee
pursuant to Section 2.4.2 for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
pursuant to Section 2.4.2 for any period during which that Lender is a
Defaulting Lender and the Borrower shall (A) except to the extent Borrower has
provided Cash Collateral with respect to such Defaulting Lender’s Fronting
Exposure, be required to pay to the Swing Line Lender, as applicable, the amount
of such fee allocable to its Fronting Exposure arising from that Defaulting
Lender and (B) not be required to pay the remaining amount of such fee that
otherwise would have been required to have been paid to that Defaulting Lender,
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.7.9.

(iv) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Commitment Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to the terms hereof.

 

65



--------------------------------------------------------------------------------

(d) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Commitment Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Total Revolving Outstandings of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(e) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (d) above cannot, or can only partially, be effected due to
any Non-Defaulting Lender’s Total Revolving Outstandings after giving effect to
such reallocation exceeding such Non-Defaulting Lender’s Revolving Commitment
(other than with respect to the Swing Line Lender), the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, (x) first, prepay Swing Line Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’
Fronting Exposure in accordance with the provisions hereof.

2.9.2 Defaulting Lender Cure. If Borrower, Administrative Agent, Swing Line
Lender, and L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit or Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Commitment
Percentages (without giving effect to Section 2.9.1(d)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

3. BORROWING BASE PROPERTIES.

3.1 Loan Documents. The Loan shall be made, evidenced, administered and governed
by all of the terms, conditions and provisions of the following loan documents
(the “Loan Documents”), each as the same may be hereafter modified or amended,
consisting of: (i) this Loan Agreement; (ii) the Notes; (iii) the unconditional,
continuing guaranty (individually and collectively the “Guaranty”) from each
Guarantor, pursuant to which each Guarantor shall guaranty the prompt, punctual,
and faithful payment of the Loan and the performance of all Borrower’s other
Obligations to the Administrative Agent and each of the Lenders under the Loan
Documents in substantially the form of Exhibit F-1 or F-2, as applicable, which
shall include each Borrowing Base Property Owner and each direct owner of the
equity in a Borrowing Base Property Owner (other than the Borrower) that is a
Wholly-Owned Subsidiary of the Borrower; and (iv) any other documents,
instruments, or agreements heretofore or hereafter executed to further evidence
or secure the Loan.

 

66



--------------------------------------------------------------------------------

3.2 Removal of Individual Property as a Borrowing Base Property—Borrower. From
time to time during the term of this Agreement following (i) Borrower’s written
request (“Release Request”) and (ii) satisfaction of the Release Conditions, the
Administrative Agent shall, in each case to the extent applicable, release the
subject Borrowing Base Property Owner (and indirect owners thereof, as
applicable) from the Guaranty by executing a Release of Guaranty in the form of
Exhibit B to the Guaranty, and thereafter, to the extent such Borrowing Base
Property Owner does not own any other Borrowing Base Property, such Borrowing
Base Property Owner (and other Guarantors, as applicable) shall no longer be a
Loan Party for the purposes of this Agreement; provided, however, any such
release by the Administrative Agent shall not be deemed to terminate or release
such Borrowing Base Property Owner from any obligation or liability under any
Loan Document which specifically by its terms survives the said release or the
payment in full of the Obligations. The “Release Conditions” are the following:

3.2.1 Borrowing Base Compliance. After giving effect to the release of the
Borrowing Base Property, the Total Outstandings will be less than or equal to
the Maximum Loan Amount.

3.2.2 Financial Covenant Compliance. Upon release of the subject Borrowing Base
Property, the Financial Covenants shall remain satisfied (or be satisfied if the
release cures a Default which resulted from the Financial Covenants not being
satisfied).

3.2.3 No Default Upon Release. No Default shall exist under this Agreement or
the other Loan Documents at the time of any such release, including, without
limitation, under Section 7.21 hereof, except for any Default which is cured or
remedied by the removal of such Individual Property from being a Borrowing Base
Property.

3.2.4 No Default Prior to Release. No Event of Default shall exist under this
Agreement or the other Loan Documents at the time of the Release Request or at
the time of any such release, including, without limitation, under Section 7.21
hereof, except for any Event of Default which is cured or remedied by the
removal of such Individual Property from being a Borrowing Base Property.

3.2.5 [Reserved].

3.2.6 Payment of Fees. The Borrower shall pay or reimburse the Administrative
Agent for all reasonable legal fees and expenses and other reasonable costs and
expenses incurred by Administrative Agent in connection with the release.

Any failure of any removal and release requested by the Borrower to meet all of
the Release Conditions shall be deemed a rejection of the proposed Release
Request and, subject to the other terms and conditions hereof as to whether any
Individual Property is a Borrowing Base Property, such Borrowing Base Property
shall remain a Borrowing Base Property hereunder.

 

67



--------------------------------------------------------------------------------

3.3 Removal of Individual Property as a Borrowing Base Property—Administrative
Agent.

3.3.1 Removal Criteria. An Individual Property shall no longer be deemed to be a
Borrowing Base Property upon the determination by the Administrative Agent of
the occurrence of any of the following:

(a) A Major Event of Loss occurs as to a Borrowing Base Property;

(b) A Borrowing Base Property as to which an Event of Loss occurs is not, or
ceases to be, a Restoration Property, or upon completion of the Repair Work,
will not meet all of the Borrowing Base Property Requirements; or

(c) The Required Lenders have instructed the Administrative Agent to remove a
Borrowing Base Property if a tenant or tenants which have Leases in such
Borrowing Base Property are subject to bankruptcy or insolvency proceedings and
are not paying rent as required under such Leases or have filed a motion to
reject such Lease, or have not assumed such Lease within sixty (60) days (or
such longer period granted by the applicable bankruptcy court, not to exceed one
hundred eighty (180) days) after such tenant’s bankruptcy filing.

3.3.2 [Reserved].

3.3.3 Release by Administrative Agent. With respect to any Individual Property
determined by the Administrative Agent to no longer be deemed a Borrowing Base
Property in accordance with this Section 3.3, if requested by the Borrower and
the Release Conditions are satisfied with respect thereto, the Administrative
Agent shall, in each case to the extent applicable, release the subject
Borrowing Base Property Owner (and indirect owners thereof, as applicable) from
the Guaranty by executing a Release of Guaranty in the form of Exhibit B to the
Guaranty, and thereafter, to the extent such Borrowing Base Property Owner does
not own any other Borrowing Base Property, such Borrowing Base Property Owner
(and other Guarantors, as applicable) shall no longer be a Loan Party for the
purposes of this Agreement; provided, however, any such release by the
Administrative Agent shall not be deemed to terminate or release such Borrowing
Base Property Owner from any obligation or liability under any Loan Document
which specifically by its terms survives the said release or the payment in full
of the Obligations.

3.4 Additional Borrowing Base Property. From time to time during the term of
this Agreement following the Borrower’s written request (“Additional Borrowing
Base Request”), the Administrative Agent shall accept one or more Individual
Properties as Borrowing Base Properties upon the satisfaction of the following
conditions, in a manner reasonably acceptable to the Administrative Agent:

 

68



--------------------------------------------------------------------------------

(a) If sought by the Borrower, the Borrower shall have obtained Preliminary
Approval for the addition of such Individual Property.

(b) The Borrower (or applicable Loan Party) shall have satisfied all of the
Borrowing Base Property Requirements as to such Individual Property.

(c) The Borrower and the applicable Loan Parties shall have executed and
delivered the documents set forth in Section 3.1, including a Counterpart to
Guaranty in substantially the form of Exhibit A to the Guaranty.

(d) The Borrower shall pay or reimburse the Administrative Agent for all
reasonable legal fees and expenses and other costs and expenses incurred by
Administrative Agent in connection with the additional Borrowing Base Property.

(e) The Borrower, the subject Borrowing Base Property Owner, and the subject
Individual Property shall have satisfied all applicable conditions precedent set
forth in Article 5 prior to the inclusion of the Individual Property as a
Borrowing Base Property.

The Administrative Agent shall give the Borrower prompt written notice of its
determination with respect to the admission or rejection of any Individual
Property as a Borrowing Base Property. To the extent that an Individual Property
does not meet the requirements set forth above, the Borrower may nevertheless
request that such Individual Property be included as a Borrowing Base Property
and the Required Lenders may, in their sole and absolute discretion, agree to
the acceptance of such Individual Property as an additional Borrowing Base
Property.

4. CONTINUING AUTHORITY OF AUTHORIZED OFFICERS.

The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Authorized Officers with respect to all matters
pertaining to the Loan and the Loan Documents including, but not limited to, the
selection of interest rates, the submission of requests for Loan Advances or
Letters of Credit and certificates with regard thereto. Such authorization may
be changed only upon written notice to Administrative Agent accompanied by
evidence, reasonably satisfactory to Administrative Agent, of the authority of
such Authorized Officer giving such notice and such notice shall be effective
not sooner than five (5) Business Days following receipt thereof by
Administrative Agent. The Authorized Officers as of the Closing Date are as set
forth on Schedule 4.

5. CONDITIONS PRECEDENT.

5.1 Closing Loan and Funding Initial Loan Advance. It shall be a condition
precedent of Lenders’ obligation to close the Loan and to fund the Term Facility
or the initial proceeds of the Revolving Facility that each of the following
conditions precedent be satisfied in full, unless specifically waived in writing
by all of the Lenders at or prior to the date of this Agreement (the “Closing
Date”):

 

69



--------------------------------------------------------------------------------

5.1.1 Satisfactory Loan Documents. On the Closing Date, each of the Loan
Documents shall be satisfactory in form, content and manner of execution and
delivery to the Administrative Agent and the Administrative Agent’s counsel, and
all Loan Documents shall be in full force and effect.

5.1.2 Financial Information; No Material Change.

(a) No change shall have occurred in the financial condition, business, affairs,
operations or control of Borrower and/or the Loan Parties, since the date of
their respective financial statements most recently delivered to Administrative
Agent or any of the Lenders, which change has had or could reasonably be
expected to have a Material Adverse Effect; and Borrower and the other Loan
Parties shall have furnished Administrative Agent such other financial
information, and certifications as reasonably requested by the Administrative
Agent.

(b) The Borrower shall have provided to the Administrative Agent such
certificates and other evidence as the Administrative Agent may reasonably
require to evidence that the Borrower, CRT and each of the Borrowing Base
Property Owners (both before and after giving effect to the Loan) is solvent,
has assets having a fair value in excess of the amount required to pay such
Person’s probable liabilities and existing Debts as such become absolute and
mature, and has adequate capital for the conduct of such Person’s business and
the ability to pay such Person’s Debts from time to time incurred in connection
therewith as such Debts mature, including the Closing Compliance Certificate
(the “Closing Compliance Certificate”) set forth as Exhibit E hereto or in such
other form reasonably acceptable to the Administrative Agent.

5.1.3 Representations and Warranties Accurate. All representations and
warranties made by or on behalf of the Borrower and the other Loan Parties, or
any of them, to the Administrative Agent or any of the Lenders shall be true,
accurate and complete in all material respects and shall not omit any material
fact necessary to make the same not materially misleading.

5.1.4 Lien Searches. On or prior to the Closing Date, the Administrative Agent
shall have received the results of a UCC, tax lien and judgment search as may be
reasonably requested by the Administrative Agent with respect to the Borrower
and any other Loan Parties, and the results of such search shall indicate there
are no judgments which the Administrative Agent shall reasonably determine in
good faith could reasonably be expected to have a Material Adverse Effect or
Liens not permitted under the Loan Documents or to be satisfied with the
proceeds of the initial Loan Advance or otherwise permitted by the
Administrative Agent.

 

70



--------------------------------------------------------------------------------

5.1.5 Litigation. On the Closing Date, there shall not be any actions, suits or
proceedings at law or in equity or by or before any governmental instrumentality
or other agency or regulatory authority by any entity (private or governmental)
pending or, to the best of the Borrower’s knowledge, threatened with respect to
the Loan, the transactions contemplated in the Loan Documents, or the Borrower,
any other Loan Party, or any other Borrower Subsidiary, which are not fully
covered (subject to deductibles) by an insurance policy issued by a reputable
and financially viable insurance company, or, to the extent not so covered,
which the Administrative Agent shall reasonably determine in good faith could
reasonably be expected to have a Material Adverse Effect.

5.1.6 Formation Documents and Entity Agreements. On the Closing Date, the
Administrative Agent shall have received a certificate of an Authorized Officer
of each Loan Party (or the manager or general partner of such Loan Party, as
applicable) certifying (a) as to resolutions of such Loan Party authorizing and
approving the transactions contemplated by the Loan Documents, and the execution
and delivery thereof by such Loan Party in respect of the documents to which it
is a party on its own behalf, or as a general partner or manager of such Loan
Party, in respect of any of the Loan Documents, (b) as to signatures and
incumbency of all Authorized Officers of such Loan Party (or the manager or
general partner of such Loan Party, as applicable) executing documentation on
behalf of such entity or on behalf of such Loan Party, in connection with the
transactions contemplated by the Loan Documents, (c) that the Formation
Documents of such Loan Party delivered on the Closing Date (with respect to the
Borrowing Base Properties other than the Existing Borrowing Base Properties) or
in connection with the Existing Agreement (with respect to the Existing
Borrowing Base Properties) have been duly executed, delivered and filed (to the
extent required by applicable Laws) and are or remain, as applicable, in full
force and effect and unmodified except as stated therein as of the date of such
certificate (and annexing copies thereof with respect to the Formation Documents
delivered on the Closing Date) and (d) the good standing certificates of such
Loan Party for (i) its state of formation and (ii) such other good standing
certificates where the conduct of such Loan Party’s business and ownership of
its assets requires such qualification unless the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect on such Loan
Party.

5.1.7 Compliance With Laws. The Administrative Agent shall have received and
approved evidence that there are no Laws which prohibit or adversely limit the
capacity or authority of the Borrower or any Loan Party to enter into the Loan
Documents and perform the obligations of such Person with respect thereto.

5.1.8 Compliance With Financial Covenants. The Lenders shall have received from
the Administrative Agent the Closing Compliance Certificate or other evidence
reflecting the Borrower’s compliance with the Financial Covenants and the terms
and conditions hereof after giving effect to this Agreement and the other Loan
Documents.

5.1.9 Borrowing Base Property Due Diligence. The Administrative Agent shall have
received and completed a review of such due diligence as the Administrative
Agent may reasonably require with respect to any Borrowing Base Property,
consistent with customary commercial lending practices for unsecured lines of
credit involving properties of a similar nature including, without limitation,
satisfaction of the Borrowing Base Property Requirements.

 

71



--------------------------------------------------------------------------------

5.1.10 Condition of Property. There shall have been no material unrepaired or
unrestored damage or destruction by fire or otherwise to any of the real or
tangible personal property comprising or intended to comprise the Borrowing Base
Properties.

5.1.11 Third Party Consents and Agreements. The Administrative Agent shall have
received such third party consents and agreements, if any, as the Administrative
Agent may reasonably require with respect to the entering into the Loan
Documents and the performance of the obligations thereunder.

5.1.12 Legal and other Opinions. The Administrative Agent shall have received
and approved legal opinion letters from counsel representing the Borrower and
the other Loan Parties which meet Administrative Agent’s legal opinion
requirements and covering such matters incident to the transactions contemplated
herein as the Administrative Agent may request.

5.1.13 No Default. There shall not be any Default under any of the Loan
Documents.

Notwithstanding anything to the contrary contained in this Agreement, with
respect to any Existing Borrowing Base Property, the Administrative Agent and
the Lenders hereby agree that the only closing requirements with respect to such
Existing Borrowing Base Properties shall be receipt of (a) satisfactory legal
opinion letters from counsel representing the Borrower and the other Loan
Parties with respect to such Existing Borrowing Base Properties, (b) the other
documentation set forth on the closing agenda provided by the Administrative
Agent, including, without limitation, the Guaranty from each Guarantor, and
(c) such other documentation, to the extent not previously delivered and in the
possession of the Administrative Agent, required under the definition of
Borrowing Base Property Requirements; it being understood that upon execution of
this Agreement, each Lender agrees that the Borrowing Base Property Requirements
for each Existing Borrowing Base Property have been satisfied.

5.2 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Credit Extension (other than a Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of LIBO Rate Advances) is subject to
the following conditions precedent:

5.2.1 Financial Covenant Compliance. The Borrower shall be in compliance, on a
pro forma basis after giving effect to such Credit Extension, with the Financial
Covenants, as satisfied by the Closing Compliance Certificate, or once
delivered, the most recent Compliance Certificate delivered by the Borrower.

5.2.2 No Default. No Default or Event of Default shall exist, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof

5.2.3 Loan Notice. The Administrative Agent and, if applicable, the Swing Line
Lender or the L/C Issuer shall have received a Loan Notice in accordance with
the requirements hereof.

 

72



--------------------------------------------------------------------------------

Each request for a Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of LIBO Rate Advances)
submitted by the Borrower shall be deemed to be a certification that the
conditions specified in Sections 5.2.1, 5.2.2 and 5.2.3 have been satisfied on
and as of the date of the applicable Credit Extension.

6. REPRESENTATIONS AND WARRANTIES.

To induce the Lenders to enter into this Agreement and to make each Loan
Advance, to issue each Letter of Credit and to otherwise complete all of the
transactions contemplated hereby, the Borrower represents and warrants to the
Administrative Agent and each Lender that:

6.1 Formation. Each Loan Party has been duly formed and is validly existing and
in good standing as a corporation, partnership or limited liability company, as
the case may be, under the laws of the State of its formation. Each Loan Party
has the requisite corporate, partnership or limited liability company power and
authority, as applicable, to own its assets and conduct its businesses as
currently conducted and owned, and to enter into and perform its obligations
under each Loan Document to which it is a party. Each Loan Party is in good
standing and authorized to do business in each jurisdiction where the ownership
of its assets and/or the conduct of its business requires such qualification
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.

6.2 Proceedings; Enforceability. Each Loan Party has taken all requisite
corporate, partnership or limited liability company action, as applicable, to
authorize the execution, delivery and performance by such Loan Party of the Loan
Documents to which it is a party. Each Loan Document which is required to be
executed and delivered on or prior to the date on which this representation and
warranty is being made has been duly authorized, executed and delivered and
constitutes the legal, valid and binding obligation of each Loan Party thereto,
enforceable against each such Loan Party in accordance with its respective terms
except to the extent that the enforceability thereof may be limited by
applicable Debtor Relief Laws and to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

6.3 Conflicts. Neither the execution, delivery and performance of the Loan
Documents by the Loan Parties nor compliance by any Loan Party with the terms
and provisions thereof, (a) will contravene any provision of any Law or any
order, writ, injunction or decree of any court or Governmental Authority having
jurisdiction over the Borrower, the Property or any Loan Party, (b) will
conflict with or result in any breach of any of the terms, covenants, conditions
of, or constitute a default under, or result in the creation or imposition (or
the obligation to create or impose) of any Lien upon any of the property or
assets of any Loan Party pursuant to the terms of any indenture, mortgage, deed
of trust, credit agreement or loan agreement or any other agreement, contract or
instrument to which any Loan Party is a party or by which it or any of its
properties or assets is bound or to which it may be subject, or (c) will violate
any provision of any Formation Document of any Loan Party.

6.4 Ownership and Taxpayer Identification Numbers. All of the partners, owners,
stockholders, and members, respectively and as may be applicable, of each Loan
Party (other than the Borrower and CRT) are listed in Schedule 6.4 (as such may
be updated from time to time). Set forth on Schedule 6.4 (as such may be updated
from time to time) is the exact correct and legal name, tax identification
number(s) and state of incorporation or organization of the Borrower, CRT and
each other Loan Party and whether such Loan Party owns a Borrowing Base
Property. Each Borrowing Base Property Owner is a Wholly-Owned Subsidiary of the
Borrower.

 

73



--------------------------------------------------------------------------------

6.5 Litigation. There are no actions, suits or proceedings at law or in equity
or by or before any Governmental Authority or other agency or regulatory
authority by any entity (private or governmental) pending or, to the best of
each Loan Party’s knowledge, threatened with respect to the Loan, the
transactions contemplated in the Loan Documents, any Loan Party, or any Borrower
Subsidiary, which are not fully covered (subject to deductibles) by an insurance
policy issued by a reputable and financially viable insurance company, or, to
the extent not so covered, could (a) materially adversely affect a Borrowing
Base Property or (b) have or reasonably be expected to have a Material Adverse
Effect.

6.6 Information. All factual information furnished by or on behalf of the
Borrower or any Loan Party to the Administrative Agent and/or any of the Lenders
(including, without limitation, all information contained in the Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents
or any transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower or any Loan
Party to the Administrative Agent and/or any of the Lenders will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information not misleading in any material respect at such time in
light of the circumstances under which such information was provided. There is
no material fact presently known to the Borrower which has not been disclosed to
the Administrative Agent, and thereupon disclosed by the Administrative Agent to
the Lenders, which could reasonably be expected to have a Material Adverse
Effect.

6.7 Taxes. All Loan Parties have made all required tax filings and are not
delinquent in the payment of any federal, state and local taxes, assessments,
impositions or other governmental charges applicable to them and/or their
respective assets, except to the extent same are being contested in a manner
which complies with the requirements of Section 8.2.4.

6.8 Financial Information. The Consolidated financial statements of CRT and the
consolidating financial statements of the Borrower and each Borrower Subsidiary
delivered to the Administrative Agent (and which statements the Administrative
Agent has delivered to the Lenders) present fairly the (a) financial condition
of CRT and its Subsidiaries and the Borrower and the Borrower Subsidiaries, as
applicable, as of the dates of such statements and (b) results of operations for
the periods covered thereby. Since the dates of the relevant financial
statements, no change has occurred which could reasonably be expected to have a
Material Adverse Effect. All financial statements of CRT, the Borrower, the
Borrower Subsidiaries, or any other Loan Party hereafter furnished to the
Administrative Agent or any of the Lenders shall be true, accurate and complete
in all material respects and shall fairly present the financial condition of
CRT, the Borrower, the Borrower Subsidiaries and/or respective Loan Party, as
applicable, as of the date thereof.

6.9 Control Provisions. The Borrower controls, directly or indirectly, and
without the requirement for consent of any other Person (other than CRT), the
management of each Borrowing Base Property Owner, subject to the rights of those
minority or other equity interest holders as the Administrative Agent may
approve.

 

74



--------------------------------------------------------------------------------

6.10 Formation Documents. The Borrower has delivered or caused to be delivered
to the Administrative Agent true and complete copies of all Formation Documents
of the Loan Parties, and all amendments thereto.

6.11 Bankruptcy Filings. No Loan Party is contemplating either a filing of a
petition under any Debtor Relief Laws or the liquidation of all or a major
portion of its assets or property, and the Borrower has no knowledge of any
Person contemplating the filing of any such petition against any Loan Party.

6.12 Investment Company. No Loan Party is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

6.13 [Reserved].

6.14 Borrowing Base Properties.

6.14.1 Licenses and Permits. The Borrowing Base Property Owners possess such
Licenses and Permits issued by the appropriate federal, state, or local
regulatory agencies or bodies necessary to own and operate each Borrowing Base
Property, except where the failure to possess any such License or Permit could
not reasonably be expected to have a Material Adverse Effect. The Borrowing Base
Property Owners are in material compliance with the terms and conditions of all
such Licenses and Permits, except where the failure so to comply could not,
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect. All of the Licenses and Permits are valid and in full force and effect,
except where the invalidity of such Licenses and Permits or the failure of such
Licenses and Permits to be in full force and effect could not reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any of the
Borrowing Base Property Owners has received any written notice of proceedings
relating to the revocation or modification of any such Licenses and Permits
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, could reasonably be expected to result in a Material Adverse
Effect.

6.14.2 Ownership. (a) The Borrowing Base Property Owners have either (i) fee
simple title to the Borrowing Base Properties or (ii) a leasehold estate
interest in the Borrowing Base Properties, as set forth in Schedule 6.14.2 (as
such may be updated from time to time), which such schedule (as it may be
updated from time to time) also sets forth the current Adjusted Capitalized
Value of each such Borrowing Base Property; (b) the interest of the Borrowing
Base Property Owners in the Borrowing Base Properties are not subject to any
Liens other than Permitted Liens, (c) neither the Borrower, CRT, nor any of the
Borrowing Base Property Owners has received written notice of the assertion of
any material valid claim by anyone adverse to any Loan Party’s ownership, or
leasehold rights in and to any Borrowing Base Property (except as may be
disclosed in any update from time to time in accordance with Section 6.25) that
could reasonably be expected to have a Material Adverse Effect and (d) no Person
has an option or right of first refusal to purchase all or part of any Borrowing
Base Property or any interest therein which has not been waived (except as
disclosed in Schedule 6.14.2 or in any update from time to time in accordance
with Section 6.25).

 

75



--------------------------------------------------------------------------------

6.14.3 Environmental Matters. Except to the extent (i) the failure of the
following to be true could not reasonably be expected to have a Material Adverse
Effect or (ii) disclosed in writing to the Lenders prior to the Individual
Property becoming a Borrowing Base Property either pursuant to an Environmental
Report or in the S-11 registration statement filed by the Borrower on
October 23, 2003 (it being understood that any such disclosure is limited to the
facts known at the time such Individual Property became a Borrowing Base
Property and does not include any new information or any change in facts
regarding such disclosure that occurs at a later date), (a) each Borrowing Base
Property is free of any Hazardous Materials in violation of any Environmental
Laws applicable to such property; (b) none of the Borrowing Base Property Owners
nor any Loan Party has received any written notice of a claim under or pursuant
to any Environmental Legal Requirements applicable to a Borrowing Base Property
or under common law pertaining to Hazardous Materials on or originating from any
Borrowing Base Property (except as may be disclosed in any update from time to
time in accordance with Section 6.25) and (c) none of the Borrowing Base
Property Owners or any Loan Party has received any written notice from any
Governmental Authority claiming any material violation of any Environmental
Legal Requirements that is uncured or unremediated (except as may be disclosed
in any update from time to time in accordance with Section 6.25) .

6.14.4 Leases. Except to the extent the failure of the following to be true
would not result in a Material Adverse Effect, (a) with respect to the Borrowing
Base Properties, each Major Lease is in full force and effect (except as may be
disclosed in any update from time to time in accordance with Section 6.25),
(b) to the Borrower’s knowledge, none of the Borrowing Base Property Owners is
in default after notice and the expiration of all applicable cure periods in the
performance of any material obligation under any Major Lease and the Borrower
has no knowledge of any circumstances which, with the passage of time or the
giving of notice, or both, would constitute an event of default by any party
under any of the Major Leases (except as may be disclosed in any update from
time to time in accordance with Section 6.25), (c) to the Borrower’s knowledge,
no tenant is in default after notice and the expiration of all applicable cure
periods in the performance of any material obligation under any Major Lease
(except as may be disclosed in any update from time to time in accordance with
Section 6.25), (d) to the Borrower’s knowledge, there are no actions, voluntary
or involuntary, pending against any tenant under a Major Lease under any Debtor
Relief Laws (except as may be disclosed in any update from time to time in
accordance with Section 6.25), and (e) none of the Major Leases and none of the
rents or other amounts payable thereunder has been assigned, pledged or
encumbered by any of the Borrowing Base Property Owners or any other Person,
except with respect to the Lien in favor of the Administrative Agent on behalf
of the Lenders securing the repayment of Obligations.

 

76



--------------------------------------------------------------------------------

6.14.5 Ground Lease. Except to the extent the failure of the following to be
true would not result in a Material Adverse Effect, (a) each Ground Lease with
respect to a Borrowing Base Property is valid, binding and in full force and
effect as against the applicable Borrowing Base Property Owners and, to the
Borrower’s knowledge, the other party thereto, (b) none of Borrowing Base
Property Owner’s interest in the Ground Leases is subject to any pledge, lien,
assignment, license or other agreement granting to any third party any interest
therein, (c) no payments under any Ground Lease with respect to a Borrowing Base
Property are delinquent, and to the knowledge of the Borrower, there does not
exist under any of the Ground Leases any default after notice and expiration of
all applicable cure periods in the performance of any material obligation under
a Ground Lease, and (d) the identity of each ground lessor under a Ground Lease
with respect to a Borrowing Base Property and whether each such ground lessor is
an Affiliate of any Loan Party are set forth in Schedule 6.14.5 (as such may be
updated from time to time).

6.14.6 Casualty/Condemnation. To each Loan Party’s Knowledge, as of the Closing
Date no Borrowing Base Property is the subject of any pending material
condemnation proceeding or has suffered any material loss or casualty which has
not been restored.

6.14.7 Property Condition. To each Loan Party’s Knowledge, as of the Closing
Date each Borrowing Base Property is in good condition and repair, with no
material deferred maintenance currently pending with respect to any Borrowing
Base Property.

6.15 Margin Regulations; Use of Proceeds. The Loan Parties are not engaged and
will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System of
the United States), or extending credit for the purpose of purchasing or
carrying margin stock. The proceeds of the Loan shall be used solely and
exclusively as provided in Section 8.13. No portion of the proceeds of the Loan
shall be used directly or indirectly, and whether immediately, incidentally or
ultimately (a) to purchase or carry any margin stock or to extend credit to
others for the purpose thereof or to repay or refund indebtedness previously
incurred for such purpose, or (b) for any purpose which would violate or in
inconsistent with the provisions of regulations of the Board of Governors of the
Federal Reserve System including, without limitation, Regulations T, U and X
thereof.

6.16 Insurance. The Borrowing Base Properties are insured by insurers of
recognized financial responsibility against such losses and risks in compliance
with the requirements of Section 7.5.1 below.

6.17 Deferred Compensation and ERISA. Neither the Borrower nor any other Loan
Party or any ERISA Affiliate, has any employee pension benefit plan (as defined
in Section 3(2) of ERISA) subject to Title IV of ERISA nor maintains any
employee welfare benefit plan (as defined in Section 3(l) of ERISA) that
primarily provide for health and welfare benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA).

 

77



--------------------------------------------------------------------------------

6.18 [Reserved].

6.19 No Default. There is no Default on the part of the Borrower or any of the
other Loan Parties under this Agreement or any of the other Loan Documents and
no event has occurred and is continuing which could constitute a Default under
any Loan Document.

6.20 Governmental Authorizations; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person that has not been obtained or
delivered is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.

6.21 Qualification as a REIT. CRT qualified as a REIT under the provisions of
the Code, as applicable, for its fiscal year ended December 31, 2010, and has
remained qualified from December 31, 2010 through the date hereof. All
appropriate federal income tax returns for the fiscal years through December 31,
2011 have been filed by CRT with the IRS and no previously filed return has been
examined and reported on by the IRS. CRT has not incurred any liability for
excise taxes pursuant to Section 4981 of the Code. CRT is organized in
conformity with the requirements for qualification as a REIT pursuant to
Sections 856 through 860 of the Code, and CRT’s proposed method of operation
consistent with CRT’s business and the business activities contemplated by this
Agreement will enable it to meet the requirements for qualification and taxation
as a REIT under the Code.

6.22 Compliance with Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws applicable to it or to its
properties, except in such instances in which (a) such requirement of Law is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

6.23 Property Matters.

6.23.1 Major Leases. Set forth on Schedule 6.23.1 is a list of all Major Lease
locations and the tenants party to Leases at such Major Lease locations (as
updated from time to time, provided however, that notwithstanding Section 6.25
hereof Schedule 6.23.1 shall not be required to be updated more frequently than
once per quarter). In the event that Borrower requests a Loan Advance more
frequently than once per quarter, the accuracy of the representations made in
this Section 6.23.1 shall not be a condition to funding such Loan Advance.

6.23.2 Borrowing Base Properties. Set forth on Schedule 6.4 is a list of each
Borrowing Base Property with detail indicating the owner of each Borrowing Base
Property and the location of each Borrowing Base Property.

 

78



--------------------------------------------------------------------------------

6.24 Solvency. After giving effect to the transactions contemplated hereby,
(a) each of the Loan Parties is solvent and is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, and (b) the fair saleable value of each Loan Party’s
assets, measured on a going concern basis, exceeds all probable liabilities,
including those to be incurred pursuant to this Agreement. After giving effect
to the transactions contemplated hereby, none of the Loan Parties (i) has
unreasonably small capital in relation to the business in which it is or
proposes to be engaged or (ii) has incurred, or believes that it will incur
debts beyond its ability to pay such debts as they become due; provided that
nothing contained in subclause (i) shall require any equity holder to make any
capital contribution to comply with such subclause (i). In executing the Loan
Documents and consummating the transactions contemplated hereby, none of the
Loan Parties intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Loan Parties is or will
become indebted.

6.25 Regarding Representations and Warranties. Each request by any Borrower for
a Loan Advance and/or the issuance of a Letter of Credit: (i) shall constitute
an affirmation by Borrower that the foregoing representations and warranties
remain true and correct as of the date of such request (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 6.25, the
representations and warranties contained in Section 6.8 shall be deemed to refer
to the most recent statements furnished pursuant to Section 7.2.1 and
Section 7.2.2; and except as to the representations and warranties in Sections
6.4, 6.7, 6.9, and 6.14 which may be modified only to reflect events occurring
after the date hereof as specifically disclosed in writing to Administrative
Agent prior to or simultaneously with such written request) and, unless
Administrative Agent is notified to the contrary prior to the disbursement of
the requested Loan Advance or the issuance of the requested Letter of Credit,
will be so on the date of such Loan Advance or issuance of such Letter of
Credit, and (ii) shall constitute the representation and warranty of Borrower to
Administrative Agent and each of the Lenders that the information set forth in
each such request is true and correct in all material respects and omits no
material fact necessary to make the same not misleading, provided that to the
extent any representation or warranty made by the Borrower in this Agreement or
any other Loan Document shall be incorrect or misleading in any material respect
with respect to one or more Borrowing Base Properties such that the
affirmations, representations and warranties required by this Section 6.25
cannot be made, the Borrower may remove a Borrowing Base Property pursuant to
the terms of Section 3.2 (with a resulting decrease in the Borrowing Base Value)
so that the affirmations, representations and warranties required by this
Section 6.25 may be made. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by each Loan
Party shall be deemed to have been relied upon by the Administrative Agent and
each of the Lenders notwithstanding any investigation heretofore or hereafter
made by the Administrative Agent and/or any of the Lenders or on its behalf.

7. AFFIRMATIVE COVENANTS.

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall cause, with respect to
Sections 7.3 through 7.12, inclusive and Sections 7.26 and 7.27, each Loan Party
to:

 

79



--------------------------------------------------------------------------------

7.1 Notices. Within five (5) business days after obtaining actual knowledge
thereof, notify the Administrative Agent in writing (and the Administrative
Agent shall thereafter promptly notify the Lenders) of the following:
(a) occurrence of any act, event or condition which constitutes a Default or
Event of Default under any of the Loan Documents; and (b) any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
Any notification delivered pursuant to clause (a) of this Section 7.1 shall
include a written statement of any remedial or curative actions, if applicable,
which the Borrower proposes to undertake and/or to cause any of other Loan
Parties to cure or remedy such Default or Event of Default.

7.2 Financial Statements; Reports; Officer’s Certificates. Furnish or cause to
be furnished to the Administrative Agent (and the Administrative Agent shall
thereafter promptly furnish copies of same to the Lenders) from time to time,
the following financial statements, reports, certificates, and other
information, all in form and manner of presentation reasonably acceptable to the
Administrative Agent:

7.2.1 Annual Statements. As soon as available and in any event no later than the
earlier of (a) to the extent applicable, ten (10) days following the date CRT is
required by the SEC to deliver its Form 10-K for each Fiscal Year and (b) ninety
(90) days after the close of each Fiscal Year, (i) the Consolidated statements
of financial condition of CRT, as at the end of such Fiscal Year and the related
Consolidated statement of income and retained earnings and statement of cash
flows for such Fiscal Year, in each case, commencing with the Fiscal Year ending
December 31, 2013, setting forth comparative figures for the preceding fiscal
year and certified by Ernst & Young LLP or other independent registered public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, in an unqualified opinion which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, (ii) consolidating
income statements for the Borrower and each Borrower Subsidiary; such financial
statements to include and to be supplemented by such detail and supporting data
and schedules as the Administrative Agent may from time to time reasonably
determine and (iii) upon the request of the Administrative Agent, a one (1) year
Cash Flow Projection.

7.2.2 Periodic Statements. As soon as available and in any event no later than
the earlier of (a) to the extent applicable, ten (10) days following the date
CRT is required by the SEC to deliver its Form 10-Q for each fiscal quarter, and
(b) forty-five (45) days after the close of each fiscal quarter (except for the
quarter ending on December 31), (i) the Consolidated statement of financial
condition of CRT, as at the end of such quarterly period, (ii) the related
Consolidated statement of income and retained earnings (for the current quarter
and on a year to date basis), and (iii) the Consolidated statement of cash flows
(on a year to date basis), in each case commencing with the fiscal quarter
ending June 30, 2013, setting forth comparative figures for the related periods
in the prior Fiscal Year, internally prepared in accordance with GAAP,
consistently applied, subject to normal year-end audit adjustments, all in form
and manner of presentation reasonably acceptable to the Administrative Agent,
such financial statements to include and to be supplemented by such detail and
supporting data and schedules as the Administrative Agent may from time to time
reasonably determine, together with consolidating income statements for the
Borrower and each Borrower Subsidiary.

 

80



--------------------------------------------------------------------------------

7.2.3 Borrowing Base Property Reports. Quarterly and annually, upon delivery of
each of the financial statements required pursuant to Sections 7.2.1 and 7.2.2,
above, the following financial statements for each of the Borrowing Base
Property Owners internally prepared by the Borrower and certified by the
Borrower to be true, accurate and complete in all material respects: (a) to the
extent not included in the deliveries under Sections 7.2.1 or 7.2.2, an
operating statement showing all calculation necessary to determine Adjusted Net
Operating Income on a property by property basis, including, without limitation,
the results of operation for the current quarter and on a year-to-date basis for
the period just ended and, annually, an operating statement for the year just
ended; and (b) in the form customarily used by the Borrower, a detailed, current
rent roll of the subject Borrowing Base Property, containing such details as the
Administrative Agent may reasonably request.

7.2.4 SEC Reports. Within ten (10) days after being received, copies of all
correspondence from the SEC, other than routine non-substantive general
communications from the SEC.

7.2.5 Compliance Certificates. Quarterly and annually, upon delivery of each of
the financial statements required pursuant to Sections 7.2.1 and 7.2.2 above,
(a) a Compliance Certificate in form of Exhibit C, annexed hereto, together with
an Officer’s Certificate from the Borrower providing and otherwise certifying
(i) the compliance or non-compliance by the Borrower with the Financial
Covenants, including such supporting detail as is reasonably deemed necessary by
the Administrative Agent to verify the calculations incorporated therein, (ii) a
report containing, to the extent not included in the deliveries under Sections
7.2.1, 7.2.2, or 7.2.3 for all Individual Properties, a summary listing of all
Net Operating Income, revenues, rent roll, mortgage Debt, if any, the Borrower’s
ownership interest therein, and, in addition, for each Individual Property
acquired during the quarter just ended, the cost basis and the amount and terms
of any assumed Debt, (iii) a certification that the financial statements fairly
present in all material respects the Consolidated financial condition of CRT and
that no Default or Event of Default has occurred and is continuing, or if it is,
a statement as to the nature thereof; (iv) a listing of all filings by the
Borrower or CRT with the SEC, including, without limitation, full copies of
CRT’s 10-Q and 10-K filings; (v) if requested by the Administrative Agent and to
the extent not previously provided, a list of any Major Leases entered into
during the most recent fiscal quarter and any existing Leases that became Major
Leases during the most recent fiscal quarter; and (vi) any material change in
accounting policies required by GAAP or financial reporting practices by any
Loan Party or their Subsidiaries.

7.2.6 Data Requested. Within a reasonable period of time and from time to time,
such other financial data or information as the Administrative Agent may
reasonably request with respect to the Borrowing Base Properties, the Borrower,
and/or the other Loan Parties including, but not limited to, rent rolls, aged
receivables, aged payables, leases, budgets, forecasts, reserves, cash flow
projections, deposit accounts, mortgage information, physical condition of the
Borrowing Base Properties and pending lease proposals.

 

81



--------------------------------------------------------------------------------

7.2.7 Tax Returns. Upon the Administrative Agent’s request, copies of all
federal and state tax returns of the Borrower and the other Loan Parties.

7.2.8 [Reserved.]

7.2.9 [Reserved.]

7.2.10 Entity Notices. Concurrently with the issuance thereof, copies of all
material written notices (excluding routine correspondence) given to the
partners, owners, stockholders, and/or members, respectively, of the Borrower.

7.2.11 Property Acquisition or Sale. Within five (5) Business Days of receipt
thereof, copies of all notices in any way relating to a proposed sale or
acquisition of any Individual Property which the Borrower or any Borrower
Subsidiary intends to consummate.

7.2.12 Property Finance. Within five (5) Business Days of receipt thereof,
copies of all notices in any way relating to (a) a proposed finance or refinance
of any Individual Property which the Borrower or any Borrower Subsidiary intends
to consummate, (b) the occurrence of any monetary or material non-monetary
default or monetary or material non-monetary event of default under any Debt
which is recourse to the Borrower, or any other default or event of default
under any Debt which is recourse to the Borrower, the occurrence of which could
reasonably be expected to have a Material Adverse Effect, or (c) the occurrence
of any monetary or material non-monetary default or monetary or material
non-monetary event of default under any Debt in excess of $40,000,000 which is
secured by an Individual Property, or any other default or event of default
under any Debt in excess of $40,000,000 which is secured by an Individual
Property, the occurrence of which could reasonably be expected to have a
Material Adverse Effect.

7.2.13 Notice of Litigation. Within ten (10) Business Days after an Authorized
Officer obtains knowledge thereof, written notice of any pending or, to the best
of such Person’s knowledge, threatened action, suit or proceeding at law or in
equity or by or before any governmental instrumentality or other agency or
regulatory authority by any entity (private or governmental) relating in any way
to the Loan, the transactions contemplated in the Loan Documents (including,
without limitation, with regard to all Distributions), or the transactions
contemplated in any documentation executed in connection therewith, or the
Borrower, any other Loan Party, any other Borrower Subsidiary or any Borrowing
Base Property, which is not fully covered (subject to deductibles) by an
insurance policy issued by a reputable and financially viable insurance company,
or, to the extent not so covered, which could reasonably be expected to have a
Material Adverse Effect or a material adverse effect on a Borrowing Base
Property.

 

82



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtaks
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower or CRT is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the Swing Line
Lender, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 15.20); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat and shall treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information.” Notwithstanding the foregoing, (i) the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC” and (ii) no Public Lender
shall be permitted to withhold, condition or delay its approval or consent to
any matter hereunder based solely on such Public Lender’s failure or refusal to
receive and/or review non-Public Borrower Materials.

7.3 Existence. (a) Preserve, renew and keep in full force and effect (i) the
partnership, limited liability company or corporate existence, as applicable, of
each Loan Party and (ii) the material rights, licenses, permits and franchises
of each Loan Party, (b) comply with all Laws and other Laws applicable to it and
its assets, business and operations, the non-compliance with which could
reasonably be expected to have a Material Adverse Effect, (c) to the extent
applicable, at all times maintain, preserve and protect all material franchises
and trade names and all the remainder of its property used or useful in the
conduct of its business, and (d) keep and cause each Loan Party to keep, its
assets in good working order and repair, ordinary wear and tear and damage by
casualty or taking by condemnation excepted, and from time to time make, or
cause to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto.

7.4 Payment of Taxes. Duly pay and discharge, before the same shall become
overdue, all taxes, assessments, impositions, and other governmental charges
payable by it or with respect to the Borrowing Base Properties, to the extent
that same are not paid by the tenants under the respective Leases; provided,
however, the failure of any Loan Party to pay such taxes, assessments,
impositions, or other governmental charges shall not constitute a Default or
Event of Default as long as same are being contested in a manner which complies
with the requirements of Section 8.2.3.

 

83



--------------------------------------------------------------------------------

7.5 Insurance.

7.5.1 Insurance. The Borrower shall, and shall cause each other Loan Party and
each other Subsidiary or with respect to Individual Properties where the tenant
is responsible for providing insurance, the Loan Party shall cause such tenant
to maintain insurance in accordance with such tenant’s lease with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Laws, and from time to time deliver to the Administrative Agent
promptly following its request a detailed list, together with copies of all
policies of the insurance then in effect (provided Borrower has received same
from the issuer thereof), stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

7.5.2 Notice of Damage. In the event of any damage or destruction to any
Borrowing Base Property by reason of fire or other hazard or casualty, the
Borrower shall give immediate written notice thereof to the Administrative
Agent. If there is any condemnation for public use of any Borrowing Base
Property the Borrower shall give immediate written notice thereof to the
Administrative Agent (and the Administrative Agent shall thereafter promptly
notify the Lenders). Further, the Borrower shall upon the request of the
Administrative Agent provide to the Administrative Agent a report as to the
status of any insurance adjustment, condemnation claim, or restoration resulting
from any casualty or taking.

7.6 Inspection. Permit the Administrative Agent and the Lenders and its/their
agents, representatives and employees to inspect the Borrowing Base Properties,
and any and all other assets of the Borrower or any of the Loan Parties, at
reasonable hours upon reasonable notice, subject to the rights of tenants
therein. The Borrower shall be responsible for the reasonable costs incurred by
the Administrative Agent of such inspections if an Event of Default is in
existence but all other costs of such inspections shall be borne by the Lenders.

7.7 Loan Documents. Observe, perform and satisfy all the terms, provisions,
covenants and conditions to be performed by it under, and to pay when due all
costs, fees and expenses, and other Obligations to the extent required under,
the Loan Documents.

7.8 Further Assurances. Execute and deliver to the Administrative Agent such
documents, instruments, certificates, assignments and other writings, and do
such other acts, necessary or desirable in the reasonable judgment of the
Administrative Agent, for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents.

 

84



--------------------------------------------------------------------------------

7.9 Books and Records. Maintain and keep in accordance with GAAP (or such other
accounting basis reasonably acceptable to the Administrative Agent), proper and
accurate books, records and accounts reflecting all of the financial affairs of
the Borrower and such other Loan Parties and the Borrower Subsidiaries and all
items of income and expense in connection with their respective business and
operations and in connection with any services, equipment or furnishings
provided in connection with the operation of the business of the Borrower, the
other Loan Parties, and the Borrower Subsidiaries, whether such income or
expense is realized thereby or by any other Person. The Administrative Agent
shall have the right, not more than once each quarter (unless an Event of
Default shall have occurred and be continuing in which case as often as the
Administrative Agent shall reasonably determine), during normal business hours
and upon reasonable notice, to examine such books, records and accounts at the
office of the Person maintaining such books, records, correspondence, and
accounts and to make such copies or extracts thereof as the Administrative Agent
shall desire at the Administrative Agent’s cost and expense. The Borrower shall
give the Administrative Agent fifteen (15) Business Days’ notice of any change
in the location of its financial records from the address specified at the
beginning of this Agreement. The Administrative Agent may discuss the financial
and other affairs of the Borrower, the other Loan Parties, and Borrower
Subsidiaries with any of its partners, owners, and any accountants hired by the
Borrower, it being agreed that the Administrative Agent and each of the Lenders
shall use reasonable efforts not to divulge information obtained from such
examination to others except in connection with Laws and in connection with
administering the Loan, enforcing its rights and remedies under the Loan
Documents and in the conduct, operation and regulation of its banking and
lending business (which may include, without limitation, the transfer of the
Loan or of participation interests therein). Any assignee or transferee of the
Loan, co-lender, or any holder of a participation interest in the Loan shall
deal with such information in the same manner and in connection with any
subsequent transfer of its interest in the Loan or of further participation
interests therein.

7.10 Business and Operations. (a) Continue to engage in the type of businesses,
acquisition, sale, financing, development and operation of retail properties and
usual and customary uses incidental to such retail activities presently
conducted by them as of the Closing Date, respectively, and (b) be qualified to
do business and in good standing under the Laws of each jurisdiction, and
otherwise to comply with all Laws, as and to the extent the same are required
for the ownership, maintenance, management and operation of the assets of such
Person except where the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.

7.11 Estoppel. Within ten (10) Business Days after a request therefor from the
Administrative Agent, which request shall not be made by the Administrative
Agent more than once each Fiscal Year, furnish to the Administrative Agent a
statement, duly acknowledged and certified, setting forth (a) the amount then
owing by the Borrower in respect of the Obligations, (b) the date through which
interest on the Loan has been paid, (c) any offsets, counterclaims, credits or
defenses to the payment by any Loan Party to the Obligations of which the
Borrower has knowledge and (d) whether any written notice of Default from the
Administrative Agent to the Borrower or any of the other Loan Parties is then
outstanding and acknowledging that this Agreement and the other Loan Documents
are in full force and effect and unmodified, or if modified, giving the
particulars of such modification.

 

85



--------------------------------------------------------------------------------

7.12 ERISA. As soon as possible and, in any event, within ten (10) days after
any Loan Party, Borrower Subsidiary, or any ERISA Affiliate knows of the
occurrence of any of the following which could reasonably be expected to have a
Material Adverse Effect, deliver to the Administrative Agent a certificate of an
executive officer of the Borrower setting forth details as to such occurrence
and the action, if any, that the applicable the Borrower or other Loan Party or
Borrower Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by such the Borrower, Loan Party, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto: (a) that a
Reportable Event has occurred; (b) that any Plan has been deemed to be in “at
risk status” (as defined in Section 430(i)(4) of the Code without regard to
430(i)(4)(B) relating to the transition rule); (c) that the minimum required
contribution (as defined in Section 430(a) of the Code) to a Plan has not been
timely made; (d) that a Plan has been or may be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; (e) that proceedings
may be or have been instituted to terminate or appoint a trustee to administer a
Plan; (f) that a proceeding has been instituted pursuant to Section 515 of ERISA
to collect a delinquent contribution to a Plan; (g) that such the Borrower, Loan
Party, Borrower Subsidiary, or ERISA Affiliate will or may incur any liability
(including any indirect, contingent, or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409 or 502(i) or
502(l) of ERISA; or (h) or that such the Borrower, the Loan Party or Borrower
Subsidiary may incur any material liability pursuant to any employee welfare
benefit plan (as defined in Section 3(l) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any employee pension benefit plan (as defined in
Section 3(2) of ERISA). Upon the request of the Administrative Agent, the
Borrower shall (and shall cause the other Loan Parties, ERISA Affiliates and
Borrower Subsidiaries to) deliver to the Administrative Agent a complete copy of
the annual report (Form 5500) of each Plan required to be filed with the
Department of Labor. In addition to any certificates or notices delivered to the
Administrative Agent pursuant to the first sentence hereof, copies of any
material notices received by the Borrower, a Loan Party, a Borrower Subsidiary,
or any ERISA Affiliate with respect to any Plan shall be delivered to the
Administrative Agent no later than ten (10) days after the date such report has
been filed with the Internal Revenue Service, the Department of Labor, or the
PBGC or such notice has been received by the Borrower, Loan Party or Borrower
Subsidiary or ERISA Affiliate, as applicable.

7.13 [Reserved].

7.14 Costs and Expenses. Pay all costs and expenses as required by
Section 15.9.1.

7.15 Indemnification. At all times, both before and after repayment of the Loan,
at its sole cost and expense defend, indemnify, exonerate and save harmless the
Administrative Agent and each of the Lenders and all those claiming by, through
or under the Administrative Agent and each of the Lenders as required by
Section 15.9.2.

7.16 Interest Coverage Ratio. Maintain an Interest Coverage Ratio greater than
or equal to 1.85:1. The Interest Coverage Ratio covenant shall be tested by the
Administrative Agent as of each Calculation Date with results based upon the
results for the most recent Calculation Period, such calculation and results to
be verified by the Administrative Agent.

7.17 Leverage Ratio. Maintain a Leverage Ratio as determined as of each
Calculation Date of not more than sixty percent (60%). The Leverage Ratio
covenant shall be tested by the Administrative Agent as of each Calculation
Date, such calculation and results to be verified by the Administrative Agent.

 

86



--------------------------------------------------------------------------------

7.18 Fixed Charge Ratio. Maintain a Fixed Charge Ratio as determined as of each
Calculation Date as follows:

(a) Commencing with the Closing Date and continuing until the end of the quarter
ending March 31, 2014, not less than 1.35:1;

(b) Commencing with the quarter ending June 30, 2014 and continuing until the
end of the quarter ending March 31, 2015, not less than 1.40:1;

(c) Commencing with the quarter ending June 30, 2015 and continuing until the
end of the quarter ending March 31, 2016, not less than 1.45:1; and

(d) Commencing with the quarter ending June 30, 2016 and as of each quarter end
thereafter, not less than 1.50:1.

The Fixed Charge Ratio covenant shall be tested by the Administrative Agent as
of each Calculation Date with results based upon the results for the most recent
Calculation Period, such calculation and results to be verified by the
Administrative Agent.

7.19 Net Worth. Maintain a Net Worth as determined as of each Calculation Date
equal to or greater than the aggregate of (a) $ 457,167,000 plus
(b) seventy-five percent (75%) of the cumulative net cash proceeds received from
and the value of assets acquired (net of (i) underwriters’ discounts,
commissions and other reasonable out-of-pocket expenses of issuance actually
paid to any Person (other than a Loan Party or an Affiliate of any Loan Party)
and (ii) Debt incurred or assumed in connection therewith) through the issuance
of Capital Stock by CRT after March 31, 2013. The Net Worth covenant shall be
tested by the Administrative Agent as of each Calculation Date, such calculation
and results to be verified by the Administrative Agent.

7.20 Secured Debt Ratio. Maintain a Secured Debt Ratio as determined as of each
Calculation Date of not more than fifty-five percent (55%). The Secured Debt
Ratio covenant shall be tested by the Administrative Agent as of each
Calculation Date, such calculation and results to be verified by the
Administrative Agent.

7.21 Borrowing Base Property Covenants.

7.21.1 Occupancy Ratio. Not permit the aggregate Occupancy Ratio for the
Borrowing Base Properties (determined on an aggregate rentable square foot
basis) to be less than eighty percent (80%).

7.21.2 Retail Center. Maintain each Borrowing Base Property at all times as a
retail center located in the United States owned by a Borrowing Base Property
Owner.

7.21.3 Business Strategy. Maintain ownership of each Borrowing Base Property at
all times consistent with the Borrower’s business strategy, and each Borrowing
Base Property shall at all times be of an asset quality consistent with the
quality of Borrowing Base Properties owned by the Borrowing Base Property Owners
as of the date hereof.

 

87



--------------------------------------------------------------------------------

7.21.4 Minimum Borrowing Base Properties. Maintain a minimum of fifteen
(15) Borrowing Base Properties at all times.

7.22 Variable Rate Debt. Maintain an aggregate Pro Rata Share of the Debt
(including the Loan) of the Consolidated CRT Entities and the Unconsolidated CRT
Entities which is Variable Rate Indebtedness of not more than thirty-five
(35%) percent of the Total Asset Value.

7.23 Replacement Documentation. Upon receipt of an affidavit of an officer of
the Administrative Agent as to the loss, theft, destruction or mutilation of the
Note or any other loan document which is not of public record, and, in the case
of any such loss, theft, destruction or mutilation, upon surrender and
cancellation of such Note or other loan document, the Borrower will issue, in
lieu thereof, a replacement Note or other loan document in the same principal
amount thereof and otherwise of like tenor.

7.24 Maintenance of REIT Status. CRT shall engage in such business activities,
and shall refrain from engaging in such activities, so as to continue to meet
the requirements for qualification and taxation as a REIT under the Code. CRT
shall at all times remain listed and traded on the New York Stock Exchange.

7.25 The Lenders’ Consultants.

7.25.1 Right to Employ. The Borrower agrees that the Administrative Agent shall
have the right to employ on its behalf and on behalf of the Lenders, its own
personnel, or one or more engineers, architects, environmental advisors,
scientists, accountants, and attorneys to act as an advisor to the
Administrative Agent and the Lenders in connection with the Loan (each of which
shall be a “Lenders’ Consultant”).

7.25.2 Functions. The functions of a Lenders’ Consultant shall include, without
limitation: (i) inspection and physical review of any Borrowing Base Property;
(ii) review and analysis of environmental matters; (iii) review and analysis of
financial and legal matters; and (iv) providing usual inspection and review
services for any Repair Work.

7.25.3 Payment. The reasonable costs and fees of the Lenders’ Consultants shall
be paid by the Loan Parties upon billing therefor and, if not so paid within
thirty (30) days, may be paid directly by the Lenders through a Loan Advance,
provided, however that the costs and fees of any Lenders’ Consultants that are
engineers, architects, environmental consultants or scientists shall be borne by
the Lenders unless an Event of Default shall exist.

7.25.4 Access. The Loan Parties shall provide the Lenders’ Consultants with
reasonable access to all Borrowing Base Properties.

7.25.5 No Liability. Neither the Administrative Agent nor any Lender shall have
liability to the Borrower, any Loan Party, or third party on account of:
(i) services performed by the Lenders’ Consultant; or (ii) any failure or
neglect by the Lenders’ Consultant to properly perform services. The Borrower
shall have no rights under or relating to any agreement, report, or similar
document prepared by the Lenders’ Consultant for the Administrative Agent or the
Lenders. No Lenders’ Consultant shall have liability to the Borrower, any Loan
Party, or third party on account of: (x) services performed by such Lenders’
Consultant; or (y) any failure or neglect by such Lenders’ Consultant to
properly perform services, except for its gross negligence or willful
misconduct.

 

88



--------------------------------------------------------------------------------

7.26 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all lawful claims which, if unpaid, would by Law become a Lien upon its
property (other than Permitted Liens).

7.27 Compliance with Laws. Comply in all material respects with the requirements
of all Laws applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law is being contested in good faith
by appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

8. NEGATIVE COVENANTS.

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any other
Loan Party to directly or indirectly:

8.1 No Changes to the Borrower and other Loan Parties. Without the prior written
consent of the Administrative Agent, such consent not be unreasonably withheld,
conditioned or delayed after not less than thirty (30) days’ prior written
notice (with reasonable particularity of the facts and circumstances attendant
thereto): (a) change its jurisdiction of organization, (b) change its
organizational structure or type, (c) change its legal name, or (d) change the
organizational number (if any) assigned by its jurisdiction of formation or its
federal employment identification number (if any).

8.2 Restrictions on Liens. Create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible, including, without limitation, the Borrowing Base Properties),
whether now owned or hereafter acquired, or sell any such property or assets
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property or assets (including sales of accounts receivable with recourse)
or assign any right to receive income or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute, or grant rights with respect to, or otherwise
encumber or create a security interest in, such property or assets or any
portion thereof or any other revenues therefrom or the proceeds payable upon the
sale, transfer or other disposition of such property or asset or any portion
thereof, or permit or suffer any such action to be taken, except the following
(singly and collectively, “Permitted Liens”):

8.2.1 Permitted Debt. Liens to secure Permitted Debt, provided that (x) the
Borrower will be in compliance with the Financial Covenants considering the
consequences of the granting of any such Lien and (y) no such Lien shall be
secured by any Borrowing Base Property, the ownership interest in any Borrowing
Base Property Owner, or any other assets of any Borrowing Base Property Owner;

 

89



--------------------------------------------------------------------------------

8.2.2 Tax Liens. Liens for taxes, assessments or other governmental charges not
yet delinquent or which are being diligently contested in good faith and by
appropriate proceedings, if (a) to the extent such contest concerns a Borrowing
Base Property, reasonable reserves in an amount not less than the tax,
assessment or governmental charge being so contested shall have been established
in a manner reasonably satisfactory to the Administrative Agent or deposited in
cash (or cash equivalents) with the Administrative Agent to be held during the
pendency of such contest, or such contested amount shall have been duly bonded
in accordance with applicable Law, (b) no imminent risk of sale, forfeiture or
loss of any interest in any Borrowing Base Property or any part thereof arises
during the pendency of such contest and (c) such contest could not reasonably be
expected to have a Material Adverse Effect;

8.2.3 Judgment Liens. Liens in respect of property or assets imposed by Law,
which do not secure Debt, such as judgment Liens (provided such judgment Liens
do not cause the occurrence of an Event of Default under Section 10.1),
carriers’, warehousemen’s, material men’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, (a) which, except for such
judgment Liens, do not in the aggregate materially detract from the value of any
property or assets or have, and could not reasonably be expected to have, a
Material Adverse Effect, and (b) which, except for such judgment Liens, are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

8.2.4 Personal Property Liens. Liens relating to personal property financing
leases entered into in the ordinary course of business with respect to
equipment, fixtures, furniture, furnishings and similar assets; and

8.2.5 L/C Issuer/Swing Line Lenders Liens. Liens, if any, in favor of the L/C
Issuer and/or the Swing Line Lender to cash collateralize or otherwise secure
the obligations of a Defaulting Lender to fund risk participations hereunder.

8.2.6 Easements, etc. Liens in connection with easements, rights-of-way, zoning
restrictions and other similar encumbrances affecting real property which, in
the aggregate, do not impose material financial obligations on the Borrower or
any Loan Party, and which do not, in the aggregate, materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of such property or the Loan Party that owns such
property.

8.2.7 Title Matters. Liens and other matters of record noted on any title
insurance policy for a Borrowing Base Property delivered to the Administrative
Agent, with the Administrative Agent having received the title insurance
policies delivered for the Borrowing Base Properties as of the Closing Date.

 

90



--------------------------------------------------------------------------------

8.3 Consolidations, Mergers, Sales of Assets, Issuance and Sale of Equity.
(a) Dissolve, terminate or liquidate or, without the prior written consent of
the Administrative Agent, such consent not to be unreasonably withheld,
conditioned or delayed, consolidate with or merge with or into any other Person,
(b) issue, sell, lease, transfer or assign to any Persons or otherwise dispose
of (whether in one transaction or a series of transactions) any portion of its
assets (whether now owned or hereafter acquired), including, without limitation,
any securities, membership or partnership interests, or other interests of any
kind in any other Loan Party or Borrower Subsidiary, directly or indirectly
(whether by the issuance of rights of, options or warrants for, or securities
convertible into, any such security, membership or partnership interests or
other interests of any kind), (c) permit another Person to merge with or into
it, (d) acquire all or substantially all the capital stock, membership or
partnership interests or assets of any other Person, or (e) take any action
which could have the effect, directly or indirectly, of diluting the economic
interest of any Loan Party in any other Loan Party or Borrower Subsidiary;
except the following:

8.3.1 Transfers. Transfers pursuant to the Loan Documents and other agreements
in favor of the Administrative Agent for the ratable benefit of the Lenders;

8.3.2 Non-Loan Parties. Any such dissolution, liquidation, or termination which
does not involve a Loan Party;

8.3.3 Loan Parties. With the prior written consent of the Administrative Agent
and the Required Lenders, such consent not to be unreasonably withheld or
delayed, any consolidation, merger, or issuance so long as the Borrower is the
surviving entity, provided that (a) the Borrower will be in compliance with the
Financial Covenants considering the consequences of such event, (b) no such
event shall cause a Change of Control, and (c) each Borrowing Base Property
Owner will continue to be a Wholly-Owned Subsidiary of the Borrower;

8.3.4 Borrowing Base Properties. Sales of any Borrowing Base Property, provided
the Release Conditions are satisfied with respect thereto;

8.3.5 Leases. Leases of all or any portion of any Borrowing Base Property;

8.3.6 Property Transfers. Sales, transfers, assignments or other dispositions of
other assets of the Borrower, any Loan Party or any Borrower Subsidiary which do
or do not constitute Borrowing Base Properties; provided that (a) the Borrower
will be in compliance with the Financial Covenants considering the consequences
of any such sale; and (b) other than in connection with the sale of the
Designated Properties, the aggregate amount of any such sales, transfers, or
assignments of such other assets shall not exceed ten percent (10%) of the Total
Asset Value, as verified by the Administrative Agent, unless prior written
approval is obtained from the Administrative Agent (not to be unreasonably
withheld, conditioned or delayed);

8.3.7 Ordinary Course. Sales or dispositions in the ordinary course of business
of worn, obsolete or damaged items of personal property or fixtures which are
suitably replaced;

 

91



--------------------------------------------------------------------------------

8.3.8 With Consent. Transactions, whether outright or as security, for which the
Administrative Agent’s, the Required Lenders’ or the Lenders’, as applicable,
prior written consent has been obtained to the extent such approval is required
under this Agreement;

8.3.9 Permitted Investments. In connection with a Permitted Investment;

8.3.10 Equity Issuances. The issuance or sale of equity interests in the
Borrower or CRT;

8.3.11 Merger of Loan Parties. Mergers of and between Loan Parties, provided
(a) the Borrower and CRT shall at all times remain surviving entities, and
(b) the Administrative Agent receives ten (10) Business Days prior written
notice of the proposed merger;

8.3.12 Cedar-Riverview. The sale, transfer, assignment, redemption or other
disposition of all or a portion of any preferred limited partnership interest in
Cedar-Riverview LP; or

8.3.13 Cedar-Revere. The creation of further condominium units in the Individual
Property owned by Cedar-Revere, LLC, and the performance of construction in
connection therewith, subject to the Administrative Agent’s reasonable approval
of the condominium documents creating such additional units and such normal and
customary due diligence as the Administrative Agent may reasonably require.

8.4 Restrictions on Debt. (a) Create, incur or assume any Debt, or make any
voluntary prepayments of any Debt in respect of which it is an obligor,
(b) enter into, acquiesce, suffer or permit any amendment, restatement or other
modification of the documentation evidencing and/or securing any Debt under
which it is an obligor or (c) increase the amount of any Debt existing as of the
Closing Date; except with respect to the following (singly and collectively,
“Permitted Debt”):

8.4.1 Debt under this Agreement. The Obligations;

8.4.2 Unsecured Debt. Unsecured Debt of CRT and its Subsidiaries which (a) has a
maturity date that is the same as, or later than, the Revolving Facility
Maturity Date, and (b) has financial covenants that are no more restrictive than
the Financial Covenants, provided that the Borrower will be in compliance with
the Financial Covenants and the Total Outstandings will not exceed the Maximum
Loan Amount considering the consequences of the incurrence of such Debt;

8.4.3 Individual Property Debt. Individual Property secured Debt of the
Borrower, CRT or any Borrower Subsidiary (other than any Loan Party) which is
recourse to the Borrower or CRT consistent with customary project finance market
terms and conditions (excluding the Obligations) in an amount not to exceed
fifteen percent (15%) of the Total Asset Value in the aggregate outstanding at
any one time, provided that the Borrower will be in compliance with the
Financial Covenants and the Total Outstandings will not exceed the Maximum Loan
Amount considering the consequences of the incurrence of such Debt;

 

92



--------------------------------------------------------------------------------

8.4.4 Nonrecourse Debt. Individual Property secured Debt of the Borrower, CRT or
any Borrower Subsidiary (other than any Loan Party) which is nonrecourse to the
Borrower (other than recourse in connection with customary nonrecourse or “bad
boy” carve out provisions) or CRT, provided that the Borrower will be in
compliance with the Financial Covenants considering the consequences of the
incurrence of such Debt;

8.4.5 Ordinary Course. Debt incurred in the ordinary course of business for the
purchase of goods or services which are payable, without interest, within ninety
(90) days of billing;

8.4.6 Capital Leases. Debt under capital leases of the type described in
Section 8.2.5;

8.4.7 Cross-Collateralized Debt. Individual Property Debt incurred (other than
by any Loan Party) under multi-property, cross-collateralized financings having
an outstanding aggregate principal balance not to exceed $45,000,000; and

8.4.8 Other Unsecured Debt. Unsecured Debt of a type not contemplated by any of
the foregoing in an amount not to exceed $10,000,000 in the aggregate
outstanding at any time; and

8.4.9 Other Debt. Debt, whether secured or unsecured, of a type not contemplated
by any of the foregoing, for which Required Lenders’ prior written consent has
been obtained.

8.5 Other Business. Enter into any line of business or make any material change
in the nature of its business, purposes or operations, or undertake or
participate in activities other than the continuance of its present business
except as otherwise specifically permitted by this Agreement or the other Loan
Documents.

8.6 Change of Control. Permit or otherwise suffer to occur any Change of
Control.

8.7 Forgiveness of Debt. Voluntarily cancel or otherwise forgive or release any
Debt owed to it by any Person, except for adequate consideration and except for
settlement of lease obligations of tenants in the Borrower’s reasonable business
judgment.

8.8 Affiliate Transactions. Enter into, or be a party to, any transaction with
any Person which is an Affiliate of any Loan Party, except transactions
(a) involving the offering or sale of a Person’s equity interests on an arm’s
length basis, or (b) entered into in the ordinary course of business and on
terms which are no less favorable to such Loan Party or Borrower Subsidiary than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, provided that this Section 8.8 shall not apply to transactions
entirely between and among Loan Parties or entirely between and among Borrower
Subsidiaries that are not Loan Parties.

 

93



--------------------------------------------------------------------------------

8.9 ERISA. Establish or be obligated to contribute to any Plan.

8.10 Bankruptcy Filings. With respect to any of the Loan Parties, file a
petition under any Debtor Relief Laws for the liquidation of all or a major
portion of its assets or property.

8.11 Investment Company. Become an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

8.12 [Reserved].

8.13 Use of Proceeds. Permit the proceeds of the Loan, or any other
accommodation at any time made hereunder, to be used for any purpose which
entails a violation of, or is inconsistent with, Regulation T, U or X of the
Board, or for any purpose other than to (a) repay certain existing indebtedness
of the Borrower, (b) provide working capital to the Borrower, CRT, and the
Borrower Subsidiaries, (c) provide funds for acquisitions, development, capital
expenditures, and refinancings of real estate properties by the Borrower, CRT,
and the Borrower Subsidiaries, (d) pay certain closing and transactional costs
as approved by the Administrative Agent and (e) for other lawful REIT purposes.

8.14 Distributions. Authorize, declare, or pay any Distributions on behalf of
the Borrower, except for Permitted Distributions.

8.15 Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except which are in:

(a) marketable direct or guaranteed general obligations of the United States of
America which mature within one year from the date of purchase;

(b) (b) bank deposits, certificates of deposit and banker’s acceptances, or
other obligations in or of the Lenders or banks located within and chartered by
the United States of America or a state and having assets of over $500,000,000;

(c) the Borrower’s Subsidiaries (both Subsidiaries as of the date hereof and any
other Person that becomes a Borrower Subsidiary), subject in all instances to
the terms of this Agreement; and

(d) Permitted Investments.

8.16 Negative Pledges, Etc. Enter into any agreement subsequent to the Closing
Date (other than a Loan Document) which (a) prohibits the creation or assumption
of any Lien upon any of the Borrowing Base Properties or the ownership interest
therein, including, without limitation, any hereafter acquired property,
(b) specifically prohibits the amendment or other modification of this Agreement
or any other Loan Document, or (c) could reasonably be expected to have a
Material Adverse Effect.

 

94



--------------------------------------------------------------------------------

8.17 Swap Contracts. Not enter into any Swap Contract, unless (i) such Swap
Contract was entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party other than normal
setoff or netting rights;

9. SPECIAL PROVISIONS.

9.1 Legal Requirements. The Borrower, any Borrower Subsidiary or any Loan Party
may contest in good faith any claim, demand, levy or assessment under any Laws
by any Person or entity if: (i) the contest is based upon a material question of
Law or fact raised by the Borrower in good faith; (ii) such Person properly
commences and thereafter diligently pursues the contest; (iii) the contest will
not materially impair the ability to ultimately comply with the contested Law
should the contest not be successful; (iv) if the contest concerns a Borrowing
Base Property or a Borrowing Base Property Owner, reasonable reserves in an
amount necessary to undertake and pay for such contest and any corrective or
remedial action then or thereafter reasonably likely to be necessary shall have
been established in a manner reasonably satisfactory to the Administrative Agent
or deposited in cash (or cash equivalents) with the Administrative Agent to be
held during the pendency of such contest, or such contested amount shall have
been duly bonded in accordance with applicable Law; (v) no Event of Default
exists; (vi) if the contest relates to an Environmental Legal Requirement, the
conditions set forth in the Environmental Indemnity Agreement relating to such
contests shall be satisfied; (vii) no imminent risk of sale, forfeiture or loss
of any interest in any Borrowing Base Property or any part thereof arises during
the pendency of such contest; and (viii) such contest could not reasonably be
expected to have a Material Adverse Effect.

9.2 Limited Recourse Provisions.

9.2.1 Borrower Fully Liable. Borrower shall be fully liable for the Loan and the
Obligations of the Borrower to the Administrative Agent and each of the Lenders.

9.2.2 Certain Non-Recourse. This Agreement and all Loan Documents have been
executed by the undersigned in its capacity as an officer of CRT, as general
partner of the Borrower on behalf of the Borrower or the Loan Parties, or in its
capacity as an authorized signatory of the Borrower or the Loan Parties, and not
individually, and none of the trustees, officers, directors, members, limited
partners, or shareholders of the Borrower or CRT or any Loan Party shall be
bound or have any personal liability hereunder or thereunder except under any
Guaranty or other Loan Document signed by such Person, if any, other than a
signature in a representative capacity. Under no circumstances shall any party
be entitled to seek recourse or commence any action against any of the trustees,
officers, directors, members, limited partners, or shareholders of the Borrower
or CRT or any such Person’s personal assets for the performance or payment of
any obligation hereunder. In all other Loan Documents, all parties shall not
seek recourse or commence any action against any of the trustees, officers,
directors, members, limited partners, or shareholders of Borrower or CRT or any
of such Person’s personal assets for the performance or payment of any
obligation hereunder or thereunder, except under any Guaranty or other Loan
Document signed by such Person, other than a signature in a representative
capacity.

 

95



--------------------------------------------------------------------------------

9.2.3 Additional Matters. Nothing contained in the foregoing non-recourse
provisions or elsewhere shall: (a) limit the right of the Administrative Agent
or any of the Lenders to obtain injunctive relief or to pursue equitable
remedies under any of the Loan Documents, excluding only any injunctive relief
ordering payment of obligations by any Person or entity for which personal
liability does not otherwise exist; or (b) limit the liability of any attorney,
law firm, accountant or other professional who or which renders or provides any
written opinion or certificate to the Administrative Agent or any of the Lenders
in connection with the Loan even though such Person or entity may be a limited
partner of the Borrower.

9.3 Payment of Obligations. Upon the return to the Administrative Agent, or the
expiration, of all of the Letters of Credit and the payment in full of the
Obligations, in immediately available funds, including, without limitation, all
unreimbursed costs and expenses of the Administrative Agent and of each Lender
for which the Borrower is responsible, and the termination of this Agreement,
the Administrative Agent shall execute and deliver such documents and
termination statements as the Borrower or any other Loan Party reasonably
requests to evidence such termination. However, such termination by the
Administrative Agent shall not be deemed to terminate or release any Person from
any obligation or liability under the Loan Documents which specifically by its
terms survives the payment in full of the Obligations.

10. EVENTS OF DEFAULT.

The following provisions deal with Defaults, Events of Default, notice, grace
and cure periods, and certain rights of the Administrative Agent and the Lenders
following an Event of Default.

10.1 Default and Events of Default. The term “Default” as used herein or in any
of the other Loan Documents shall mean any fact or circumstance which
constitutes, or upon the lapse of time, or giving of notice, or both, could
constitute, an Event of Default. The occurrence of any of the following events,
continuing uncured beyond any applicable grace, notice or cure period,
respectively, shall constitute an event of default (“Event of Default”). Upon
the occurrence of any Event of Default described in Section 10.1.8, any and all
Obligations shall become due and payable without any further act on the part of
the Administrative Agent. Upon the occurrence of any other Event of Default, the
Administrative Agent may, and upon the request of the Required Lenders shall,
declare that any and all Obligations shall become immediately due and payable.

10.1.1 Failure to Pay the Loan. The failure by the Borrower to pay when due any
principal of, interest on, or fees in respect of, any Loan, and the specific
grace period, if any, allowed for the default in question in Section 10.2 or
elsewhere in this Agreement shall have expired without such default having been
cured.

 

96



--------------------------------------------------------------------------------

10.1.2 Failure to Make Other Payments. The failure by the Borrower to pay when
due (or upon demand, if payable on demand) any payment Obligation other than any
payment Obligation on account of the principal of, or interest on, or fees in
respect of, the Loan, and the specific grace period, if any, allowed for the
default in question in Section 10.2 or elsewhere in this Agreement shall have
expired without such default having been cured.

10.1.3 Loan Documents. Any other default in the performance of any term or
provision of the Loan Documents, or a breach, or other failure to satisfy, any
other term, provision, condition or warranty under any Loan Document, and the
specific grace period, if any, allowed for the default in question in
Section 10.2 or elsewhere in this Agreement shall have expired without such
default having been cured.

10.1.4 Default under Other Agreements. Except with respect to the Carveout
Designated Properties, (i) The Borrower, CRT or any other Subsidiary (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Debt or
Guarantee (including amounts owing to all creditors under any combined or
syndicated credit arrangement but excluding the Debt hereunder) such that as a
result thereof the aggregate outstanding principal amount of such Debt or
Guarantees with respect to which such a failure exists at any time shall exceed
$40,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Debt or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is (1) to cause, or to permit the
holder or holders of such Debt or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice or passage of
time, or both, if required, in excess of $40,000,000 in the aggregate of the
outstanding principal amount of such Debt to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise) at
any time, or (2) an offer to repurchase, prepay, defease or redeem in excess of
$40,000,000 of the outstanding principal amount of such Debt to be made at any
time, prior to its stated maturity, or (3) Guarantees securing in excess of
$40,000,000 of the outstanding principal amount of such Debt to become payable
at any time or (4) cash collateral in excess of $40,000,000 in respect thereof
to be demanded at any time; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower, CRT or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower, CRT or any other Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower, CRT or such
Subsidiary as a result thereof is greater than $40,000,000 in the aggregate at
any time.

10.1.5 Representations and Warranties. If any representation or warranty made by
the Borrower or by any of the other Loan Parties in the Loan Documents was
untrue or misleading in any material respect as of the date made or deemed made,
including, without limitation, all representations and warranties made in
Article 6 herein.

 

97



--------------------------------------------------------------------------------

10.1.6 Affirmative Covenants. The breach of any covenant contained in Article 7
herein, including, without limitation, the Financial Covenants.

10.1.7 Negative Covenants. The breach of any covenant contained in Article 8
herein.

10.1.8 Financial Status and Insolvency. Any Loan Party shall: (i) admit in
writing its inability to pay its debts generally as they become due; (ii) file a
petition in bankruptcy or a petition to take advantage of any insolvency act;
(iii) make an assignment for the benefit of creditors; (iv) consent to, or
acquiesce in, the appointment of a receiver, liquidator or trustee of itself or
of the whole or any substantial part of its properties or assets; (v) file a
petition or answer seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the Federal
Bankruptcy laws or any other applicable Law; (vi) have a court of competent
jurisdiction enter an order, judgment or decree appointing a receiver,
liquidator or trustee of a Loan Party, or of the whole or any substantial part
of the property or assets of a Loan Party, and such order, judgment or decree
shall remain unvacated or not set aside or unstayed for ninety (90) days;
(vii) have a petition filed against it seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
Federal Bankruptcy laws or any other applicable Law and such petition shall
remain undismissed for ninety (90) days; (viii) have, under the provisions of
any other Law for the relief or aid of debtors, any court of competent
jurisdiction assume custody or control of a Loan Party or of the whole or any
substantial part of its property or assets and such custody or control shall
remain unterminated or unstayed for ninety (90) days; or (ix) have an attachment
or execution levied against any substantial portion of the property of a Loan
Party or against any portion of a Borrowing Base Property which is not
discharged or dissolved by a bond within sixty (60) days.

10.1.9 Loan Documents. Any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document.

10.1.10 Judgments. One or more judgments or decrees shall be entered against
Borrower or any Loan Party involving a liability (not paid or fully covered
(subject to deductibles) by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of sixty
(60) consecutive days, and the aggregate amount of all such judgments exceeds
(a) $5,000,000 for the Borrower or CRT and (b) $750,000 for any other Loan
Party.

 

98



--------------------------------------------------------------------------------

10.1.11 ERISA. (a) If (i) any Plan shall be deemed to be in “at risk status” (as
defined in Section 430(i)(4) of the Code without regard to Section 430(i)(4)(B)
relating to the transition rule), (ii) any Plan shall have had or is likely to
have a trustee appointed to administer such Plan, (iii) any Plan is, shall have
been or is likely to be terminated or to be the subject of a distress
termination proceeding under ERISA, (iv) a minimum required contribution (as
defined in Section 430(a) of the Code) for a Plan has not been timely made,
(v) a Loan Party or any ERISA Affiliate has incurred or is likely to incur a
liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971,
4975 or 4980 of the Code, or (vi) a Loan Party has incurred or is likely to
incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(l) of ERISA) that primarily provide health and welfare
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) and any of the foregoing could have a Material Adverse
Effect; (b) if there shall result from any event or events described in clauses
(a)(i), (a)(ii), (a)(iii), (a)(iv) or (a)(v) of this Section 10.1.11, the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability which could have, or reasonably be
expected to have, a Material Adverse Effect; or (c) if any such lien, security
interest or liability is imposed or granted and, individually, and/or in the
aggregate, in the reasonable opinion of the Administrative Agent could have, or
reasonably be expected to have, a Material Adverse Effect.

10.1.12 Change of Control. If a Change of Control shall occur.

10.1.13 Indictment; Forfeiture. The indictment of, or institution of any legal
process or proceeding against, the Borrower or any other Loan Party under any
applicable Law where the relief, penalties, or remedies sought or available
include the forfeiture of any property of Borrower and/or any other such Loan
Party and/or the imposition of any stay or other order, the effect of which
could be to restrain in any material way the conduct by the Borrower and/or any
other such Loan Party of its business in the ordinary course.

10.1.14 Generally. A default by the Borrower in the performance of any term,
provision or condition of this Agreement to be performed by the Borrower, or a
breach, or other failure to satisfy, any other term provision, condition,
covenant or warranty under this Agreement and such default remains uncured
beyond any applicable specific grace period provided for in this Agreement,
including, without limitation, as set forth in Section 10.2 below.

10.2 Grace Periods and Notice. As to each of the foregoing events the following
provisions relating to grace periods and notice shall apply:

10.2.1 No Notice or Grace Period. There shall be no grace period and no notice
provision with respect to the payment of principal at maturity and/or in
connection with a Mandatory Principal Prepayment (except as provided in
Section 2.3.8) and no grace period and no notice provision with respect to
defaults related to the voluntary filing of bankruptcy or reorganization
proceedings or an assignment for the benefit of creditors, or subject to
Sections 10.2.4 and 10.2.5, with respect to a breach of warranty or
representation under Article 6, or (subject to Section 10.2.5) with respect to
the breach of any of the affirmative covenants set forth in Article 7 (unless a
grace or cure period is specifically provided for therein) or (subject to
Section 10.2.5) with respect to the breach of any of the negative covenants set
forth in Article 8.

 

99



--------------------------------------------------------------------------------

10.2.2 Nonpayment of Interest. As to the nonpayment of interest there shall be a
three (3) Business Day grace period without any requirement of notice from the
Administrative Agent.

10.2.3 Other Monetary Defaults. All other monetary defaults shall have a three
(3) Business Day grace period following notice from the Administrative Agent.

10.2.4 Nonmonetary Defaults Capable of Cure. As to non-monetary Defaults which
are reasonably capable of being cured or remedied, unless there is a specific
shorter or longer grace period provided for in this Loan Agreement or in another
Loan Document, there shall be a thirty (30) day grace period following such
Default; provided that if such Default would reasonably require more than thirty
(30) days to cure or remedy, such longer period as requested by the Borrower but
in no event longer than ninety (90) days following such Default and no extension
shall be granted if such Default has caused a Material Adverse Effect.

10.2.5 Borrowing Base Property Defaults. As to any non-monetary Defaults which
are capable of being cured or remedied by the removal of any Individual Property
or Individual Properties from being Borrowing Base Properties, there shall be a
thirty (30) day grace period following such Default for the Borrower to cure or
remedy such Default by removing such Individual Properties from being Borrowing
Base Properties, if required, or by removing such Borrowing Base Properties from
the Borrowing Base Value.

11. REMEDIES.

11.1 Remedies. Upon the occurrence and during the continuance of an Event of
Default, whether or not the Obligations evidenced by this Agreement shall be due
and payable or the Administrative Agent shall have instituted any action for the
enforcement of the Loan Documents, the Administrative Agent may in its sole and
absolute discretion, and shall upon the direction of the Required Lenders, in
addition to any other remedies which the Administrative Agent may have hereunder
or under the other Loan Documents, or otherwise, and not in limitation thereof:

11.1.1 Accelerate Debt. Declare the Obligations immediately due and payable
(provided that in the case of a voluntary petition in bankruptcy filed by
Borrower or an involuntary petition in bankruptcy filed against Borrower (after
expiration of the grace period, if any, set forth in Section 10.1.8), such
acceleration shall be automatic).

11.1.2 Collateralize Letters of Credit. Require the Borrower to deposit into
accounts maintained with, and pledged to the Administrative Agent, cash proceeds
in an amount equal to one hundred three percent (103%) of the L/C Exposure,
which deposits shall secure the L/C Exposure.

11.1.3 Pursue Remedies. Pursue any and all remedies provided for hereunder,
under any one or more of the other Loan Documents, and/or otherwise.

 

100



--------------------------------------------------------------------------------

11.2 Distribution of Liquidation Proceeds. Subject to the terms and conditions
of this Agreement, the Administrative Agent shall distribute all Liquidation
Proceeds in the order and manner set forth below:

First: To the Administrative Agent, towards any fees and any expenses for which
the Administrative Agent is entitled to reimbursement under this Agreement or
the other Loan Documents not theretofore paid to the Administrative Agent.

Second: To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
reimbursed for all fees and expenses which such Lenders have previously paid to
the Administrative Agent and not theretofore paid to such Lenders.

Third: To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
paid in full all principal and interest due to such Lenders under the Loan, with
each Lender applying such proceeds for purposes of this Agreement first against
the outstanding principal balance due to such Lender under the Loan and then to
accrued and unpaid interest due under the Loan.

Fourth: To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
paid in full all other amounts due to such Lenders under the Loan including,
without limitation, (a) any costs and expenses incurred directly by such Lenders
to the extent such costs and expenses are reimbursable to such Lenders by the
Borrower under the Loan Documents, (b) payment of breakage, termination or other
payments, and any interest accrued thereon, due under any Swap Contract between
any Loan Party and any Lender, or any Affiliate of a Lender and (c) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer and Swing Line Loans
held by the Swing Line Lender in proportion to the respective amounts described
in this clause Fourth held by them.

Fifth: To the Borrower or such third parties as may be entitled to claim
Liquidation Proceeds.

Subject to Section 2.7.7, amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

101



--------------------------------------------------------------------------------

11.3 Power of Attorney. For the purpose of exercising the rights granted by this
Article 11, as well as any and all other rights and remedies of Administrative
Agent under the Loan Documents, the Borrower hereby irrevocably constitutes and
appoints the Administrative Agent (or any agent designated by Administrative
Agent) its true and lawful attorney-in-fact, with full power of substitution,
upon and following any Event of Default which is continuing, to execute,
acknowledge and deliver any instruments and to do and perform any acts in the
name and on behalf of the Borrower. In connection with the foregoing power of
attorney, the Borrower hereby grants unto the Administrative Agent (acting
through any of its officers) full power to do any and all things necessary or
appropriate in connection with the exercise of such powers as fully and
effectually as the Borrower might or could do, hereby ratifying all that said
attorney shall do or cause to be done by virtue of this Agreement. The foregoing
power of attorney shall not be affected by any disability or incapacity suffered
by the Borrower and shall survive the same. All powers conferred upon the
Administrative Agent by this Agreement, being coupled with an interest, shall be
irrevocable until this Agreement is terminated by a written instrument executed
by a duly authorized officer of the Administrative Agent.

12. SECURITY INTEREST AND SET-OFF.

12.1 Security Interest. The Borrower hereby grants (and shall cause each other
Loan Party to grant) to the Administrative Agent and each of the Lenders, a
continuing lien, security interest and right of setoff (with setoff being
subject to Section 12.2) as security for all of the Obligations, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Administrative Agent or any of
the Lenders or any of their respective successors and assigns, or in transit to
any of them.

12.2 Set-Off/Sharing of Payments. If any Event of Default occurs, any such
deposits, balances or other sums credited by or due from Administrative Agent or
any of the Lenders, or from any of their respective Affiliates, to the Borrower
may to the fullest extent not prohibited by applicable Law at any time or from
time to time, without regard to the existence, sufficiency or adequacy of any
other collateral, and without notice or compliance with any other condition
precedent now or hereafter imposed by statute, rule of law or otherwise, all of
which are hereby waived, be set off, appropriated and applied by the
Administrative Agent against any or all of Loan Party’s Obligations irrespective
of whether demand shall have been made and although such obligations may be
unmatured, in the manner set forth herein. Within five (5) Business Days of
making any such set off, appropriation or application, the Administrative Agent
agrees to notify the Borrower thereof, provided the failure to give such notice
shall not affect the validity of such set off or appropriation or application.
ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders agrees
with each other Lender that (a) if an amount to be set off is to be applied to
indebtedness of the Borrower to such Lender, other than the Obligations
evidenced by this Agreement due to such Lender, such amount shall be applied
ratably to such other indebtedness and to the Obligations evidenced by this
Agreement due to such Lender, and (b) if such Lender shall receive from the
Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by this Agreement
due to such Lender by proceedings against the Borrower at law or in equity or by
proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Obligations due to such Lender any amount in excess of its ratable portion
of the payments received by all of the Lenders with respect to Obligations under
this Agreement due to all of the Lenders, such Lender will make such disposition
and arrangements (excluding any amounts received by the L/C Issuer or the Swing
Line Lender to secure the obligations of a Defaulting Lender to fund risk
participations hereunder) with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Obligations
its proportionate payment as contemplated by this Agreement; provided that if
all or any part of such excess payment is thereafter recovered from such Lender,
such disposition and arrangements shall be rescinded and the amount restored to
the extent of such recovery, but without interest.

 

102



--------------------------------------------------------------------------------

12.3 Right to Freeze. The Administrative Agent and each of the Lenders shall
also have the right, at its option, upon the occurrence of any event which would
entitle the Administrative Agent and each of the Lenders to set off or debit as
set forth in Section 12.2, to freeze, block or segregate any such deposits,
balances and other sums so that Borrower may not access, control or draw upon
the same.

12.4 Additional Rights. The rights of the Administrative Agent, the Lenders and
each of their respective Affiliates under this Article 12 are in addition to,
and not in limitation of, other rights and remedies, including other rights of
set off, which the Administrative Agent or any of the Lenders may have.

13. THE ADMINISTRATIVE AGENT AND THE LENDERS.

13.1 Rights, Duties and Immunities of the Administrative Agent.

13.1.1 Appointment of Administrative Agent. Each of the Lenders, the Swing Line
Lender and the L/C Issuer hereby irrevocably appoints KeyBank to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 13.1 (other than Sections
13.1.10, and as may be limited by Sections 13.2.4 and 13.3.2) are solely for the
benefit of the Administrative Agent, the Lenders, the Swing Line Lender and the
L/C Issuer, and neither the Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions.

13.1.2 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
the Arranger shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swing Line Lender or the
L/C Issuer hereunder.

13.1.3 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

103



--------------------------------------------------------------------------------

13.1.4 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing (but subject to Section 13.1.4(b)), the
Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary), or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.2 and 13.4.1 or (ii) in the absence of
its own (or its officers’, directors’, employees’, agents’, attorneys in fact or
Affiliates’) gross negligence or willful misconduct.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

104



--------------------------------------------------------------------------------

13.1.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan Advance, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan Advance or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

13.1.6 Notice of Default. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

13.1.7 Lenders’ Credit Decisions. Each Lender and the L/C Issuer acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

13.1.8 Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent, ratably in proportion
to their respective Commitments, for (i) any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under this Loan Agreement or the other Loan Documents, (ii) any other
expenses incurred by the Administrative Agent on behalf of the Lenders in
connection with the preparation, execution, delivery, administration, amendment,
waiver and/or enforcement of this Loan Agreement and the other Loan Documents,
and (iii) any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of this Loan
Agreement or the other Loan Documents or any other document delivered in
connection therewith or any transaction contemplated thereby, or the enforcement
of any of the terms hereof or thereof, provided that no Lender shall be liable
for any of the foregoing to the extent that they arise from the gross negligence
or willful misconduct of the Administrative Agent. If any indemnity furnished to
the Administrative Agent for any purpose shall, in the opinion of the
Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
action indemnified against until such additional indemnity is furnished.

 

105



--------------------------------------------------------------------------------

13.1.9 Administrative Agent in its Individual Capacity. The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower, CRT or any
Borrower Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

13.1.10 Successor Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with and, if such appointment is prior to the
occurrence and continuation of an Event of Default, with the prior approval of,
the Borrower, such approval not to be unreasonably withheld or delayed, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, at the direction and with the consent of the Borrower,
on behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section and Section 15.9 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

106



--------------------------------------------------------------------------------

Any resignation by KeyBank as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

13.1.11 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loan, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.4, 2.7.9, 2.7.10 and 15.9) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

 

107



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.4
and 15.9.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

13.1.12 Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary or an owner of a Borrowing Base Property or an indirect owner of a
Borrowing Base Property Owner as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
promptly confirm in writing the Administrative Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this
Section 13.1.12.

13.2 Respecting Loans and Payments.

13.2.1 Adjustments. If, after the Administrative Agent has paid each Lender’s
proportionate share of any payment received or applied by the Administrative
Agent in respect of the Loan and other Obligations, that payment is rescinded or
must otherwise be returned or paid over by the Administrative Agent, whether
pursuant to any Debtor Relief Law, sharing of payments clause of any loan
agreement or otherwise, such Lender shall, at the Administrative Agent’s
request, promptly return its proportionate share of such payment or application
to the Administrative Agent, together with such Lender’s proportionate share of
any interest or other amount required to be paid by the Administrative Agent
with respect to such payment or application.

13.2.2 Setoff. If any Lender (including the Administrative Agent), acting in its
individual capacity, shall exercise any right of setoff against a deposit
balance or other account of the Borrower held by such Lender on account of the
obligations of the Borrower under this Loan Agreement, such Lender shall remit
to the Administrative Agent all such sums received pursuant to the exercise of
such right of setoff, and the Administrative Agent shall apply all such sums for
the benefit of all of the Lenders hereunder in accordance with the terms of this
Loan Agreement.

 

108



--------------------------------------------------------------------------------

13.2.3 Distribution by the Administrative Agent. If in the opinion of the
Administrative Agent distribution of any amount received by it in such capacity
hereunder or under any of the other Loan Documents might involve any liability,
it may refrain from making distribution until its right to make distribution
shall have been adjudicated by a court of competent jurisdiction or has been
resolved by the mutual consent of all Lenders. In addition, the Administrative
Agent may request full and complete indemnity, in form and substance
satisfactory to it, prior to making any such distribution. If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Administrative Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Administrative Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
to the same in such manner and to such Persons as shall be determined by such
court.

13.2.4 Removal or Replacement of a Lender. If any Lender requests compensation
under Sections 2.6.1 or 2.6.2, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.8, or if any Lender is a Defaulting Lender,
then in addition to, and not in limitation of, the rights and remedies that may
be available to the Borrower at law or in equity, the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 13.3), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a) The Administrative Agent shall be paid the assignment fee specified in
Section 13.3.2(d);

(b) Such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.3.15) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

(c) In the case of any such assignment resulting from a claim for compensation
under Sections 2.6.1 or 2.6.2 or payments required to be made pursuant to
Section 2.8, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d) Such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

109



--------------------------------------------------------------------------------

13.2.5 Holders. The Administrative Agent may deem and treat the Lender
designated in the Register as the proportionate owner of such interest in the
Obligations for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent. Any request, authority or consent of any
Person or entity who, at the time of making such request or giving such
authority or consent, is the holder of any designated interest in the
Obligations shall be conclusive and binding on any subsequent holder, transferee
or endorsee, as the case may be, of such interest in the Obligations.

13.3 Assignments by Lenders.

13.3.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 13.3.2, (ii) by way of participation
in accordance with the provisions of Section 13.3.4, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 13.3.6 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 13.3.6 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

13.3.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 13.3.2, participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(ii) in any case not described in Section 13.3.2(a)(i), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

110



--------------------------------------------------------------------------------

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned and shall consist of a pro rata share of each of the Revolving Facility
and the Term Facility.

(c) Required Consents. No consent shall be required for any assignment except to
the extent required by Section 13.3.2(a)(ii) and, in addition:

(i) the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender (other than a Defaulting Lender), an Affiliate of a Lender (other
than a Defaulting Lender) or an Approved Fund;

(ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(iii) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(d) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(e) No Assignment to Borrower. No such assignment shall be made to CRT, the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(f) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

111



--------------------------------------------------------------------------------

(g) No Assignment to Defaulting Lenders. No such assignment shall be made to a
Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.2.3, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.8, 2.6.1, 2.6.2, 2.3.15, and 15.9 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender; provided that such new Note shall be
dated the effective date of such Assignment and Acceptance and shall be
otherwise in the form of Exhibit B. To the extent a Lender has assigned all of
its Commitment and Loans, it covenants to return any outstanding Note to the
Borrower or to provide a lost note indemnity in lieu thereof. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

13.3.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

13.3.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or CRT or the Borrower or any of the
Borrower’s or CRT’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

112



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 13.4.1 that affects such Participant. Subject to Section 13.3.5, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.8, 2.6.1, 2.6.2 and 2.3.15 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 13.3.2. To the
extent permitted by Law, each Participant also shall be entitled to the benefits
of Section 12.2 as though it were a Lender, provided such Participant agrees to
be subject to Section 12.2 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation under any Loan Document is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

13.3.5 Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.8, 2.3.15, 2.6.1 or 2.6.2 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent, provided in
no instance shall the Borrower’s Obligations be increased as a result thereof. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.8 unless the Borrower is notified of the
participation sold to such Participant and such Participant complies with
Section 2.8.5 as though it were a Lender.

13.3.6 Certain Pledges. Any Lender may at any time pledge all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge to secure obligations to a
Federal Reserve Bank; provided that no such pledge or foreclosure with respect
to any such pledge shall release such Lender from any of its obligations
hereunder or substitute any such pledgee for such Lender as a party hereto.

 

113



--------------------------------------------------------------------------------

13.3.7 Resignation as L/C Issuer and Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
KeyBank assigns all of its Commitment and Loans pursuant to Section 13.3.2
above, KeyBank may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and Swing Line Lender. In the event of any such
resignation as L/C Issuer and Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer and Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of KeyBank as L/C Issuer and Swing
Line Lender. If KeyBank resigns as L/C Issuer and Swing Line Lender, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Advances or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.7.3). Upon the
appointment of a successor L/C Issuer and Swing Line Lender, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to KeyBank to effectively assume the obligations
of KeyBank with respect to such Letters of Credit.

13.4 Administrative Matters.

13.4.1 Amendment, Waiver, Consent, Etc. Except as otherwise provided herein or
as to any term or provision hereof which specifically provides for the consent
or approval of the Administrative Agent, the Required Lenders and/or the
Lenders, as applicable, no term or provision of this Loan Agreement or any other
Loan Document may be changed, waived, discharged or terminated, nor may any
consent required or permitted by this Loan Agreement or any other Loan Document
be given, unless such change, waiver, discharge, termination or consent receives
the written approval of the Required Lenders; provided that, no such waiver and
no such amendment, waiver, supplement, modification or release shall:

(a) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
or, unless the Borrower is in compliance with clause (B) of
Section 2.7.1(b)(ii), extend the stated expiration date of any Letter of Credit
beyond the Letter of Credit Expiration Date without the written consent of each
Lender directly affected thereby,

(b) amend, modify or waive any provision of this Section 13.4 without the
written consent of each Lender,

 

114



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the proviso at the end of
this Section 13.4.1) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate,

(d) change the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender,

(e) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 11) without the written consent of such Lender,

(f) release or waive any guaranty of the Obligations or indemnifications
provided in the Loan Documents except to the extent the release of the Guarantor
is permitted by this Agreement (in which case such release may be made by the
Administrative Agent acting alone) without the written consent of each Lender;

(g) require or accept any Collateral for the benefit of the Lenders other than
on a pro rata basis (except as specifically provided herein with respect to Cash
Collateral delivered for the benefit of the L/C Issuer and/or the Swing Line
Lender), without the written consent of each Lender;

(h) require or accept one or more guarantees for the benefit of the Lenders
other than on a pro rata basis, without the written consent of each Lender; or

(i) change Section 11.2 or Section 12.2 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement relating to any Swing Line
Loans held by it; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

115



--------------------------------------------------------------------------------

13.4.2 Deemed Consent or Approval. With respect to any requested amendment,
waiver, consent or other action which requires the approval of the Required
Lenders or all of the Lenders, as the case may be, in accordance with the terms
of this Loan Agreement, or if the Administrative Agent is required hereunder to
seek, or desires to seek, the approval of the Required Lenders or all of the
Lenders, as the case may be, prior to undertaking a particular action or course
of conduct, the Administrative Agent in each such case shall provide each Lender
with written notice of any such request for amendment, waiver or consent or any
other requested or proposed action or course of conduct, accompanied by such
detailed background information and explanations as may be reasonably necessary
to determine whether to approve or disapprove such amendment, waiver, consent or
other action or course of conduct. The Administrative Agent may (but shall not
be required to unless so requested by the Borrower) include in any such notice,
printed in capital letters or boldface type, a legend substantially to the
following effect:

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. FAILURE TO RESPOND WITHIN TEN
(10) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY THE BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY THE ADMINISTRATIVE AGENT AND RECITED ABOVE”,

and if (and only if) the foregoing legend is included by the Administrative
Agent in its communication, a Lender shall be deemed to have approved or
consented to such action or course of conduct for all purposes hereunder if such
Lender fails to object to such action or course of conduct by written notice to
the Administrative Agent within ten (10) calendar days of such Lender’s receipt
of such notice.

14. RESERVED.

15. GENERAL PROVISIONS.

15.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

116



--------------------------------------------------------------------------------

(i) if to the Borrower, the Administrative Agent, the Swing Line Lender or the
L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 15.1; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to a Lender or
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

117



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities Laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

118



--------------------------------------------------------------------------------

15.2 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

15.3 [Reserved].

15.4 [Reserved].

15.5 Parties Bound. The provisions of this Agreement and of each of the other
Loan Documents shall be binding upon and inure to the benefit of the Borrower
and the Administrative Agent and each of the Lenders and their respective
successors and assigns, except as otherwise prohibited by this Agreement or any
of the other Loan Documents.

This Agreement is a contract by and among the Borrower, the Administrative Agent
and each of the Lenders for their mutual benefit, and no third Person shall have
any right, claim or interest against either Administrative Agent, any of the
Lenders or the Borrower by virtue of any provision hereof.

15.6 Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial.

15.6.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

119



--------------------------------------------------------------------------------

15.6.2 SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED WITHIN THE FIRST
DEPARTMENT OF THE NEW YORK STATE UNIFIED COURT SYSTEM AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENTS SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENTS AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

15.6.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS IN ANY
COURT REFERRED TO IN SECTION 15.6.2. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

15.6.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.1. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

15.6.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

120



--------------------------------------------------------------------------------

15.7 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

15.8 Cumulative Rights. All of the rights of the Administrative Agent and the
Lenders hereunder and under each of the other Loan Documents and any other
agreement now or hereafter executed in connection herewith or therewith, shall
be cumulative and may be exercised singly, together, or in such combination as
Administrative Agent may determine in its sole good faith judgment.

15.9 Expenses; Indemnity; Damage Waiver.

15.9.1 Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent and the Co-Documentation Agents and their respective Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Syndication Agent and the Co-Documentation Agents), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

121



--------------------------------------------------------------------------------

15.9.2 Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 2.8),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any Loan Party in violation of any
Environmental Legal Requirements, or any environmental liability of CRT, the
Borrower or any Loan Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

15.9.3 Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required hereunder Sections 15.9.1
or 15.9.2 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
Section 15.9.3 are subject to the provisions of Section 12.2.

 

122



--------------------------------------------------------------------------------

15.9.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, and the Administrative Agent and each Lender shall not
assert, and hereby waives any claim against a Loan Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof, with the exception of
any such damages claimed against the Administrative Agent or any Lender by a
third party as to which the Administrative Agent and each Lender has a right of
indemnification from the Borrower under Section 15.9.2. No Indemnitee referred
to in Section 15.9.2 above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from a claim described
in clause (x) or (y) of Section 15.9.2.

15.9.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

15.9.6 Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Swing Line Lender and the L/C Issuer, the
replacement of any Lender, the termination of the Total Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

15.10 Regarding Consents. Except to the extent expressly provided herein, any
and all consents to be made hereunder by the Administrative Agent, Required
Lenders, or Lenders shall be in the discretion of the Party to whom consent
rights are given hereunder.

15.11 Obligations Absolute. Except to the extent prohibited by applicable law
which cannot be waived, the Obligations of Borrower and the obligations of the
Loan Parties under the Loan Documents shall be joint and several, absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of the Loan Documents under all circumstances whatsoever, including,
without limitation, the existence of any claim, set off, defense or other right
which Borrower or any Loan Party may have at any time against the Administrative
Agent or any of the Lenders whether in connection with the Loan or any unrelated
transaction.

15.12 Table of Contents, Title and Headings. Any Table of Contents, the titles
and the headings of sections are not parts of this Loan Agreement or any other
Loan Document and shall not be deemed to affect the meaning or construction of
any of its or their provisions.

15.13 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.1, this
Agreement shall become effective when the Administrative Agent and the Borrower
shall have received counterparts hereof that, when taken together, bear the
signatures of each party hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

123



--------------------------------------------------------------------------------

15.14 Satisfaction of Commitment Letter. The Loan being made pursuant to the
terms hereof and of the other Loan Documents is being made in satisfaction of
Administrative Agent’s and each of the Lenders’ obligations under the Commitment
Letter. The terms, provisions and conditions of this Agreement and the other
Loan Documents supersede the provisions of the Commitment Letter.

15.15 Time Of the Essence. Time is of the essence of each provision of this
Agreement and each other Loan Document.

15.16 No Oral Change. This Loan Agreement and each of the other Loan Documents
may only be amended, terminated, extended or otherwise modified by a writing
signed by the party against which enforcement is sought (except no such writing
shall be required for any party which, pursuant to a specific provision of any
Loan Document, is required to be bound by changes without such party’s assent).
In no event shall any oral agreements, promises, actions, inactions, knowledge,
course of conduct, course of dealings or the like be effective to amend,
terminate, extend or otherwise modify this Loan Agreement or any of the other
Loan Documents.

15.17 Monthly Statements. While the Administrative Agent may issue invoices or
other statements on a monthly or periodic basis (a “Statement”), it is expressly
acknowledged and agreed that: (i) the failure of the Administrative Agent to
issue any Statement on one or more occasions shall not affect the Borrower’s
obligations to make payments under the Loan Documents as and when due; (ii) the
inaccuracy of any Statement shall not be binding upon Lenders and so the
Borrower shall always remain obligated to pay the full amount(s) required under
the Loan Documents as and when due notwithstanding any provision to the contrary
contained in any Statement; (iii) all Statements are issued for information
purposes only and shall never constitute any type of offer, acceptance,
modification, or waiver of the Loan Documents or any of Lenders’ rights or
remedies thereunder; and (iv) in no event shall any Statement serve as the basis
for, or a component of, any course of dealing, course of conduct, or trade
practice which would modify, alter, or otherwise affect the express written
terms of the Loan Documents.

15.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction completed hereby, the Borrower and each other Loan Party
acknowledges and agrees that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, and the
Borrower and each other Loan Party is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); and (ii) the Administrative
Agent and the Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of the Borrower and the
other Loan Parties hereby waives and releases, to the fullest extent permitted
by Law, any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty. The Administrative Agent, each Lender and their respective affiliates may
have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates.

 

124



--------------------------------------------------------------------------------

15.19 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

15.20 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives to the extent such parties require such information in
connection with the transactions contemplated by this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.1.1 or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. In addition, each of the Administrative Agent and the Lenders may
disclose the existence of this Agreement and the information about this
Agreement to service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

 

125



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

15.21 Amendment and Restatement. The Borrower, the Administrative Agent and the
lenders party to the Existing Agreement that are Lenders under this Agreement
each hereby agrees that, at such time as this Agreement shall have become
effective, the Existing Agreement automatically shall be deemed replaced and
superseded by this Agreement and the Borrower and the lenders party to the
Existing Agreement shall no longer have any obligations thereunder (other than
those obligations in the Existing Agreement that expressly survive the
termination of the Existing Agreement) and instead all obligations of the
Borrower and the lenders under the Existing Agreement are now evidenced by this
Agreement. The Borrower represents and warrants to the Administrative Agent and
each Lender that, simultaneously with the closing and funding of the initial
Loan Advances under this Agreement, a portion of said initial Loan Advances will
be disbursed to the administrative agent under the Existing Facility for
repayment in full of all principal, interest, fees and other amounts owing under
the Existing Agreement. It is the intention of the parties to this Agreement
that this Agreement not operate as a novation of the obligations under the
Existing Agreement and shall not operate as a novation or waiver of any right,
power or remedy of the Administrative Agent or any Lender.

[The balance of this page is intentionally left blank]

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been duly executed and delivered as of the
date first written above.

 

BORROWER:

 

CEDAR REALTY TRUST PARTNERSHIP, L.P., a

Delaware limited partnership

  By:   Cedar Realty Trust, Inc., its general partner     By:   /s/ BRENDA J.
WALKER     Name:   Brenda J. Walker     Title:   Vice President

[Signature page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE

     

AGENT:

    KEYBANK NATIONAL ASSOCIATION     By:   /s/ GREGORY W. LANE       Gregory W.
Lane       Vice President

[Signature page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

LENDER:

    KEYBANK NATIONAL ASSOCIATION     By:   /s/ GREGORY W. LANE       Gregory W.
Lane       Vice President

[Signature page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

LENDER:

    BANK OF AMERICA, N.A.     By:   /s/ MICHAEL W. EDWARDS       Michael W.
Edwards       Senior Vice President

[Signature page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

LENDER:

    MANUFACTURERS AND TRADERS TRUST COMPANY     By:   /s/ PETER J. OSTROWSKI    
Name:   Peter J. Ostrowski     Title:   Vice President

[Signature page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

LENDER:

    REGIONS BANK     By:   /s/ KYLE UPTON     Name:   Kyle Upton     Title:  
Vice President

[Signature page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

LENDER:     TD BANK, N.A.     By:   /s/ SCOTT WISDOM     Name:   Scott Wisdom  
  Title:   Vice President

[Signature page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

LENDER:

    ROYAL BANK OF CANADA     By:   /s/ DAN LEPAGE     Name:   Dan LePage    
Title:   Authorized Signatory

[Signature page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

LENDER:

    CAPITAL ONE, N.A.     By:   /s/ FREDERICK H. DENECKE     Name:   Frederick
H. Denecke     Title:   Vice President

[Signature page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

LENDER:

    RAYMOND JAMES BANK, N.A.     By:   /s/ JAMES M. ARMSTRONG     Name:   James
M. Armstrong     Title:   Senior Vice President

[Signature page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

LENDER:

    GOLDMAN SACHS BANK USA     By:   /s/ MARK WALTON     Name:   Mark Walton    
Title:   Authorized Signatory

[Signature page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

COMMITMENTS

AND COMMITMENT PERCENTAGES

 

Lender

   Revolver      Term Loan      Facility      Percentage  of
Facility  

KeyBank National Association

   $ 42,000,000       $ 8,000,000       $ 50,000,000         16.1290322581 % 

Bank of America

   $ 42,000,000       $ 8,000,000       $ 50,000,000         16.1290322581 % 

M&T Bank

   $ 42,000,000       $ 8,000,000       $ 50,000,000         16.1290322581 % 

Regions

   $ 42,000,000       $ 8,000,000       $ 50,000,000         16.1290322581 % 

TD Banknorth

   $ 29,000,000       $ 6,000,000       $ 35,000,000         11.2903225806 % 

RBC

   $ 25,000,000       $ 5,000,000       $ 30,000,000         9.6774193548 % 

Capital One

   $ 17,000,000       $ 3,000,000       $ 20,000,000         6.4516129032 % 

Raymond James

   $ 13,000,000       $ 2,000,000       $ 15,000,000         4.8387096774 % 

Goldman Sachs

   $ 8,000,000       $ 2,000,000       $ 10,000,000         3.2258064516 %    

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 260,000,000       $ 50,000,000       $ 310,000,000         100.000000000 % 
  

 

 

    

 

 

    

 

 

    

 

 

 

 

SCHEDULE 1.1(a) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

EXISTING LETTERS OF CREDIT

 

Applicant

  

Project

   Amount      Expiration
Date      Letter of  Credit
Number  

Cedar Realty Trust Partnership, L.P.

   Trexler Mall    $ 592,000.00         4/24/2014         S3221780   

Cedar Realty Trust Partnership, L.P.

   Trexler Mall    $ 1,651,371.00         4/24/2014         S3221790   

Cedar Realty Trust Partnership, L.P.

   Trexler Plaza    $ 100,857.45         12/31/2013         S322521   

Cedar Realty Trust Partnership, L.P.

   Trexler Plaza    $ 45,382.82         1/2/2014         S3225250   

Cedar Realty Trust Partnership, L.P.

   Trexler Plaza    $ 19,350.56         1/3/2014         S322526   

Cedar Realty Trust Partnership, L.P.

   Brickyard    $ 52,907.00         9/11/2013         S3223710   

Cedar Realty Trust Partnership, L.P.

   Campbelltown    $ 12,900.00         9/26/2013         S322390         

 

 

       

Total

      $ 2,474,768.83               

 

 

       

 

SCHEDULE 1.1(b) - 1



--------------------------------------------------------------------------------

SCHEDULE 4

AUTHORIZED OFFICERS

 

1. Bruce J. Schanzer, Chief Executive Officer of Cedar Realty Trust, Inc.

 

2. Brenda J. Walker, Chief Operating Officer of Cedar Realty Trust, Inc.

 

3. Philip R. Mays, Chief Financial Officer of Cedar Realty Trust, Inc.

 

SCHEDULE 4 - 1



--------------------------------------------------------------------------------

SCHEDULE 6.4

OWNERSHIP INTERESTS AND TAXPAYER IDENTIFICATION NUMBERS

OF LOAN PARTIES

 

Legal Name of

Loan Party

  

State of

Organization

  

Partners/Members

   Tax
Identification
Number      Borrowing
Base
Property
Owner      Prop
Ref.
No   Cedar Realty Trust Partnership, L.P.    Delaware    N/A      11-3440066   
     No       Cedar Realty Trust, Inc.    Maryland    N/A      42-1241468      
  No       Cedar-South Philadelphia I, LLC    Delaware    Cedar-South
Philadelphia II, LLC (100%)      90-0082050         Yes         1    Cedar-South
Philadelphia II, LLC    Delaware    Cedar Realty Trust Partnership, L.P. (100%)
     90-0082060         No         1    Cedar-Riverview LP    Pennsylvania   
Cedar-Riverview LLC (1% of common interests; general partner); CSC-Riverview LLC
(99% of common interests; limited partner); Firehouse Realty Corp. (preferred
limited partner); Reed Development Associates, Inc. (preferred limited partner);
South River View Plaza, Inc. (preferred limited partner); River View Development
Corp. (preferred limited partner); Riverview Commons, Inc. (preferred limited
partner)      20-0422200         Yes         2   

 

SCHEDULE 6.4 - 1



--------------------------------------------------------------------------------

Legal Name of

Loan Party

  

State of

Organization

  

Partners/Members

   Tax
Identification
Number    Borrowing
Base
Property
Owner    Prop
Ref.
No Cedar-Riverview LLC    Delaware    Cedar Realty Trust Partnership, L.P.
(100%)    20-0151534    No    2 CSC-Riverview LLC    Delaware    Cedar Realty
Trust Partnership, L.P. (100%)    20-0151125    No    2 Cedar Lender LLC   
Delaware    Cedar Realty Trust Partnership, L.P. (100%)    20-0447171    No   
Cedar Dubois, LLC    Delaware    Cedar Realty Trust Partnership, L.P. (100%)   
20-0768567    Yes    3 Cedar Brickyard, LLC    Delaware    Cedar Realty Trust
Partnership, L.P. (100%)    20-2011661    Yes    4 Cedar Brickyard II, LLC   
Delaware    Cedar Realty Trust Partnership, L.P. (100%)    27-0844498    Yes   
4 Cedar St. James, LLC    Delaware    Cedar Realty Trust Partnership, L.P.
(100%)    20-2311739    Yes    5 Cedar Kenley Village, LLC    Delaware    Cedar
Realty Trust Partnership, L.P. (100%)    20-2311870    Yes    6 Cedar-Valley
Plaza, LLC    Delaware    Cedar Realty Trust Partnership, L.P. (100%)   
42-1596164    Yes    7 Cedar-Glen Allen UK, LLC    Delaware    Cedar Realty
Trust Partnership, L.P. (100%)    20-3797757    Yes    8 Cedar-Fredericksburg
UK, LLC    Delaware    Cedar Realty Trust Partnership, L.P. (100%)    20-3797657
   Yes    9

 

SCHEDULE 6.4 - 2



--------------------------------------------------------------------------------

Legal Name of

Loan Party

  

State of

Organization

  

Partners/Members

   Tax
Identification
Number    Borrowing
Base
Property
Owner    Prop
Ref.
No Cedar-Revere LLC    Delaware    Cedar Realty Trust Partnership, L.P. (100%)
   20-3528504    Yes    10 Cedar-Palmyra, LLC    Delaware    Cedar Realty Trust
Partnership, L.P. (100%)    20-3897470    Yes    13 Cedar-Annie Land, LLC   
Delaware    Cedar Realty Trust Partnership, L.P. (100%)    20-5412150    Yes   
15 Cedar-Fairview Commons, LLC    Delaware    Cedar Realty Trust Partnership,
L.P. (100%)    20-8241755    Yes    17 Cedar-Norwood, LLC    Delaware    Cedar
Realty Trust Partnership, L.P. (100%)    20-5610606    Yes    18 Cedar-Metro
Square II, LLC    Delaware    Cedar Realty Trust Partnership, L.P. (100%)   
26-3478262    Yes    19 Greentree Road L.L.C. 1    Delaware    Greentree Road
L.L.C. 2 (100%)    11-3620398    Yes    22 Greentree Road L.L.C. 2    Delaware
   Cedar Realty Trust Partnership, L.P. (100%)    11-3620395    No    22
Cedar-Bristol, LLC    Delaware    Cedar Realty Trust Partnership, L.P. (100%)   
20-8328145    Yes    23 Cedar-Circle, LLC    Delaware    Cedar Realty Trust
Partnership, L.P. (100%)    26-0531641    Yes    24 Hamilton FC Associates, L.P.
   Pennsylvania   

Cedar-Hamilton, LLC (60%) and

Hamilton FC General, LLC (0.01%) and Various Other Individuals (39.99%)

   20-8783810    Yes    26 Cedar-Hamilton, LLC    Delaware    Cedar Realty Trust
Partnership, L.P. (100%)    26-2475771    No    26 Cedar-Lake Raystown, LLC   
Delaware    Cedar Realty Trust Partnership, L.P. (100%)    20-1158059    Yes   
27

 

SCHEDULE 6.4 - 3



--------------------------------------------------------------------------------

Legal Name of

Loan Party

  

State of

Organization

  

Partners/Members

   Tax
Identification
Number    Borrowing
Base
Property
Owner    Prop
Ref.
No Cedar-PC Plaza, LLC    Delaware    Cedar Realty Trust Partnership, L.P.
(100%)    26-1293357    Yes    28 Cedar-Trexler Plaza 2, LLC    Delaware   
Cedar Realty Trust Partnership, L.P. (100%)    20-5065081    Yes    30
Cedar-Trexler Plaza 3, LLC    Delaware    Cedar Realty Trust Partnership, L.P.
(100%)    20-5220380    Yes    30 Cedar-Campbelltown, LLC    Delaware    Cedar
Realty Trust Partnership, L.P. (100%)    26-1675368    Yes    31 Cedar-Carll’s
Corner    Delaware    Cedar Realty Trust Partnership, L.P. (100%)    26-1286374
   Yes    32 Cedar Huntingdon, LLC    Delaware    Cedar Realty Trust
Partnership, L.P. (100%)    20-1157929    Yes    33 Washington Center L.L.C. 1
   Delaware    Washington Center L.L.C. 2 (100%)    11-3620386    Yes    34
Washington Center L.L.C. 2    Delaware    Cedar Center Holdings L.L.C. 3 (100%)
   11-3620385    No    34 Cedar Center Holdings L.L.C. 3    Delaware    Cedar
Realty Trust Partnership, L.P. (100%)    11-3632594    No    34 Academy Plaza
L.L.C. 1    Delaware    Academy Plaza L.L.C. 2 (100%)    11-3620380    Yes    35
Academy Plaza L.L.C. 2    Delaware    Cedar Center Holdings L.L.C. 3 (100%)   
11-3620382    No    35 Cedar Center Holdings L.L.C. 3    Delaware    Cedar
Realty Trust Partnership, L.P. (100%)    11-3632594    No    35 Port Richmond
L.L.C. 1    Delaware    Port Richmond L.L.C. 2 (100%)    11-3620392    Yes    36

 

SCHEDULE 6.4 - 4



--------------------------------------------------------------------------------

Legal Name of

Loan Party

  

State of

Organization

  

Partners/Members

   Tax
Identification
Number    Borrowing
Base
Property
Owner    Prop
Ref.
No Port Richmond L.L.C. 2    Delaware    Cedar Center Holdings L.L.C. 3 (100%)
   11-3620390    No    36 Cedar Center Holdings L.L.C. 3    Delaware    Cedar
Realty Trust Partnership, L.P. (100%)    11-3632594    No    36 Cedar
Carbondale, LLC    Delaware    Cedar Realty Trust Partnership, L.P. (100%)   
20-0927694    Yes    37 Virginia Kempsville, LLC    Virginia    Cedar Realty
Trust Partnership, L.P. and Cedar-Second Member LLC    25-1823129    Yes    38
Cedar-Second Member LLC    Delaware    Cedar Realty Trust Partnership, L.P.
(100%)    20-8845411    No    38 Virginia General Booth, LLC    Virginia   
Cedar Realty Trust Partnership, L.P. and Cedar-Second Member LLC    25-1823132
   Yes    39 Cedar-Second Member LLC    Delaware    Cedar Realty Trust
Partnership, L.P. (100%)    20-8845411    No    39 Fairview Plaza Associates,
L.P.    Delaware    CIF-Fairview Plaza Associates, LLC (General Partner) (1%)
and Fairport Associates, L.P. (Limited Partner) (99%)    59-3763387    Yes    40
CIF-Fairview Plaza Associates, LLC    Delaware    Cedar Realty Trust
Partnership, L.P. (100%)    59-3763378    No    40 Fairport Associates, L.P.   
Delaware    CIF-Fairport Associates, LLC (General Partner) and Cedar-Second
Member LLC (Limited Partner)    59-3763393    No    40

 

SCHEDULE 6.4 - 5



--------------------------------------------------------------------------------

Legal Name of

Loan Party

  

State of

Organization

  

Partners/Members

   Tax
Identification
Number    Borrowing
Base
Property
Owner    Prop
Ref.
No CIF Fairport Associates, LLC    Delaware    Cedar Realty Trust Partnership,
L.P. (100%)    59-3763400    No    40 Cedar-Second Member LLC    Delaware   
Cedar Realty Trust Partnership, L.P. (100%)    20-8845411    No    40 Fort
Washington Fitness, L.P.    Delaware    Cedar-Fort Washington, LLC (General
Partner) and Cedar-Second Member LLC (Limited Partner)    13-4227049    Yes   
41 Cedar-Fort Washington, LLC    Delaware    Cedar Realty Trust Partnership,
L.P. (100%)    54-2074245    No    41 Cedar-Second Member LLC    Delaware   
Cedar Realty Trust Partnership, L.P. (100%)    20-8845411    No    41 Newport
Plaza Associates, L.P.    Delaware    CIF-Newport Plaza Associates, LLC (General
Partner) (1%) and Fairport Associates, L.P. (Limited Partner) (99%)   
56-2312995    Yes    42 CIF-Newport Plaza Associates, LLC    Delaware    Cedar
Realty Trust Partnership, L.P. (100%)    59-3770320    No    42 Fairport
Associates, L.P.    Delaware    CIF-Fairport Associates, LLC (General Partner)
and Cedar-Second Member LLC (Limited Partner)    59-3763393    No    42 CIF
Fairport Associates, LLC    Delaware    Cedar Realty Trust Partnership, L.P.
(100%)    59-3763400    No    42 Cedar-Second Member LLC    Delaware    Cedar
Realty Trust Partnership, L.P. (100%)    20-8845411    No    42

 

SCHEDULE 6.4 - 6



--------------------------------------------------------------------------------

Legal Name of

Loan Party

  

State of

Organization

  

Partners/Members

   Tax
Identification
Number    Borrowing
Base
Property
Owner    Prop
Ref.
No Virginia Little Creek, LLC    Virginia    Cedar Realty Trust Partnership,
L.P. and Cedar-Second Member LLC    25-1823131    Yes    43 Cedar-Second Member
LLC    Delaware    Cedar Realty Trust Partnership, L.P. (100%)    20-8845411   
No    43 Virginia Suffolk, LLC    Virginia    Cedar Realty Trust Partnership,
L.P. and Cedar-Second Member LLC    20-1823128    Yes    44 Cedar-Second Member
LLC    Delaware    Cedar Realty Trust Partnership, L.P. (100%)    20-8845411   
No    44 Halifax Plaza Associates, L.P.    Delaware    CIF-Halifax Plaza
Associates, LLC (General Partner) (1%) and Fairport Associates, L.P. (Limited
Partner) (99%)    56-2312992    Yes    45 CIF-Halifax Plaza Associates, LLC   
Delaware    Cedar Realty Trust Partnership, L.P. (100%)    59-3770319    No   
45 Fairport Associates, L.P.    Delaware    CIF-Fairport Associates, LLC
(General Partner) and Cedar-Second Member LLC (Limited Partner)    59-3763393   
No    45 CIF Fairport Associates, LLC    Delaware    Cedar Realty Trust
Partnership, L.P. (100%)    59-3763400    No    45 Cedar-Second Member LLC   
Delaware    Cedar Realty Trust Partnership, L.P. (100%)    20-8845411    No   
45

 

SCHEDULE 6.4 - 7



--------------------------------------------------------------------------------

Legal Name of

Loan Party

  

State of

Organization

  

Partners/Members

   Tax
Identification
Number    Borrowing
Base
Property
Owner    Prop
Ref.
No Virginia Smithfield, LLC    Virginia    Cedar Realty Trust Partnership, L.P.
and Cedar-Second Member LLC    25-1823130    Yes    46 Cedar-Second Member LLC
   Delaware    Cedar Realty Trust Partnership, L.P. (100%)    20-8845411    No
   46

 

SCHEDULE 6.4 - 8



--------------------------------------------------------------------------------

SCHEDULE 6.14.2

BORROWING BASE PROPERTIES

 

Legal Name of Loan

Property/Property

Owner

  

Borrowing Base

Property/Purchase Options

  

Fee Simple or

Leasehold Estate

  

Prop. Ref.

No.

Cedar-South Philadelphia I, LLC    South Philadelphia Shopping Plaza
Philadelphia, Pennsylvania    Leasehold    1 Cedar-Riverview LP    Riverview
Shopping Center Philadelphia, Pennsylvania    Fee Simple (Parking is Leasehold)
   2 Cedar Dubois, LLC   

Dubois Commons Shopping Center

Sandy, Pennsylvania

   Fee Simple    3

Cedar Brickyard, LLC

Cedar Brickyard II, LLC

  

Brickyard Shopping Center

Berlin, Connecticut

   Fee Simple    4 Cedar St. James, LLC    St. James Shopping Center,
Hagerstown, Maryland    Fee Simple    5 Cedar Kenley Village, LLC    Kenley
Village Shopping Center, Hagerstown, Maryland    Fee Simple    6 Cedar-Valley
Plaza, LLC    Valley Plaza Shopping Center, Hagerstown, Maryland    Fee Simple
   7 Cedar-Glen Allen UK, LLC   

Ukrop’s Shopping Center,

Glen Allen, Virginia

 

Ukrop’s Super Markets, Inc. has a purchase option.

   Fee Simple    8 Cedar-Fredericksburg UK, LLC   

Ukrop’s Shopping Center,

Fredericksburg, Virginia

 

Ukrop’s Super Markets, Inc. has a purchase option.

   Fee Simple    9 Cedar-Revere LLC   

Unit 2 of The Shops at Suffolk Downs Condominium, Revere, Massachusetts

 

The Stop & Shop Supermarket Company LLC has a purchase option.

   Fee Simple    10

 

SCHEDULE 6.14.2 - 1



--------------------------------------------------------------------------------

Legal Name of Loan

Property/Property

Owner

  

Borrowing Base

Property/Purchase Options

  

Fee Simple or

Leasehold Estate

  

Prop. Ref.

No.

Cedar-Palmyra, LLC   

Palmyra Shopping Center

Palmyra, Pennsylvania

   Fee Simple    13 Cedar-Annie Land, LLC   

Annie Land Plaza

Lovington, Virginia

   Fee Simple    15 Cedar-Fairview Commons, LLC   

Fairview Commons

Fairview Township, Pennsylvania

   Fee Simple    17 Cedar-Norwood, LLC   

Hannaford Plaza

Norwood, Massachusetts

   Fee Simple    18 Cedar-Metro Square II, LLC    Metro Square at Owings Mills,
Owings Mills, Maryland    Fee Simple    19 Greentree Road L.L.C. 1    Washington
Center Shops, Washington, New Jersey    Fee Simple    22 Cedar-Bristol, LLC   
Oakland Commons, Bristol, Connecticut    Fee Simple    23 Cedar-Circle, LLC   
Circle Plaza, Shamokin Dam Borough, Pennsylvania    Fee Simple    24 Hamilton FC
Associates, L.P.    Crossroads II Shopping Center, Dunmore, PA    Fee Simple   
26 Cedar-Lake Raystown, LLC    Lake Raystown Shopping Center, Smithfield
Township, PA    Fee Simple    27 Cedar-PC Plaza, LLC    Price Chopper Plaza,
Webster, MA    Fee Simple    28 Cedar-Trexler Plaza 2, LLC and Cedar-Trexler
Plaza 3, LLC    Trexler Plaza Shopping Center, Lower and Upper Macungie
Townships, PA    Fee Simple    30 Cedar-Campbelltown, LLC    Northside Commons
Shopping Center, South Londonderry Township, PA    Fee Simple    31
Cedar-Carll’s Corner    Carll’s Corner, 15 Cornwell Drive, Bridgeton, NJ    Fee
Simple    32

 

SCHEDULE 6.14.2 - 2



--------------------------------------------------------------------------------

Legal Name of Loan

Property/Property

Owner

  

Borrowing Base

Property/Purchase Options

  

Fee Simple or

Leasehold Estate

  

Prop. Ref.

No.

Cedar Huntingdon, LLC    Unites 1, 3, 4 and 5 in the Huntingdon Plaza
Condominium, Smithfield Township, PA    Fee Simple    33 Washington Center
L.L.C. 1    Washington Center, 415 Egg Harbor Road, Sewell, NJ    Fee Simple   
34 Academy Plaza L.L.C. 1    Academy Plaza, 3200-3296 Red Lion Road,
Philadelphia, PA    Fee Simple    35 Port Richmond L.L.C. 1    Port Richmond,
2401-2499 Aramingo Ave., Philadelphia, PA    Fee Simple    36 Cedar Carbondale,
LLC    Carbondale Plaza, 95 Brooklyn Street, Carbondale, PA    Fee Simple    37
Virginia Kempsville, LLC    Kempsville Crossing, 1830 Kempsville Rd., Virginia
Beach, VA    Fee Simple    38 Virginia General Booth, LLC    General Booth
Shopping Center, 1615 General Booth Blvd., Virginia Beach, VA    Fee Simple   
39 Fairview Plaza Associates, L.P.    Fairview Plaza, 120-132 Old York Rd., New
Cumberland, PA    Fee Simple    40 Fort Washington Fitness, L.P.    LA Fitness
Facility, 1175 Virginia Rd., Fort Washington, PA    Fee Simple    41 Newport
Plaza Associates, L.P.    Newport Plaza, 2-18 Newport Plaza, Newport, PA    Fee
Simple    42 Virginia Little Creek, LLC    Virginia Little Creek, 230 East
Little Creek Rd., Norfolk, VA    Fee Simple    43 Virginia Suffolk, LLC   
Suffolk Plaza, 1401 N. Main St., Suffolk, VA    Fee Simple    44 Halifax Plaza
Associates, L.P.    Halifax Plaza, 3761-3777 Peters Mountain Rd., Halifax, PA   
Fee Simple    45 Virginia Smithfield, LLC    Smithfield Plaza, Smithfield, VA   
Fee Simple    46

 

SCHEDULE 6.14.2 - 3



--------------------------------------------------------------------------------

SCHEDULE 6.14.3

ENVIRONMENTAL REPORTS

 

Legal Name of Loan

Party/Property

Owner

  

Environmental Report

  

Prop. Ref. No.

Cedar-South Philadelphia I, LLC    Phase I Environmental Site Assessment, South
Philadelphia Shopping Plaza, 24th Street, and Passyunk Avenue, South
Philadelphia, Pennsylvania 19145, prepared by EMG, dated January 11, 2012    1
Cedar-Riverview LP    Phase I Environmental Site Assessment, Riverview Plaza,
1100-1400 South Christopher Columbus Boulevard and 1401 South Water Street,
Philadelphia, Pennsylvania 19147, prepared by IVI Assessment Services, Inc.,
dated December 19, 2011    2 Cedar Dubois, LLC    Phase I Environmental Site
Assessment, Commons at DuBois Site, 118-324 Commons Drive, Sandy Township,
Clearfield County, Pennsylvania, prepared by BL Companies Pennsylvania, Inc.,
dated December 21, 2011    3 Cedar Brickyard, LLC Cedar Brickyard II, LLC   
Phase I Environmental Site Assessment, Brickyard Plaza Shopping Center, 129 &
225-295 Berlin Turnpike, Town of Berlin, Hartford County, Connecticut, prepared
by BL Companies Pennsylvania, Inc., dated December 21, 2011    4 Cedar St.
James, LLC    Phase I Environmental Assessment Report, Saint James Square, 18352
College Road, Hagerstown, Washington County, Maryland, prepared by Civil &
Environmental Consultants, Inc., dated December 19, 2011    5 Cedar Kenley
Village, LLC    Phase I Environmental Site Assessment Report, Kenley Village
Shopping Center, 761 East Wilson Boulevard, Hagerstown, Washington County,
Maryland, prepared by Civil & Environmental Consultants, Inc., dated December
19, 2011    6 Cedar-Valley Plaza, LLC    Phase I Environmental Site Assessment,
Valley Plaza Shopping Center, 1701 to 1729 Massey Boulevard, Hagerstown,
Washington County, Maryland 31525, prepared by Eckland Consultants Inc., dated
January 12, 2012    7

 

SCHEDULE 6.14.3 - 1



--------------------------------------------------------------------------------

Cedar-Glen Allen UK, LLC    Phase I Environmental Site Assessment Report,
Martin’s Food & Drugstore, 10150 Brook Road, Glen Allen, Virginia, prepared by
ECS Mid-Atlantic, LLC, dated December 19, 2011    8 Cedar-Fredericksburg UK, LLC
   Phase I Environmental Site Assessment Report, Former Ukrop’s Grocery Store,
4503 Plank Road, Fredericksburg, Virginia 22407, prepared by ECS Mid-Atlantic,
LLC, dated December 23, 2011    9 Cedar-Revere LLC   

Draft Phase I Environmental Site Assessment, The Shops and Suffolk Downs,
Furlong Drive, Revere, Massachusetts, prepared by Sanborn, Head & Associates,
Inc., dated December 16, 2011

 

Phase I Environmental Site Assessment, The Shops and Suffolk Downs, Furlong
Drive, Revere, Massachusetts, prepared by Sanborn, Head & Associates, Inc.,
dated February 2010

   10 Cedar-Palmyra, LLC    Phase I Environmental Site Assessment, Palmyra
Shopping Center Site, 901 East Main Street, Borough of Palmyra, Lebanon County,
Pennsylvania, prepared by BL Companies Pennsylvania, Inc., dated December 21,
2011    13 Cedar-Annie Land, LLC    Phase I Environmental Site Assessment, Annie
Land, 85 Callohill Drive, Lovingston, Virginia 22949, prepared by EMG, dated
January 11, 2012    15 Cedar-Fairview Commons, LLC    Phase I Environmental Site
Assessment, Fairview Commons Shopping Center, 110 Old York Road, Fairview
Township, York County, Pennsylvania, prepared by Mountain Research, LLC, dated
December 2011    17 Cedar-Norwood, LLC   

Phase I Environmental Site Assessment, Hannaford Plaza Site, 418-444 Walpole
Street, Town of Norwood, Norfolk County, Massachusetts, prepared by BL Companies
Pennsylvania, Inc., dated December 21, 2011

 

Phase II Environmental Site Assessment, Hannaford Plaza 418-444 Walpole Street,
Norwood, Massachusetts, prepared by Professional Service Industries, Inc., dated
September 25, 2006

   18 Cedar-Metro Square II, LLC    Phase I Environmental Site Assessment
Report, Metro Square at Owings Mills, 11130 Reisterstown Road, Owings Mills,
Baltimore County, Maryland, prepared by Civil & Environmental Consultants, Inc.,
dated December 19, 2011    19

 

SCHEDULE 6.14.3 - 2



--------------------------------------------------------------------------------

Greentree Road L.L.C. 1    Phase I Environmental Site Assessment, 304 Greentree
Road, Block 193, Lot 5, Washington Township, Gloucester County, New Jersey,
prepared by Brinkerhoff Environmental Services, Inc., December 20, 2011    22
Cedar-Bristol, LLC    Phase I Environmental Site Assessment, Shaws Supermarket,
325 Oakland Street, Bristol, Connecticut 06010, prepared by EBI Consulting,
dated December 20, 2011    23 Cedar-Circle, LLC    Phase I Environmental Site
Assessment Report, Circle Plaza, 404 N. Susquehanna Trail, Shamokin Dam, Snyder
County, Pennsylvania, prepared by Civil & Environmental Consultants, Inc.,
December 15, 2011.    24 Hamilton FC Associates, L.P.    Phase I Environmental
Site Assessment, Shoppes at Crossroads Site, 3560 and 3578 Route 611, Townships
of Stroud and Hamilton, Monroe County, Pennsylvania, prepared by BL Companies
Pennsylvania, Inc., dated December 22, 2011    26 Cedar-Lake Raystown, LLC   
Phase I Environmental Site Assessment Report, Lake Raystown Shopping Center,
Route 22 and 4th Street, Huntingdon, Huntingdon County, Pennsylvania, prepared
by Civil & Environmental Consultants, Inc., dated December 16, 2011    27
Cedar-PC Plaza, LLC   

Phase I Environmental Site Assessment Report, Price Chopper Plaza, 112, 118 &
120 E Main Street, Webster, Worcester County, Massachusetts, prepared by Civil &
Environmental Consultants, Inc., dated December 18, 2011

 

Phase I Environmental Site Assessment Report, Price Chopper Plaza, East Main
Street, Webster, Worcester County, Massachusetts, prepared by Civil &
Environmental Consultants, Inc., dated September 2009

   28

 

SCHEDULE 6.14.3 - 3



--------------------------------------------------------------------------------

Cedar-Trexler Plaza 2, LLC and Cedar-Trexler Plaza 3, LLC   

Phase I Environmental Site Assessment, Trexlertown Plaza Shopping Center, 7150
Hamilton Boulevard, Trexlertown, Pennsylvania, 18087, prepared by IVI Assessment
Services, Inc., dated December 19, 2011

 

Report of Phase I Environmental Site Assessment, Proposed Tractor Supply
Company, 7450 Hamilton Boulevard, Trexlertown, Pennsylvania 18087, prepared by
Professional Service Industries, Inc., dated April 22, 2011

 

Report of Phase I Environmental Site Assessment, Automobile Dealership, 7450
Hamilton Boulevard, Trexlertown, Pennsylvania 18087, prepared by Professional
Service Industries, Inc., dated December 3, 2010

 

Phase I Environmental Site Assessment Report, Mobile Home Park, 7450 Hamilton
Boulevard, Trexlertown, Pennsylvania 18087, prepared by Professional Service
Industries, Inc., dated January 18, 2008

 

Report of Phase I Environmental Site Assessment, Automobile Dealership, 7450
Hamilton Boulevard, Trexlertown, Pennsylvania 18087, prepared by Professional
Service Industries, Inc., dated February 26, 2007

   30 Cedar-Campbelltown, LLC    Phase I Environmental Site Assessment,
Northside Commons Shopping Center Site, 103-112 Northside Drive, South
Londonberry Township, Lebanon County, Pennsylvania, prepared by BL Companies
Pennsylvania, Inc., dated December 21, 2011    31 Cedar-Carll’s Corner    Phase
I Environmental Site Assessment, Carll’s Corner Shopping Center Site, 9-47
Cornwell Drive and 1070 North Pearl Street, Upper Deerfield Township, Cumberland
County, New Jersey, prepared by BL Companies Pennsylvania, Inc., dated May 30,
2012.    32 Cedar Huntingdon, LLC    Phase I Environmental Site Assessment,
Huntingdon Shopping Center Site, U.S. Route 22, Smithfield Township, Huntingdon
County, Pennsylvania, prepared by BL Companies Pennsylvania, Inc., dated March
5, 2010    33

 

SCHEDULE 6.14.3 - 4



--------------------------------------------------------------------------------

Washington Center L.L.C. 1   

Phase I Environmental Site Assessment Report, Washington Center, 415 Egg Harbor
Road, Sewell, New Jersey 08080, prepared by Professional Service Industries,
Inc., dated September 12, 2012

 

Phase I Environmental Site Assessment Report, Washington Center, 415 Egg Harbor
Road, Sewell, New Jersey 08080, prepared by LandAmerica Assessment Corporation,
dated October 17, 2007

 

Phase I Environmental Site Assessment (Update), Washington Centre Shoppes, 415
Egg Harbor Road, Block 193, Lots 5.01 and 6, Sewell Gloucester County, New
Jersey, prepared by Brinkerhoff Environmental Services, Inc., dated July 11,
2001

   34 Academy Plaza L.L.C. 1    Phase I Environmental Site Assessment, Academy
Plaza, 3200-3280 Red Lion Road, Philadelphia, Philadelphia County, Pennsylvania,
prepared by Brinkerhoff Environmental Services, Inc., dated July 12, 2001    35
Port Richmond L.L.C. 1   

Phase I Environmental Site Assessment Report, 2401-2499 Aramingo Avenue,
Philadelphia Pennsylvania 19125, prepared by Professional Service Industries,
Inc., dated February 25, 2013

 

Report of Phase I Environmental Site Assessment, Port Richmond Village Shopping
Center, 2401 Aramingo Avenue, Philadelphia Pennsylvania 19125, prepared by
Professional Service Industries, Inc., dated June 3, 2008

 

Phase I Environmental Site Assessment (Phase I/II ESA Addendum), Port Richmond
Village Shopping Center, 2403-2499 Aramingo Avenue, Philadelphia, Philadelphia
County, Pennsylvania, prepared by Brinkerhoff Environmental Services, Inc.,
dated July 11, 2001

 

Phase II Environmental Site Assessment, Port Richmond Village Shopping Center,
2403-2499 Aramingo Avenue, Philadelphia, Pennsylvania, prepared by Dames &
Moore, dated January 17, 1996

   36 Cedar Carbondale, LLC    Phase I Environmental Site Assessment, Carbondale
Shipping Plaza, 95 Brooklyn Avenue, Carbondale, Pennsylvania, 18407, prepared by
EMG, dated June 10, 2008    37 Virginia Kempsville, LLC    Phase I Environmental
Assessment, Kempsville Shopping Center, 1830 & 1832 Kempsville Road, Virginia
Beach, Virginia 23464, prepared by Property Solutions Inc., dated December 16,
1998    38 Virginia General Booth, LLC    Phase I Environmental Assessment,
General Booth Shopping Center, 1615 General Booth Boulevard, Virginia Beach,
Virginia 23454, prepared by Property Solutions Inc., dated December 17, 1998   
39 Fairview Plaza Associates, L.P.    Phase I Environmental Site Assessment,
Fairview Plaza, 120-132 Old York Road, New Cumberland, Pennsylvania 17070,
prepared by Eckland Consultant, Inc., dated August 22, 2002    40

 

SCHEDULE 6.14.3 - 5



--------------------------------------------------------------------------------

Fort Washington Fitness, L.P.    Phase I Environmental Site Assessment, LA
Fitness, 1175 Virginia Drive, Ft. Washington, Pennsylvania, prepared by EBI
Consulting, dated November 11, 2007    41 Newport Plaza Associates, L.P.   
Phase I Environmental Site Assessment, Newport Plaza, Route 34, 2-18 Newport
Plaza, Newport, Perry County, Pennsylvania 10774, prepared by Eckland
Consultant, Inc., dated August 22, 2002    42 Virginia Little Creek, LLC   
Phase I Environmental Site Assessment, Farm Fresh Store #212, prepared by
O’Brien & Gere Engineers, Inc., dated October 1998    43 Virginia Suffolk, LLC
   Phase I Environmental Assessment, Farm Fresh Store and Pharmacy, Suffolk,
Virginia, prepared by Civil & Environmental Consultants, Inc., dated June 8,
2005    44 Halifax Plaza Associates, L.P.    Phase I Environmental Site
Assessment, 3616 Peters Mountain Road, Halifax, Dauphin County, Pennsylvania,
prepared by Civil & Environmental Consultants, Inc., dated December 16, 2005   
45 Virginia Smithfield, LLC    Phase I Environmental Assessment, Farm Fresh
#238, 1282 Smithfield Plaza, Smithfield, Virginia 23430, prepared by Property
Solutions, Inc., dated December 17, 1998    46

 

SCHEDULE 6.14.3 - 6



--------------------------------------------------------------------------------

SCHEDULE 6.14.5

GROUND LEASES

That certain Ground Lease, dated as of October 31, 2003, by and between SPSP
Corporation, Passyunk Supermarket, Inc., and Twenty Fourth Street Passyunk
Partners, L.P., as landlord, and Cedar-South Philadelphia I, LLC, as tenant.

That certain Lease, dated as of June 24, 1992, between Interstate Land
Management Corporation and Riverview Commons, Inc.

That certain First Amendment to Lease, dated as of February 10, 1993, between
Interstate Land Management Corporation and Riverview Commons, Inc.

That certain Lease, dated as of October 16, 1991, between Interstate Land
Management Corporation and Riverview Commons, Inc.

That certain Assignment and Assumption of Lease Agreement and Estoppel
Certificate, between Interstate Land Management Corporation and Riverview
Commons, Inc. (with regard to the Lease dated June 24, 1992).

That certain Assignment and Assumption of Lease Agreement and Estoppel
Certificate, between Interstate Land Management Corporation and Riverview
Commons, Inc. (with regard to the Lease dated October 16, 1991).

As of the Closing Date, no ground lessor is an Affiliate of any Loan Party.

 

SCHEDULE 6.14.5 - 1



--------------------------------------------------------------------------------

SCHEDULE 6.23.1

MAJOR LEASE LOCATIONS

 

Legal Name of

Loan

Party/Property

Owner

  

Borrowing Base

Property

  

Major Leases

   Square
Feet      Prop.
Ref.
No. Cedar-South    South Philadelphia    LA Fitness      31,000       1
Philadelphia I, LLC    Shopping Plaza    Ross Dress for Less      31,349      
   Philadelphia,    Shop Rite      54,388          Pennsylvania    Dollar Tree
     6,930       Cedar-Riverview LP    Riverview Shopping    Avalon Carpet,
Tile, Etc.      25,000       2    Center    Pep Boys      22,000         
Philadelphia,    United Artist Theatre      77,700          Pennsylvania   
Group       Cedar Dubois, LLC    Dubois Commons    The Bon-Ton Dept      54,500
      3    Shopping Center    Stores          Sandy, Pennsylvania    Shop N Save
     52,654             Dollar Tree      6,250       Cedar Brickyard, LLC   
Brickyard Shopping    Home Depot      103,003       4 Cedar Brickyard II, LLC   
Center Berlin, Connecticut    Kohl’s      58,966       Cedar St. James, LLC   
St. James Shopping    Food Lion      33,000       5    Center, Hagerstown,      
      Maryland          Cedar Kenley    Kenley Village Shopping    Food Lion   
  29,000       6 Village, LLC    Center, Hagerstown,             Maryland      
   Cedar-Valley Plaza, LLC    Valley Plaza Shopping    K-Mart      95,810      
7    Center, Hagerstown,    Ollie’s Bargain Outlet      41,888          Maryland
   Tractor Supply Company      32,095       Cedar-Glen Allen UK, LLC    Ukrop’s
Shopping Center,    Giant Food Store/Martin’s      63,328       8    Glen Allen,
Virginia          Cedar-Fredericksburg UK, LLC    Ukrop’s Shopping Center,   
Ukrop’s      63,000       9    Fredericksburg, Virginia          Cedar-Revere
LLC    Unit 2 of The Shops at    Stop & Shop      74,977       10    Suffolk
Downs    Dollar Tree      9,500          Condominium, Revere,            
Massachusetts         

 

SCHEDULE 6.23.1 - 1



--------------------------------------------------------------------------------

Legal Name of

Loan

Party/Property

Owner

  

Borrowing Base

Property

  

Major Leases

   Square
Feet      Prop.
Ref.
No. Cedar-Palmyra, LLC    Palmyra Shopping Center    Weis Markets      46,912   
   13    Palmyra, Pennsylvania          Cedar-Annie Land, LLC    Annie Land
Plaza    Food Lion      29,000       15    Lovington, Virginia         
Cedar-Fairview Commons, LLC   

Fairview Commons

Fairview Township,

   Family Dollar      10,789       17    Pennsylvania          Cedar-Norwood,
LLC    Hannaford Plaza    Dollar Tree Stores      16,798       18    Norwood,
Massachusetts    Hannaford Brothers      42,598             Planet Fitness     
18,830       Cedar-Metro Square II, LLC    Metro Square at Owings          19   
Mills, Owings Mills,             Maryland          Greentree Road L.L.C. 1   
Washington Center Shops,          22    Washington, New Jersey         
Cedar-Bristol, LLC    Oakland Commons,    Bristol Ten Pin      35,189       23
   Bristol, Connecticut    Wal-Mart      54,661       Cedar-Circle, LLC   
Circle Plaza, Shamokin    K-Mart      92,171       24    Dam Borough,         
   Pennsylvania          Hamilton FC    Crossroads II Shopping    Giant Food
Store      76,415       26 Associates, L.P.    Center, Dunmore, PA    Dollar
Tree      10,029       Cedar-Lake    Lake Raystown Shopping    Giant Food Store
     61,435       27 Raystown, LLC    Center, Smithfield    Tractor Supply     
32,711          Township, PA    Company       Cedar-PC Plaza, LLC    Price
Chopper Plaza,    Price Chopper      58,545       28    Webster, MA         
Cedar-Trexler Plaza    Trexler Plaza Shopping    Giant Food Stores      74,105
      30 2, LLC and Cedar-    Center, Lower and Upper    Hobby Lobby      57,512
      Trexler Plaza 3,    Macungie Townships, PA    Redner’s Markets      47,900
      LLC       Big Lots      33,824             Dollar Tree      14,765      

 

SCHEDULE 6.23.1 - 2



--------------------------------------------------------------------------------

Legal Name of

Loan

Party/Property

Owner

  

Borrowing Base

Property

  

Major Leases

  

Square

Feet

  

Prop.

Ref.

No.

Cedar-Campbelltown, LLC    Northside Commons Shopping Center, South Londonderry
Township, PA   

Redner’s Market

Dollar Tree

  

48,519

8,640

   31 Cedar-Carll’s Corner    Carll’s Corner, 15 Cornwell Drive, Bridgeton, NJ
   Acme Markets    55,000    32 Cedar Huntingdon, LLC    Unites 1, 3, 4 and 5 in
the Huntingdon Plaza Condominium, Smithfield Township, PA    Peebles, Inc.   
22,060    33 Washington Center L.L.C. 1    Washington Center, 415 Egg Harbor
Road, Sewell, NJ    Acme Stores    66,046    34 Academy Plaza L.L.C. 1   
Academy Plaza, 3200- 3296 Red Lion Road, Philadelphia, PA    Acme Markets   
50,918    35 Port Richmond L.L.C. 1    Port Richmond, 2401- 2499 Aramingo Ave.,
Philadelphia, PA    Thriftway    40,000    36 Cedar Carbondale LLC   

Carbondale Plaza, 95

Brooklyn Street, Carbondale, PA

  

Weis Markets

Dollar Tree

  

52,720

10,800

   37 Virginia Kempsville, LLC    Kempsville Crossing, 1830 Kempsville Rd.,
Virginia Beach, VA    Farm Fresh    58,968    38 Virginia General Booth, LLC   
General Booth Shopping Center, 1615 General Booth Blvd., Virginia Beach, VA   
Farm Fresh    53,758    39 Fairview Plaza Associates, L.P.    Fairview Plaza,
120-132 Old York Rd., New Cumberland, PA    Giant    59,237    40 Fort
Washington Fitness, L.P.    LA Fitness Facility, 1175 Virginia Rd., Fort
Washington, PA    LA Fitness    41,000    41 Newport Plaza Associates, L.P.   
Newport Plaza, 2-18 Newport Plaza, Newport, PA    Giant    39,000    42

 

SCHEDULE 6.23.1 - 3



--------------------------------------------------------------------------------

Legal Name of

Loan

Party/Property

Owner

  

Borrowing Base

Property

  

Major Leases

  

Square

Feet

  

Prop.

Ref.

No.

Virginia Little Creek, LLC    Virginia Little Creek, 230 East Little Creek Rd.,
Norfolk, VA    Farm Fresh    66,120    43 Virginia Suffolk, LLC    Suffolk
Plaza, 1401 N. Main St., Suffolk, VA    Farm Fresh    67,216    44 Halifax Plaza
Associates, L.P.    Halifax Plaza, 3761-3777 Peters Mountain Rd., Halifax, PA   
Giant    32,000    45 Virginia Smithfield, LLC    Smithfield Plaza, Smithfield,
VA    Farm Fresh    45,544    46

 

SCHEDULE 6.23.1 - 4



--------------------------------------------------------------------------------

SCHEDULE 8.3.6

DESIGNATED PROPERTIES

Shopping Centers:

Dunmore Shopping Center

Gahanna Discount Drug Mart Plaza

Maxatawny Marketplace

McCormick Place

Oakhurst Plaza

Roosevelt II

Shore Mall

Land and approx. acres:

Blue Mountain Commons – 9 acres

Halifax Commons – 4 acres

Halifax Plaza – 13 acres

Liberty Marketplace – 16 acres

Oregon Pike – 9 acres

Shore Mall – 50 acres

 

SCHEDULE 8.3.6 - 1



--------------------------------------------------------------------------------

SCHEDULE 15.1

NOTICES

BORROWER:

Cedar Realty Trust Partnership, L.P.

44 South Bayles Avenue

Port Washington, New York 11050

Attention: Philip R. Mays

Telephone: (516) 944-4572

Telecopier: (516) 767-6497

Electronic Mail: pmays@cdrrt. com

Website Address: www.cedarrealtytrust.com

U.S. Taxpayer Identification Number: 11-3440066

with copies to:

Cedar Realty Trust Partnership, L.P.

44 South Bayles Avenue

Port Washington, New York 11050

Stuart Widowski, Esq.

Telephone: (516) 944-4529

Telecopier: (516) 767-6497

Electronic Mail: swidowski@cdrrt.com

and

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038-4982

Attention: Karen Scanna, Esq.

Telephone: (212) 806-5400

Telecopier: (212) 806-6006

Electronic Mail: kscanna@stroock.com

 

SCHEDULE 15.1 - 1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

KeyBank National Association

225 Franklin Street, 18th Floor

MA-01-22-0018

Boston, Massachusetts 02110

Attention: Gregory W. Lane

Telephone: 617-385-6212

Telecopier: 617-385-6293

Electronic Mail: gregory_w_lane@keybank.com

Account No.: 1292000883

Ref: Cedar Realty Trust Partnership L.P.

ABA# 026009593

Other Notices as Administrative Agent:

KeyBank National Association

225 Franklin Street, 18th Floor

MA-01-22-0018

Boston, Massachusetts 02110

Attention: Gregory W. Lane

Telephone: 617-385-6212

Telecopier: 617-385-6293

Electronic Mail: gregory_w_lane@keybank.com

L/C ISSUER:

KeyBank National Association

225 Franklin Street, 18th Floor

MA-01-22-0018

Boston, Massachusetts 02110

Attention: Gregory W. Lane

Telephone: 617-385-6212

Telecopier: 617-385-6293

Electronic Mail: gregory_w_lane@keybank.com

 

SCHEDULE 15.1 - 2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

LOAN NOTICE

Date:                     ,             

 

To: KeyBank National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Loan Agreement,
dated as of August 1, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), the terms
defined therein being used herein as therein defined, among Cedar Realty Trust
Partnership, L.P. (the “Borrower”), the Lenders from time to time party thereto,
and KeyBank National Association, as Administrative Agent, L/C Issuer and Swing
Line Lender.

The undersigned hereby requests (select one):

 

  ¨ A Loan Advance for the Revolving Facility

 

  ¨ A Swing Line Advance

 

  ¨ A conversion or continuation of Loans

 

  1. On                                 (a Business Day).

 

  2. In the amount of $                        

 

  3. Comprised of                                 

       [Type of Loan requested]

 

  4. For a LIBO Rate Advance: an Interest Period of:     months

The undersigned hereby represents and warrants the following:1

 

  1. The Loan Advance is for the purpose of:                         .

 

  2. The Total Outstandings reflecting the funding of the Loan Advance being
requested hereby are:                     .

 

 

1 

Only include for a Loan Advance.

 

Exhibit A - 1



--------------------------------------------------------------------------------

  3. Maximum Loan Amount pursuant to Section 2.1.1(a) of the Agreement (lesser
of Total Commitment and the Borrowing Base Value) is:
$                                .

 

  4. The aggregate remaining amount which may be funded under the Agreement is:
                        .

 

  5. Attached as Exhibit A hereto are calculations evidencing the Borrower’s
continued compliance with the Financial Covenants, as satisfied by the Closing
Compliance Certificate, or once delivered, the most recent Compliance
Certificate delivered by the Borrower.

 

  6. The representations and warranties of the Borrower and each other Loan
Party contained in Article 6 of the Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, are true and correct in all material respects on and as
of the date of the Credit Extension requested hereby, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this notice, the representations and
warranties contained in Section 6.8 of the Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Section 7.2.1 and 7.2.2 of the
Agreement and except as to the representations and warranties in Sections 6.4,
6.7, 6.9, and 6.14 of the Agreement which may be modified only to reflect events
occurring after the date hereof as specifically disclosed in writing to
Administrative Agent prior to or simultaneously with such written request.

 

  7. No Default or Event of Default exists, or would result from the Loan
Advance requested hereby or from the application of the proceeds thereof.

Note: Each request for a Loan Advance hereunder shall be for (a) a minimum
amount as required by Section 2.3.6 of the Loan Agreement, and (b) an amount not
to exceed (x) the Maximum Loan Amount less (y) the Total Outstandings (after
giving effect to such Loan Advance).

Delivery of executed counterparts of this Loan Notice by telecopy or other
electronic means shall be effective as an original.

 

Exhibit A - 2



--------------------------------------------------------------------------------

CEDAR REALTY TRUST PARTNERSHIP, L.P., a
Delaware limited partnership By:   Cedar Realty Trust, Inc., a Maryland
corporation, its general partner By:  

 

Name:   Title:  

 

Exhibit A - 3



--------------------------------------------------------------------------------

EXHIBIT A

[to be completed by Borrower]

 

Exhibit A - 4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTE

            ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the Loan from time to time made by the Lender to the Borrower or so much thereof
as shall be outstanding from time to time under that certain Second Amended and
Restated Loan Agreement, dated as of August 1, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lender, the other financial institutions named therein
and from time to time party thereto, and KeyBank National Association, as
Administrative Agent, L/C Issuer and Swing Line Lender (in such capacity, the
“Administrative Agent”).

The Borrower promises to pay interest on the unpaid principal amount of each
Loan Advance from the date of such Loan Advance until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due under the terms of the Agreement, such unpaid amount shall bear
interest, to be paid in accordance with the terms of the Agreement, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Agreement. Loan
Advances may be repaid and re-borrowed in accordance with the terms and
provisions of the Agreement.

This Note is a Note as referred to in the Agreement, is entitled to the benefits
thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note may be declared to be, immediately due and payable, all as provided in the
Agreement. Loan Advances made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date and amount of its Loan Advances and payments with respect thereto;
provided, however, that if any of said schedules shall be inconsistent with the
terms of the Agreement, the terms of the Agreement shall control.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note, except as otherwise provided in the Agreement.

The terms of Sections 13.4, 15.2, 15.6 and 15.16 of the Agreement are
incorporated herein by reference, mutatis mutandis.

 

Exhibit B - 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

Delivery of executed counterparts of this Note by telecopy or other electronic
means shall be effective as an original.

Any notices given with respect to this Note shall be given in the manner
provided for in the Loan Agreement.

 

Exhibit B - 2



--------------------------------------------------------------------------------

CEDAR REALTY TRUST PARTNERSHIP, L.P., a
Delaware limited partnership By:   Cedar Realty Trust, Inc., a Maryland
corporation, its general partner   By:  

 

  Name:     Title:  

 

Exhibit B - 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMPLIANCE CERTIFICATE

Financial Statement Date:             ,             

 

To: KeyBank National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Loan Agreement,
dated as of August 1, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Cedar Realty Trust
Partnership, L.P. (the “Borrower”), the Lenders from time to time party thereto,
and KeyBank National Association, as Administrative Agent, L/C Issuer and Swing
Line Lender.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected/authorized             of Cedar Realty Trust, Inc.,
general partner of the Borrower.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a review of the transactions and conditions of the
Borrower during the accounting period covered by the accompanying financial
statements.

3. The financial statements accompanying this certificate fairly present in all
material respects the Consolidated financial condition of CRT. The examinations
described in paragraph 2 did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes a Default or an Event of
Default during or at the end of the accounting period covered by the
accompanying financial statements or as of the date of this Certificate, except
as set forth below.

4. The financial covenant analyses and information accompanying this certificate
are true and accurate on and as of the date of this Certificate, except as set
forth below.

Described below are the exceptions, if any, to paragraphs 3 and 4, listing the
nature of the condition or event, the period during which it has existed and the
action which the Borrower has taken, is taking, or proposes to take with respect
to each such condition or event:

 

Exhibit C - 1



--------------------------------------------------------------------------------

5. Accompanying this certificate are the following: (a) a report containing, to
the extent not included in the deliveries under Sections 7.2.1, 7.2.2, or 7.2.3
of the Agreement for all Individual Properties, a summary listing of all Net
Operating Income, revenues, rent roll, mortgage Debt, if any, and, in addition,
for each Individual Property acquired during the quarter just ended, the cost
basis and the amount and terms of any assumed Debt, (b) a listing of all filings
by the Borrower or CRT with the SEC, including, without limitation, full copies
of CRT’s 10-Q and 10-K filings, (c) if requested by the Administrative Agent and
to the extent not previously provided, a list of any Major Leases entered into
during the most recent fiscal quarter and any existing Leases that became Major
Leases during the most recent fiscal quarter and (d) any material change in
accounting policies required by GAAP or financial reporting practices by any
Loan Party or their Subsidiaries.

Delivery of executed counterparts of this Compliance Certificate by telecopy or
other electronic means shall be effective as an original.

 

Exhibit C - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

 

CEDAR REALTY TRUST PARTNERSHIP, L.P., a
Delaware limited partnership By:   Cedar Realty Trust, Inc., a Maryland
corporation, its general partner   By:  

 

  Name:     Title:  

 

Exhibit C - 3



--------------------------------------------------------------------------------

SCHEDULE 1

to the Compliance Certificate

For the Quarter/Year ended             ,             

[Quarterly/Annual] Financial Statements

 

Exhibit C - 4



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate

For the Quarter/Year ended             ,             

[FINANCIAL COVENANT CALCULATIONS TO BE ATTACHED BY BORROWER]

 

Exhibit C - 5



--------------------------------------------------------------------------------

SCHEDULE 3

to the Compliance Certificate

[TO BE ATTACHED BY BORROWER]

 

Exhibit C - 6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (the “Loan Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to

 

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4 

Select as appropriate.

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit D - 1



--------------------------------------------------------------------------------

[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

  1. Assignor[s]:                                          
                                   

                                                                       
                                   

 

  2. Assignee[s]:                                          
                                   

                                                                       
                                   

 

  [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

  3. Borrower: Cedar Realty Trust Partnership, L.P.

 

  4. Administrative Agent: KeyBank National Association, as the administrative
agent under the Loan Agreement

 

  5. Loan Agreement: Second Amended and Restated Loan Agreement, dated as of
August 1, 2013, among Cedar Realty Trust, L.P., the Lenders from time to time
party thereto, and KeyBank National Association, as Administrative Agent, L/C
Issuer and Swing Line Lender

 

  6. Assigned Interest:

 

Assignor[s]6

  

Assignee[s]7

   Facility
Assigned    Aggregate
Amount of
Commitment/
Loans
for all Lenders8    Amount of
Commitment/
Loans
Assigned    Percentage
Assigned of
Commitment/
Loans9    CUSIP
Number           Commitment    $____________    $________    __________%       
        Commitment    $____________    $________    __________%               
Commitment    $____________    $________    __________%     

 

  [7.

Trade Date:             ]10

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D - 2



--------------------------------------------------------------------------------

ASSIGNOR

[NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]11 Accepted:

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent By:  

 

  Title: [Consented to:]12 By:  

 

  Title:

 

 

11 

To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.

12 

To be added only if the consent of the Borrower and/or other parties (L/C
Issuer) is required by the terms of the Loan Agreement.

 

Exhibit D - 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements to be an assignee under the Loan Agreement (subject
to such consents, if any, as may be required under the Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to the terms of the Loan Agreement, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Exhibit D - 4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D - 5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

CLOSING COMPLIANCE CERTIFICATE

Closing Date: August 1, 2013

 

To: KeyBank National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Loan Agreement,
dated as of August 1, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Cedar Realty Trust
Partnership, L.P. (the “Borrower”), the Lenders from time to time party thereto,
and KeyBank National Association, as Administrative Agent, L/C Issuer and Swing
Line Lender. All capitalized terms used herein which are not otherwise defined
shall have the meaning ascribed to such term under the Agreement.

The undersigned Authorized Officer hereby certifies as of the date hereof that
he/she is the             of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Borrower, and that:

1. No Default or Event of Default has occurred or would occur after giving
effect to the Agreement, the Loan Documents and all Credit Extensions occurring
on the Closing Date.

2. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date set forth therein.

3. The Borrower, CRT and each of the Borrowing Base Property Owners (both before
and after giving effect to the Credit Extensions occurring on the Closing Date)
(a) is solvent, (b) has assets having a fair value in excess of the amount
required to pay such Person’s probable liabilities and existing Debts as such
become absolute and mature, and (c) has adequate capital for the conduct of such
Person’s business and the ability to pay such Person’s Debts from time to time
incurred in connection therewith as such Debts mature.

4. No change has occurred in the financial condition, business, affairs,
operations or control of Borrower and/or the Loan Parties, since the date of
their respective financial statements most recently delivered to Administrative
Agent or any of the Lenders, which change has had or could reasonably be
expected to have a Material Adverse Effect.

 

Exhibit E - 1



--------------------------------------------------------------------------------

5. All representations and warranties made by or on behalf of any of the
Borrower and the other Loan Parties, or any of them, to the Administrative Agent
or any of the Lenders are true, accurate and complete in all material respects
and shall do not omit any material fact necessary to make the same not
misleading.

6. There are not any actions, suits or proceedings at law or in equity or by or
before any governmental instrumentality or other agency or regulatory authority
by any entity (private or governmental) pending or, to the best of the
Borrower’s knowledge, threatened with respect to the Loan, the transactions
contemplated in the Loan Documents, or the Borrower, any other Loan Party, or
any other Borrower Subsidiary, which are not fully covered (subject to
deductibles) by an insurance policy issued by a reputable and financially viable
insurance company or, to the extent not so covered, could (a) materially
adversely affect a Borrowing Base Property or (b) have or reasonably be expected
to have a Material Adverse Effect.

7. No Laws prohibit or adversely limit the capacity or authority of the Borrower
or any Loan Party to enter into the Loan Documents and perform the obligations
of such Person with respect thereto.

8. There has not been any material unrepaired or unrestored damage or
destruction by fire or otherwise to any of the real or tangible personal
property comprising the Borrowing Base Properties.

9. No third party consents and/or agreements are required with respect to
entering into the Loan Documents or performing the obligations thereunder.

Delivery of executed counterparts of this Compliance Certificate by telecopy or
other electronic means shall be effective as an original.

 

Exhibit E - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
and year set forth above.

 

CEDAR REALTY TRUST PARTNERSHIP, L.P., a
Delaware limited partnership By:   Cedar Realty Trust, Inc., a Maryland
corporation, its general partner   By:  

 

  Name:     Title:  

 

Exhibit E - 3



--------------------------------------------------------------------------------

SCHEDULE 1

to the Closing Certificate

[TO BE COMPLETED BY BORROWER]

 

Exhibit E - 4



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

CRT GUARANTY

GUARANTY

This Guaranty (hereinafter, the “Guaranty”) is given pursuant to the terms and
conditions of that certain Second Amended and Restated Loan Agreement, dated as
of August 1, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Loan Agreement”), among Cedar Realty
Trust Partnership, L.P. (the “Borrower”), the Lenders from time to time party
thereto, and KeyBank National Association, as Administrative Agent, L/C Issuer
and Swing Line Lender (in such capacity as Administrative Agent, the “Agent”).
Capitalized terms used herein and not otherwise specifically defined shall have
the same meaning herein as in the Loan Agreement.

FOR VALUE RECEIVED, and to induce Agent and the Lenders to extend credit to the
Borrower as provided for in the Loan Agreement and the other Loan Documents,
CEDAR REALTY TRUST, INC., a Maryland corporation (hereinafter, “Guarantor”),
hereby unconditionally agrees as follows:

1. Guaranty. Guarantor, as a primary party and not merely as a surety,
unconditionally and irrevocably guarantees the prompt and full payment (and not
merely the collectability), performance, and observance of all of the
obligations, terms and conditions to be paid, performed or observed by Borrower
under the Note, Loan Agreement and each other Loan Document, to or on behalf of
the Agent, the Lenders, or any one of them, each as the same may be hereafter
amended, modified, extended, renewed or recast, including, without limitation,
all of the Obligations and the payment of all principal, interest, fees and
other charges when due under the Note, the Loan Agreement and each other Loan
Document (hereinafter, the “Guaranteed Obligations”).

Upon the occurrence of and during the continuance of any Event of Default under
the Loan Agreement, or any of the other Loan Documents, or if Agent has
accelerated the Loan pursuant to a right to do so under the Loan Agreement,
Agent may at its option proceed directly and at once, without notice (except as
otherwise provided under the Loan Agreement), against Guarantor hereunder,
without proceeding against Borrower, any other Guarantor, or any other person
for the Obligations or the Guaranteed Obligations.

If Borrower, or Guarantor if so required, shall fail or refuse to perform or
continue performance of all of the Obligations on the part of Borrower to be
kept and performed, then, if an Event of Default exists on account thereof under
the Loan Documents or this Guaranty, in addition to any other rights and
remedies which Agent or any Lender may have hereunder or elsewhere, and not in
limitation thereof, Agent or any Lender, at such party’s option, may exercise
any or all of its rights and remedies under the Loan Agreement and each other
Loan Document.

 

Exhibit F-1 1



--------------------------------------------------------------------------------

This Guaranty shall survive and continue in full force and effect beyond and
after the payment and satisfaction of the Guaranteed Obligations and the
Obligations in the event Agent or any Lender is required to disgorge or return
any payment or property received as a result of any laws pertaining to
preferences, fraudulent transfers or fraudulent conveyances.

 

  2. Waivers. Guarantor hereby waives and relinquishes to the fullest extent now
or hereafter not prohibited by applicable law:

 

  (a) all suretyship defenses and defenses in the nature thereof;

 

  (b) any right or claim of right to cause a marshaling of the assets of
Borrower, or, if there shall be more than one Guarantor, to require Agent to
proceed against any other Guarantor or any of Guarantors in any particular
order;

 

  (c) until satisfaction in full of the Obligations of the Borrower to the Agent
and the Lenders, and the satisfaction in full of the Guaranteed Obligations, all
rights and remedies, including, but not limited to, any rights of subrogation,
contribution, reimbursement, exoneration or indemnification pursuant to any
agreement, express or implied, or now or hereafter accorded by applicable law to
indemnitors, guarantors, sureties or accommodation parties; provided, however,
unless Agent otherwise expressly agrees in writing, such waiver by Guarantor
shall not be effective to the extent that by virtue thereof Guarantor’s
liability under this Guaranty is rendered invalid, voidable, or unenforceable
under any applicable state or federal law dealing with the recovery or avoidance
of so-called preferences or fraudulent transfers or conveyances or otherwise;

 

  (d) notice of the acceptance hereof, presentment, demand for payment, protest,
notice of protest, or any and all notice of nonpayment, nonperformance,
nonobservance or default, or other proof or notice of demand whereby to charge
Guarantor therefor;

 

  (e) the pleading of any statute of limitations as a defense to Guarantor’s
obligations hereunder;

 

  (f) the right to a trial by jury in any matter related to this Guaranty; and

 

  (g) the benefit of all other provisions of law which may be validly waived.

GUARANTOR, AGENT AND LENDERS MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON THIS GUARANTY, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS OR ACTIONS OF AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF
THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NONE OF THE
PARTIES WILL SEEK TO

 

Exhibit F-1 2



--------------------------------------------------------------------------------

CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, GUARANTOR HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER. THIS WAIVER IS GIVEN AS A MATERIAL INDUCEMENT TO AGENT AND THE
LENDERS TO ACCEPT THIS GUARANTY AND TO MAKE THE LOAN.

3. Cumulative Rights. Agent’s and any Lender’s rights under this Guaranty shall
be in addition to and not in limitation of all of the rights and remedies of
Agent and any Lender under the Loan Documents. All rights and remedies of Agent
and any Lender shall be cumulative and may be exercised in such manner and
combination as Agent or any Lender may determine.

4. No Impairment. The liability of Guarantor hereunder shall in no way be
limited or impaired by, and Guarantor hereby assents to and agrees to be bound
by, any amendment or modification of the provisions of the Loan Documents to or
with Agent or any Lender by Borrower. In addition, the liability of Guarantor
under this Guaranty and the other Loan Documents shall in no way be limited or
impaired by:

 

  (a) any extensions of time for performance required by any of the Loan
Documents;

 

  (b) any amendment to or modification of any of the Loan Documents;

 

  (c) any sale or assignment of the Loan, or any sale, transfer or exchange of
all or part of any Borrowing Base Property;

 

  (d) any exculpatory, or nonrecourse, or limited recourse, provision in any of
the Loan Documents limiting Agent’s or any Lender’s rights to a deficiency
judgment against Borrower or any other person or entity;

 

  (e) the accuracy or inaccuracy of any of the representations or warranties
made by or on behalf of Borrower, any general partner, owner, principal, or
agent of Borrower, or Guarantor, under any Loan Document or otherwise;

 

  (f) the release of Borrower, any general partner, owner, principal, or agent
of Borrower, or any other person or entity, from performance or observance of
any of the agreements, covenants, terms or conditions contained in any of the
Loan Documents by operation of law, Agent’s or any Lender’s voluntary act, or
otherwise;

 

  (g) the filing of any bankruptcy or reorganization proceeding by or against
Borrower or any general partner, owner, principal, or agent of Borrower or
Guarantor;

 

Exhibit F-1 3



--------------------------------------------------------------------------------

  (h) the release of any other party now or hereafter liable upon or in respect
of this Guaranty or any of the other Loan Documents; or

 

  (i) the invalidity or unenforceability of all or any portion of any of the
Loan Documents as to Borrower, any Guarantor, or any other person or entity.

Any of the foregoing may be accomplished with or without notice to Borrower, any
general partner, owner, principal, or agent of Borrower, or Guarantor, and with
or without consideration.

5. Delay Not Waiver. No delay on Agent’s or any Lender’s part in exercising any
right, power or privilege hereunder or under any of the Loan Documents shall
operate as a waiver of any such privilege, power or right. No waiver by Agent or
any Lender in any instance shall constitute a waiver in any other instance.

6. Warranties and Representations. Guarantor warrants and represents to Agent
and each of the Lenders for the express purpose of inducing Agent and the
Lenders to enter into the Loan Agreement, to make each Loan Advance, to accept
this Guaranty, and to otherwise complete the transactions contemplated by the
Loan Agreement, that as of the date of this Guaranty, upon the date of each Loan
Advance, and at all times thereafter until the Loan is repaid and all Guaranteed
Obligations to Agent and the Lenders have been satisfied in full, as follows:

 

  (a) Financial Information. Copies of the financial statements of Guarantor
have been delivered to Agent and each Lender and each of the same fairly present
Guarantor’s financial condition as of the dates thereof and no material and
adverse change has occurred in Guarantor’s financial condition or business since
the respective dates thereof; and each financial statement of Guarantor
submitted in the future shall fairly present Guarantor’s financial condition as
of the dates thereof.

 

  (b) No Violation. The payment and performance by Guarantor of the Guaranteed
Obligations and Guarantor’s obligations under this Guaranty does not and shall
not constitute a violation of any law, order, regulation, contract or agreement
to which Guarantor is a party or by which Guarantor or Guarantor’s property may
be bound;

 

  (c) No Litigation. There is no material litigation now pending or, to the best
of Guarantor’s knowledge threatened in writing, against Guarantor which, if
adversely decided would materially impair the ability of Guarantor to pay and
perform the Guaranteed Obligations, Guarantor’s obligations under the Loan
Agreement, this Guaranty or any other Loan Document.

 

  (d) Entity Matters. The Guarantor is a duly organized, validly existing entity
organized and in good standing under the laws of the State of Maryland, and has
all requisite power and authority to conduct its business and to own its
property as now conducted or owned, and is qualified to do business in all
jurisdictions where the nature and extent of its business is such that such
qualification is required by law.

 

Exhibit F-1 4



--------------------------------------------------------------------------------

  (e) Valid and Binding. Each of the Loan Documents to which Guarantor is a
party constitutes Guarantor’s legal, valid and binding obligation in accordance
with the respective terms thereof, subject to bankruptcy, insolvency and similar
laws of general application affecting the rights and remedies of creditors and
with respect to the availability of remedies of specific enforcement subject to
the discretion of the court before which proceedings therefor may be brought.

 

  (f) Solvency. Guarantor is solvent and is not rendered insolvent by the
obligations undertaken in this Guaranty. Guarantor is not contemplating either
the filing of a petition or proceeding under any state or federal bankruptcy or
insolvency or reorganization laws or the liquidating of all or a major portion
of Guarantor’s property.

 

  (g) Material Economic Benefit. The granting of the Credit Extensions to
Borrower will constitute a material economic benefit to Guarantor.

7. Notices. Any notice or other communication in connection with this Guaranty
shall be in writing and (i) deposited in the United States mail, postage prepaid
by registered or certified mail, (ii) hand delivered by any commercially
recognized courier service or overnight delivery service such as Federal
Express, or (ii) sent by facsimile transmission if a FAX Number is designated
below, addressed as follows:

If to Guarantor:

Cedar Realty Trust, Inc.

44 South Bayles Avenue

Port Washington, New York

Attention: Philip Mays

FAX Number: (516) 767-6497

with a copy to:

Cedar Realty Trust, Inc.

44 South Bayles Avenue

Port Washington, New York

Attention: Stuart Widowski

FAX Number: (516) 767-6497

with copies by regular mail or such hand delivery or facsimile transmission to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038-4982

Attention: Karen Scanna, Esquire

FAX Number: (212) 806-6006

 

Exhibit F-1 5



--------------------------------------------------------------------------------

If to Agent:

KeyBank National Association

225 Franklin Street

Boston, Massachusetts 02110

Attention: Gregory W. Lane

FAX No.: (617) 385-6293

with copies by regular mail or such hand delivery or facsimile transmission to:

Riemer & Braunstein LLP

Three Center Plaza, Suite 600

Boston, Massachusetts 02108

Attention: Kevin J. Lyons, Esquire

FAX No.: (617) 880-3456

Any such addressee may change its address for such notices to any other address
in the United States as such addressee shall have specified by written notice
given as set forth above.

All periods of notice shall be measured from the deemed date of delivery. A
notice shall be deemed to have been given, delivered and received upon the
earliest of: (i) if sent by such certified or registered mail, on the third
Business Day following the date of post-mark, or (ii) if hand delivered by such
courier or overnight delivery service, when so delivered or tendered for
delivery during customary business hours on a Business Day at the specified
address, or (iii) if so mailed, on the date of actual receipt (or tender of
delivery) as evidenced by the return receipt, or (iv) if so delivered, upon
actual receipt, or (v) if facsimile transmission is a permitted means of giving
notice, upon receipt an evidenced by confirmation.

8. No Oral Change. No provision of this Guaranty may be changed, waived,
discharged, or terminated orally (in person or by telephone) or by any other
means except by an instrument in writing signed by the party against whom
enforcement of the change, waiver or discharge or termination is sought.

9. Parties Bound; Benefit. This Guaranty shall be binding upon Guarantor and
Guarantor’s respective successors, assigns, heirs and personal representatives
and shall be for the benefit of Agent and each Lender, and of any subsequent
holder of Agent’s or any Lender’s interest in the Loan and of any owner of a
participation interest therein. In the event the interest of Agent or any other
Lender under the Loan Documents is sold or transferred, then the liability of
Guarantor to Agent or such Lender shall then be in favor of both the Agent or
Lender originally named herein and each subsequent holder of Agent’s or Lender’s
interest therein, to the extent of their respective interests.

10. Joint and Several. If there is more than one (1) Guarantor, the obligations
of each Guarantor, and such Guarantor’s respective successors, assigns, heirs
and personal representatives, shall be and remain joint and several.

11. Partial Invalidity. Each of the provisions hereof shall be enforceable
against Guarantor to the fullest extent now or hereafter not prohibited by
applicable law. The invalidity or unenforceability of any provision hereof shall
not limit the validity or enforceability of each other provision hereof.

 

Exhibit F-1 6



--------------------------------------------------------------------------------

12. Governing Law. This Guaranty and the rights and obligations of the parties
hereunder shall in all respects be governed by and construed and enforced in
accordance with the internal laws of the State of New York. Agent or any Lender
may enforce its rights hereunder and under the other Loan Documents, including,
but not limited to, its rights to sue Guarantor or to collect any outstanding
indebtedness in accordance with applicable law.

13. Consent to Jurisdiction. Each of Guarantor, Agent and Lenders (by their
acceptance of this Guaranty) irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
New York located within the First Department of the New York State Unified Court
System and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or any other Loan Document, or for
recognition or enforcement of any judgment, and each of said parties irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State Court or, to the
fullest extent permitted by applicable law, in such Federal Court. Each of said
parties agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty or in any other
Loan Document shall affect any right that the Agent, any Lender or the L/C
Issuer may otherwise have to bring any action or proceeding relating to this
Guaranty or any other Loan Document against Guarantor or any other Loan Party or
its properties in the courts of any jurisdiction. Guarantor hereby agrees and
consents that in addition to any methods of service of process provided for
under applicable law, all service of process in any such suit, action or
proceeding in any New York State or Federal Court located within the Southern
District of the State of New York may be made by certified or registered mail,
return receipt requested, directed to Guarantor at the address indicated in
Section 7 above and service so made shall be deemed completed five (5) days
after the same shall have been so mailed.

14. Additional Covenant of the Guarantor. Guarantor shall pay, perform, observe
and comply with all of the obligations, terms, covenants and conditions set
forth in this Guaranty and by any provisions of the Loan Agreement specifically
applicable to Guarantor.

15. Subordination.

 

  (a) Except as may be otherwise specifically provided for in the Loan Agreement
with respect to Permitted Distributions, any indebtedness of Borrower to
Guarantor, or to any affiliated entity, now or hereafter existing together with
any interest thereon shall be, and such indebtedness is, hereby deferred,
postponed and subordinated to the prior, full and Non-Contestable Payment and
satisfaction of all Obligations of Borrower to the Agent and the Lenders.
Payment and satisfaction of the Obligations shall be deemed “Non-Contestable
Payment” only upon such payment and satisfaction and the expiration of all
periods of time within which a claim for the recovery of a preferential payment,
or fraudulent conveyance, or fraudulent transfer, in respect of payments
received by Agent or any Lender as to the Obligations could be filed or asserted
with: (A) no such claim having been filed or asserted, or (B) if so filed or
asserted, the final, non-appealable decision of a court of competent
jurisdiction denying the claim or assertion.

 

Exhibit F-1 7



--------------------------------------------------------------------------------

  (b) Except as may be otherwise specifically provided for in the Loan Agreement
with respect to Permitted Distributions, at all times until the full and
Non-Contestable Payment and satisfaction of the Obligations of Borrower to Agent
and the Lenders with respect to the Loan (and including interest accruing on the
Loan Advances after the commencement of a case by or against Borrower under any
Debtor Relief Laws now or hereafter in effect, which interest the parties agree
shall remain a claim that is prior and superior to any claim of Guarantor or any
affiliated entity notwithstanding any contrary practice, custom or ruling in
cases under the Debtor Relief Laws, as now or hereafter in effect, generally),
Guarantor, and each affiliated entity, agrees not to accept any payment or
satisfaction for any kind of indebtedness of Borrower to Guarantor, or any
affiliated entity, and hereby assigns such indebtedness to Agent, on behalf of
the Lenders, including, but not limited to, the right to file proofs of claim
and to vote thereon in connection with any such case under any Debtor Relief
Laws, as now or hereafter in effect, and the right to vote on any plan of
reorganization.

 

  (c) In addition to the foregoing, and not in limitation thereof, until the
full payment and satisfaction of all Obligations of Borrower to Agent and the
Lenders, any claims of Guarantor, or any affiliated entity, of subrogation,
contribution, reimbursement, exoneration, indemnification, or reimbursement
arising out of any payment made on this Guaranty, whether such claim is based
upon an express or implied contract, or operation of law, are hereby waived;
provided, however, unless Agent otherwise expressly agrees in writing, such
waiver by Guarantor shall not be effective to the extent that by virtue thereof
Guarantor’s liability under this Guaranty or under any other Loan Document is
rendered invalid, voidable, or unenforceable under any applicable state or
federal law dealing with the recovery or avoidance of so-called preferences or
fraudulent conveyances or otherwise.

16. Legal Fees, Costs and Expenses. Guarantor further agrees to pay within
thirty (30) days after demand all costs and expenses reasonably incurred by
Agent and the Lenders, or their successors or assigns, in connection with
enforcing any of the rights or remedies of Agent or any Lender, or such
successors or assigns, under or with respect to this Guaranty including, but not
limited to, attorneys’ fees and the out-of-pocket expenses and disbursements of
such attorneys. Any such amounts which are not paid within thirty (30) days of
demand therefor shall bear interest at the Default Rate from the date of demand
until paid.

 

Exhibit F-1 8



--------------------------------------------------------------------------------

17. Setoff. Subject to the terms of this Section 17, Guarantor hereby grants to
Agent and each of the Lenders, a lien, security interest and right of setoff as
security for all liabilities and obligations to Agent and the Lenders, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Agent or any Lender or any entity under the control of
Agent or Lender, or in transit to any of them. At any time, from and after the
occurrence of and during the continuance of an Event of Default, Agent or any
Lender may set off the same or any part thereof and apply the same to any
liability or obligation of Guarantor even though unmatured and regardless of the
adequacy of any other collateral securing the Loan. Within five (5) Business
Days of making any such set-off, Agent agrees to notify Guarantor thereof,
provided that the failure by Agent to give such notice shall not affect the
validity of such set-off.

18. Counterparts. Delivery of executed counterparts of this Guaranty by telecopy
or other electronic means shall be effective as an original.

[Signature page to follow]

 

Exhibit F-1 9



--------------------------------------------------------------------------------

Witness the execution and delivery hereof as an instrument under seal as of the
date first written above.

 

GUARANTOR: CEDAR REALTY TRUST, INC., a Maryland corporation By:  

 

Name:     Title:    

[SIGNATURE PAGE TO GUARANTY]



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

SUBSIDIARY GUARANTY

GUARANTY

This Guaranty (hereinafter, the “Guaranty”) is given pursuant to the terms and
conditions of that certain Second Amended and Restated Loan Agreement, dated as
of August 1, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Loan Agreement”), among Cedar Realty
Trust Partnership, L.P. (the “Borrower”), the Lenders from time to time party
thereto, and KeyBank National Association, as Administrative Agent, L/C Issuer
and Swing Line Lender (in such capacity as Administrative Agent, the “Agent”).
Capitalized terms used herein and not otherwise specifically defined shall have
the same meaning herein as in the Loan Agreement.

FOR VALUE RECEIVED, and to induce Agent and the Lenders to extend credit to the
Borrower as provided for in the Loan Agreement and the other Loan Documents,
each of the undersigned guarantors LISTED ON SCHEDULE 1 attached hereto
(individually and collectively, jointly and severally, hereinafter,
“Guarantor”), hereby unconditionally agrees as follows:

1. Guaranty. Each Guarantor, as a primary party and not merely as a surety,
unconditionally and irrevocably guarantees the prompt and full payment (and not
merely the collectability), performance, and observance of all of the
obligations, terms and conditions to be paid, performed or observed by Borrower
under the Note, Loan Agreement and each other Loan Document, to or on behalf of
the Agent, the Lenders, or any one of them, each as the same may be hereafter
amended, modified, extended, renewed or recast, including, without limitation,
all of the Obligations and the payment of all principal, interest, fees and
other charges when due under the Note, the Loan Agreement and each other Loan
Document (hereinafter, the “Guaranteed Obligations”).

Upon the occurrence of and during the continuance of any Event of Default under
the Loan Agreement, or any of the other Loan Documents, or if Agent has
accelerated the Loan pursuant to a right to do so under the Loan Agreement,
Agent may at its option proceed directly and at once, without notice (except as
otherwise provided under the Loan Agreement), against any Guarantor hereunder,
without proceeding against Borrower, any other Guarantor, or any other person
for the Obligations or the Guaranteed Obligations.

If Borrower, or any Guarantor if so required, shall fail or refuse to perform or
continue performance of all of the Obligations on the part of Borrower to be
kept and performed, then, if an Event of Default exists on account thereof under
the Loan Documents or this Guaranty, in addition to any other rights and
remedies which Agent or any Lender may have hereunder or elsewhere, and not in
limitation thereof, Agent or any Lender, at such party’s option, may exercise
any or all of its rights and remedies under the Loan Agreement and each other
Loan Document.

 

Exhibit F-2 - 1



--------------------------------------------------------------------------------

This Guaranty shall survive and continue in full force and effect beyond and
after the payment and satisfaction of the Guaranteed Obligations and the
Obligations in the event Agent or any Lender is required to disgorge or return
any payment or property received as a result of any laws pertaining to
preferences, fraudulent transfers or fraudulent conveyances.

2. Waivers. Each Guarantor hereby waives and relinquishes to the fullest extent
now or hereafter not prohibited by applicable law:

 

  (a) all suretyship defenses and defenses in the nature thereof;

 

  (b) any right or claim of right to cause a marshaling of the assets of
Borrower, or, if there shall be more than one Guarantor, to require Agent to
proceed against any other Guarantor or any of Guarantors in any particular
order;

 

  (c) until satisfaction in full of the Obligations of the Borrower to the Agent
and the Lenders, and the satisfaction in full of the Guaranteed Obligations, or
such Guarantor has been released from its obligations under this Guaranty
pursuant to Section 12 hereof, whichever is earlier, all rights and remedies,
including, but not limited to, any rights of subrogation, contribution,
reimbursement, exoneration or indemnification pursuant to any agreement, express
or implied, or now or hereafter accorded by applicable law to indemnitors,
guarantors, sureties or accommodation parties; provided, however, unless Agent
otherwise expressly agrees in writing, such waiver by any particular Guarantor
shall not be effective to the extent that by virtue thereof such Guarantor’s
liability under this Guaranty is rendered invalid, voidable, or unenforceable
under any applicable state or federal law dealing with the recovery or avoidance
of so-called preferences or fraudulent transfers or conveyances or otherwise;

 

  (d) notice of the acceptance hereof, presentment, demand for payment, protest,
notice of protest, or any and all notice of nonpayment, nonperformance,
nonobservance or default, or other proof or notice of demand whereby to charge
any Guarantor therefor;

 

  (e) the pleading of any statute of limitations as a defense to any Guarantor’s
obligations hereunder;

 

  (f) the right to a trial by jury in any matter related to this Guaranty; and

 

  (g) the benefit of all other provisions of law which may be validly waived.

 

Exhibit F-2 - 2



--------------------------------------------------------------------------------

EACH GUARANTOR, AGENT AND LENDERS MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON THIS GUARANTY, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS OR ACTIONS OF AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF
THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NONE OF THE
PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, EACH
GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH GUARANTOR CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY LENDER WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER IS GIVEN
AS A MATERIAL INDUCEMENT TO AGENT AND THE LENDERS TO ACCEPT THIS GUARANTY AND TO
MAKE THE LOAN.

3. Cumulative Rights. Agent’s and any Lender’s rights under this Guaranty shall
be in addition to and not in limitation of all of the rights and remedies of
Agent and any Lender under the Loan Documents. All rights and remedies of Agent
and any Lender shall be cumulative and may be exercised in such manner and
combination as Agent or any Lender may determine.

4. No Impairment. The liability of each Guarantor hereunder shall in no way be
limited or impaired by, and each Guarantor hereby assents to and agrees to be
bound by, any amendment or modification of the provisions of the Loan Documents
to or with Agent or any Lender by Borrower or any other Guarantor or any person
who succeeds any Guarantor as owner (or indirect owner as the case may be) of a
Borrowing Base Property (hereinafter, the “Property”). In addition, the
liability of each Guarantor under this Guaranty and the other Loan Documents
shall in no way be limited or impaired by:

 

  (a) any extensions of time for performance required by any of the Loan
Documents;

 

  (b) any amendment to or modification of any of the Loan Documents;

 

  (c) any sale or assignment of the Loan, or any sale, transfer or exchange of
all or part of the Property;

 

  (d) any exculpatory, or nonrecourse, or limited recourse, provision in any of
the Loan Documents limiting Agent’s or any Lender’s rights to a deficiency
judgment against Borrower or any other person or entity;

 

  (e) the accuracy or inaccuracy of any of the representations or warranties
made by or on behalf of Borrower, any general partner, owner, principal, or
agent of Borrower, or any Guarantor, under any Loan Document or otherwise;

 

Exhibit F-2 - 3



--------------------------------------------------------------------------------

  (f) the release of Borrower, any general partner, owner, principal, or agent
of Borrower, or any other person or entity (other than such Guarantor pursuant
to Section 12 hereof), from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the Loan Documents by
operation of law, Agent’s or any Lender’s voluntary act, or otherwise;

 

  (g) the filing of any bankruptcy or reorganization proceeding by or against
Borrower, any general partner, owner, principal, or agent of Borrower, any
Guarantor, or any subsequent owner of the Property;

 

  (h) the release of any other party now or hereafter liable upon or in respect
of this Guaranty or any of the other Loan Documents; or

 

  (i) the invalidity or unenforceability of all or any portion of any of the
Loan Documents as to Borrower, any Guarantor, or any other person or entity.

Any of the foregoing may be accomplished with or without notice to Borrower, any
general partner, owner, principal, or agent of Borrower, or any Guarantor, and
with or without consideration.

5. Delay Not Waiver. No delay on Agent’s or any Lender’s part in exercising any
right, power or privilege hereunder or under any of the Loan Documents shall
operate as a waiver of any such privilege, power or right. No waiver by Agent or
any Lender in any instance shall constitute a waiver in any other instance.

6. Warranties and Representations. Each Guarantor warrants and represents to
Agent and each of the Lenders for the express purpose of inducing Agent and the
Lenders to enter into the Loan Agreement, to make each Loan Advance, to accept
this Guaranty, and to otherwise complete the transactions contemplated by the
Loan Agreement, as to such Guarantor, that as of the date of this Guaranty, upon
the date of each Loan Advance, and at all times thereafter until the Loan is
repaid and all Guaranteed Obligations to Agent and the Lenders have been
satisfied in full, or such Guarantor has been released from its obligations
under this Guaranty pursuant to Section 12 hereof, whichever is earlier, as
follows:

 

  (a) Financial Information. Copies of the financial statements of such
Guarantor have been delivered to Agent and each Lender and each of the same
fairly present such Guarantor’s financial condition as of the dates thereof and
no material and adverse change has occurred in such Guarantor’s financial
condition or business since the respective dates thereof; and each financial
statement of such Guarantor submitted in the future shall fairly present such
Guarantor’s financial condition as of the dates thereof.

 

  (b) No Violation. The payment and performance by such Guarantor of the
Guaranteed Obligations and such Guarantor’s obligations under this Guaranty,
does not and shall not constitute a violation of any law, order, regulation,
contract or agreement to which such Guarantor is a party or by which such
Guarantor or Guarantor’s property may be bound;

 

Exhibit F-2 - 4



--------------------------------------------------------------------------------

  (c) No Litigation. There is no material litigation now pending or, to the best
of such Guarantor’s knowledge threatened in writing, against such Guarantor
which, if adversely decided would materially impair the ability of such
Guarantor to pay and perform the Guaranteed Obligations, such Guarantor’s
obligations under the Loan Agreement, this Guaranty or any other Loan Document.

 

  (d) Entity Matters. If such Guarantor is a Delaware Guarantor (as defined in
Schedule 1), such Guarantor is duly organized, validly existing entity organized
and in good standing under the laws of the State of Delaware, and has all
requisite power and authority to conduct its business and to own its property as
now conducted or owned, and is qualified to do business in all jurisdictions
where the nature and extent of its business is such that such qualification is
required by law. If such Guarantor is a Pennsylvania Guarantor (as defined in
Schedule 1), such Guarantor is duly organized, validly existing entity organized
and in good standing under the laws of the Commonwealth of Pennsylvania, and has
all requisite power and authority to conduct its business and to own its
property as now conducted or owned, and is qualified to do business in all
jurisdictions where the nature and extent of its business is such that such
qualification is required by law. If such Guarantor is a Virginia Guarantor (as
defined in Schedule 1), such Guarantor is duly organized, validly existing
entity organized and in good standing under the laws of the Commonwealth of
Virginia, and has all requisite power and authority to conduct its business and
to own its property as now conducted or owned, and is qualified to do business
in all jurisdictions where the nature and extent of its business is such that
such qualification is required by law.

 

  (e) Valid and Binding. Each of the Loan Documents to which such Guarantor is a
party constitutes such Guarantor’s legal, valid and binding obligation in
accordance with the respective terms thereof, subject to bankruptcy, insolvency
and similar laws of general application affecting the rights and remedies of
creditors and with respect to the availability of remedies of specific
enforcement subject to the discretion of the court before which proceedings
therefor may be brought.

 

  (f) Solvency. Such Guarantor is solvent and is not rendered insolvent by the
obligations undertaken in this Guaranty. Such Guarantor is not contemplating
either the filing of a petition or proceeding under any state or federal
bankruptcy or insolvency or reorganization laws or the liquidating of all or a
major portion of such Guarantor’s property, and such Guarantor has no knowledge
of any such petition or proceeding being filed against any other Guarantor.

 

  (g) Material Economic Benefit. The granting of the Credit Extensions to
Borrower will constitute a material economic benefit to such Guarantor.

7. Notices. Any notice or other communication in connection with this Guaranty
shall be in writing and (i) deposited in the United States mail, postage prepaid
by registered or certified mail, (ii) hand delivered by any commercially
recognized courier service or overnight delivery service such as Federal
Express, or (ii) sent by facsimile transmission if a FAX Number is designated
below, addressed as follows:

 

Exhibit F-2 - 5



--------------------------------------------------------------------------------

If to any Guarantor:

c/o Cedar Realty Trust Partnership L.P.

44 South Bayles Avenue

Port Washington, New York

Attention: Philip Mays

FAX Number: (516) 767-6497

with a copy to:

Cedar Realty Trust Partnership L.P.

44 South Bayles Avenue

Port Washington, New York

Attention: Stuart Widowski

FAX Number: (516) 767-6497

with copies by regular mail or such hand delivery or facsimile transmission to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038-4982

Attention: Karen Scanna, Esquire

FAX Number: (212) 806-6006

If to Agent:

KeyBank National Association

225 Franklin Street

Boston, Massachusetts 02110

Attention: Gregory W. Lane

FAX No.: (617) 385-6293

with copies by regular mail or such hand delivery or facsimile transmission to:

Riemer & Braunstein LLP

Three Center Plaza, Suite 600

Boston, Massachusetts 02108

Attention: Kevin J. Lyons, Esquire

FAX No.: (617) 880-3456

Any such addressee may change its address for such notices to any other address
in the United States as such addressee shall have specified by written notice
given as set forth above.

All periods of notice shall be measured from the deemed date of delivery. A
notice shall be deemed to have been given, delivered and received upon the
earliest of: (i) if sent by such certified or registered mail, on the third
Business Day following the date of post-mark, or (ii) if hand delivered by such
courier or overnight delivery service, when so delivered or tendered for
delivery during customary business hours on a Business Day at the specified
address, or (iii) if so mailed, on the date of actual receipt (or tender of
delivery) as evidenced by the return receipt, or (iv) if so delivered, upon
actual receipt, or (v) if facsimile transmission is a permitted means of giving
notice, upon receipt an evidenced by confirmation.

 

Exhibit F-2 - 6



--------------------------------------------------------------------------------

8. No Oral Change. No provision of this Guaranty may be changed, waived,
discharged, or terminated orally (in person or by telephone) or by any other
means except by an instrument in writing signed by the party against whom
enforcement of the change, waiver or discharge or termination is sought.

9. Parties Bound; Benefit. This Guaranty shall be binding upon each Guarantor
and such Guarantor’s respective successors, assigns, heirs and personal
representatives and shall be for the benefit of Agent and each Lender, and of
any subsequent holder of Agent’s or any Lender’s interest in the Loan and of any
owner of a participation interest therein. In the event the interest of Agent or
any other Lender under the Loan Documents is sold or transferred, then the
liability of each Guarantor to Agent or such Lender shall then be in favor of
both the Agent or Lender originally named herein and each subsequent holder of
Agent’s or Lender’s interest therein, to the extent of their respective
interests.

10. Joint and Several. If there is more than one (1) Guarantor, the obligations
of each Guarantor, and such Guarantor’s respective successors, assigns, heirs
and personal representatives, shall be and remain joint and several. Except as
otherwise provided herein, reference to Guarantor shall include each Guarantor
separately as well as all Guarantors collectively.

11. Additional Guarantors. The initial Guarantors hereunder shall be each of the
Guarantors that are signatories hereto and that are listed on Schedule 1
attached hereto. From time to time subsequent to the time hereof, additional
Guarantors may become parties hereto, pursuant to the provisions of the Loan
Agreement (each an “Additional Guarantor”) by executing a counterpart of this
Guaranty in the form of Exhibit A attached hereto. Upon delivery of any such
counterpart to Agent, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be a party hereto effective
as of the date of execution by such Guarantor. Each Guarantor expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Guarantor hereunder, or by any election by
Agent not to cause any Guarantor to become an Additional Guarantor hereunder.
This Guaranty shall be fully effective as to any Guarantor that is or becomes a
party hereto regardless of whether any such person becomes or fails to become or
ceases to be a Guarantor hereunder.

12. Release of Guarantors. Pursuant to the provisions of the Loan Agreement, a
Guarantor may be released from its obligations under this Guaranty by Agent’s
execution of a Release of Guaranty in the form of Exhibit B attached hereto.
Each Guarantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the release of any other Guarantor hereunder.

13. Partial Invalidity. Each of the provisions hereof shall be enforceable
against each Guarantor to the fullest extent now or hereafter not prohibited by
applicable law. The invalidity or unenforceability of any provision hereof shall
not limit the validity or enforceability of each other provision hereof.

 

Exhibit F-2 - 7



--------------------------------------------------------------------------------

14. Governing Law. This Guaranty and the rights and obligations of the parties
hereunder shall in all respects be governed by and construed and enforced in
accordance with the internal laws of the State of New York. Agent or any Lender
may enforce its rights hereunder and under the other Loan Documents, including,
but not limited to, its rights to sue any Guarantor or to collect any
outstanding indebtedness in accordance with applicable law.

15. Consent to Jurisdiction. Each Guarantor, Agent and the Lenders (by their
acceptance of this Guaranty) irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
New York located within the First Department of the New York State Unified Court
System and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or any other Loan Document, or for
recognition or enforcement of any judgment, and each of said parties irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State Court or, to the
fullest extent permitted by applicable law, in such Federal Court. Each of said
parties agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty or in any other
Loan Document shall affect any right that the Agent, any Lender or the L/C
Issuer may otherwise have to bring any action or proceeding relating to this
Guaranty or any other Loan Document against any Guarantor or any other Loan
Party or its properties in the courts of any jurisdiction. Each Guarantor hereby
agrees and consents that in addition to any methods of service of process
provided for under applicable law, all service of process in any such suit,
action or proceeding in any New York State or Federal Court located within the
Southern District of the State of New York may be made by certified or
registered mail, return receipt requested, directed to such Guarantor at the
address indicated in Section 7 above and service so made shall be deemed
completed five (5) days after the same shall have been so mailed.

16. [Reserved]

17. Additional Covenant of the Guarantor. Each Guarantor shall pay, perform,
observe and comply with all of the obligations, terms, covenants and conditions
set forth in this Guaranty and by any provisions of the Loan Agreement
specifically applicable to such Guarantor.

18. Subordination.

(a) Except as may be otherwise specifically provided for in the Loan Agreement
with respect to Permitted Distributions, any indebtedness of Borrower to any
Guarantor, or to any affiliated entity, now or hereafter existing together with
any interest thereon shall be, and such indebtedness is, hereby deferred,
postponed and subordinated to the prior, full and Non-Contestable Payment and
satisfaction of all Obligations of Borrower to the Agent and the Lenders.
Payment and satisfaction of the Obligations shall be deemed “Non-Contestable
Payment” only upon such payment and satisfaction and the expiration of all
periods of time within which a claim for the recovery of a preferential payment,
or fraudulent conveyance, or fraudulent transfer, in respect of payments
received by Agent or any Lender as to the Obligations could be filed or asserted
with: (A) no such claim having been filed or asserted, or (B) if so filed or
asserted, the final, non-appealable decision of a court of competent
jurisdiction denying the claim or assertion.

 

Exhibit F-2 - 8



--------------------------------------------------------------------------------

(b) Except as may be otherwise specifically provided for in the Loan Agreement
with respect to Permitted Distributions, at all times until the full and
Non-Contestable Payment and satisfaction of the Obligations of Borrower to Agent
and the Lenders with respect to the Loan (and including interest accruing on the
Loan Advances after the commencement of a case by or against Borrower under any
Debtor Relief Laws now or hereafter in effect, which interest the parties agree
shall remain a claim that is prior and superior to any claim of any Guarantor or
any affiliated entity notwithstanding any contrary practice, custom or ruling in
cases under the Debtor Relief Laws, as now or hereafter in effect, generally),
each Guarantor, and each affiliated entity, agrees not to accept any payment or
satisfaction for any kind of indebtedness of Borrower to any Guarantor, or any
affiliated entity, and hereby assigns such indebtedness to Agent, on behalf of
the Lenders, including, but not limited to, the right to file proofs of claim
and to vote thereon in connection with any such case under any Debtor Relief
Laws, as now or hereafter in effect, and the right to vote on any plan of
reorganization.

(c) In addition to the foregoing, and not in limitation thereof, until the full
payment and satisfaction of all Obligations of Borrower to Agent and the
Lenders, any claims of any Guarantor, or any affiliated entity, of subrogation,
contribution, reimbursement, exoneration, indemnification, or reimbursement
arising out of any payment made on this Guaranty, whether such claim is based
upon an express or implied contract, or operation of law, are hereby waived;
provided, however, unless Agent otherwise expressly agrees in writing, such
waiver by any Guarantor shall not be effective to the extent that by virtue
thereof such Guarantor’s liability under this Guaranty or under any other Loan
Document is rendered invalid, voidable, or unenforceable under any applicable
state or federal law dealing with the recovery or avoidance of so-called
preferences or fraudulent conveyances or otherwise.

19. Legal Fees, Costs and Expenses. Each Guarantor further agrees to pay within
thirty (30) days after demand all costs and expenses reasonably incurred by
Agent and the Lenders, or their successors or assigns, in connection with
enforcing any of the rights or remedies of Agent or any Lender, or such
successors or assigns, under or with respect to this Guaranty including, but not
limited to, attorneys’ fees and the out-of-pocket expenses and disbursements of
such attorneys. Any such amounts which are not paid within thirty (30) days of
demand therefor shall bear interest at the Default Rate from the date of demand
until paid.

20. Setoff. Subject to the terms of this Section 20, each Guarantor hereby
grants to Agent and each of the Lenders, a lien, security interest and right of
setoff as security for all liabilities and obligations to Agent and the Lenders,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Agent or any Lender or any entity under the control of
Agent or Lender, or in transit to any of them. At any time, from and after the
occurrence of and during the continuance of an Event of Default, Agent or any
Lender may set off the same or any part thereof and apply the same to any
liability or obligation of each Guarantor even though unmatured and regardless
of the adequacy of any other collateral securing the Loan. Within five
(5) Business Days of making any such set-off, Agent agrees to notify each
Guarantor thereof, provided that the failure by Agent to give such notice shall
not affect the validity of such set-off.

 

Exhibit F-2 - 9



--------------------------------------------------------------------------------

21. Counterparts. Delivery of executed counterparts of this Guaranty by telecopy
or other electronic means shall be effective as an original.

[Signature page to follow]

 

Exhibit F-2 - 10



--------------------------------------------------------------------------------

Witness the execution and delivery hereof as an instrument under seal as of the
date first written above.

 

GUARANTOR: CEDAR-SOUTH PHILADELPHIA I, LLC, a Delaware limited liability company
By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-SOUTH PHILADELPHIA II, LLC,a Delaware
limited liability company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-RIVERVIEW LP, a Pennsylvanialimited
partnership By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-RIVERVIEW, LLC, a Delawarelimited liability
company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR LENDER, LLC, a Delawarelimited liability
company By:  

 

Name:  

 

Title:   Authorized Signatory

 

 

[Signature pages to Guaranty]



--------------------------------------------------------------------------------

CSC-RIVERVIEW LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-DUBOIS, LLC, a Delaware limited liability
company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR BRICKYARD, LLC, a Delaware limited liability
company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR BRICKYARD II, LLC, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR ST. JAMES, LLC, a Delaware limited liability
company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR KENLEY VILLAGE, LLC, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory

 

 

[Signature pages to Guaranty]



--------------------------------------------------------------------------------

CEDAR-VALLEY PLAZA, LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-GLEN ALLEN UK, LLC, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-FREDERICKSBURG UK, LLC, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-REVERE LLC, a Delaware limited liability
company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-PALMYRA, LLC, a Delaware limited liability
company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-ANNIE LAND, LLC, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory

 

 

[Signature pages to Guaranty]



--------------------------------------------------------------------------------

CEDAR-FAIRVIEW COMMONS, LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-NORWOOD, LLC, a Delaware limited liability
company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-METRO SQUARE II, LLC, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory GREENTREE ROAD L.L.C 1, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory GREENTREE ROAD L.L.C. 2, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-BRISTOL, LLC, a Delaware limited liability
company By:  

 

Name:  

 

Title:   Authorized Signatory

 

 

[Signature pages to Guaranty]



--------------------------------------------------------------------------------

CEDAR-CIRCLE, LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:   Authorized Signatory HAMILTON FC ASSOCIATES, L.P., a Pennsylvania
limited partnership By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-HAMILTON, LLC, a Delaware limited liability
company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-LAKE RAYSTOWN, LLC, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR- PC PLAZA, LLC, a Delaware limited liability
company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-TREXLER PLAZA 2, LLC, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory

 

 

[Signature pages to Guaranty]



--------------------------------------------------------------------------------

CEDAR-TREXLER PLAZA 3, LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-CAMPBELLTOWN, LLC, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR-CARLL’S CORNER, LLC, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory CEDAR HUNTINGDON, LLC, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory WASHINGTON CENTER L.L.C. 1, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory WASHINGTON CENTER L.L.C. 2, a Delaware limited
liability company By:  

 

Name:  

 

Title:   Authorized Signatory

 

 

[Signature pages to Guaranty]



--------------------------------------------------------------------------------

CEDAR CENTER HOLDINGS L.L.C. 3, a Delaware limited liability company By:    
Name:     Title:   Authorized Signatory

ACADEMY PLAZA L.L.C. 1,

a Delaware limited liability company

By:     Name:     Title:   Authorized Signatory

ACADEMY PLAZA L.L.C. 2,

a Delaware limited liability company

By:     Name:     Title:   Authorized Signatory

PORT RICHMOND L.L.C. 1,

a Delaware limited liability company

By:     Name:     Title:   Authorized Signatory

PORT RICHMOND L.L.C. 2,

a Delaware limited liability company

By:     Name:     Title:   Authorized Signatory

CEDAR CARBONDALE, LLC,

a Delaware limited liability company

By:     Name:     Title:   Authorized Signatory

 

[Signature pages to Guaranty]



--------------------------------------------------------------------------------

CEDAR-SECOND MEMBER, LLC, a Delaware limited liability company By:     Name:    
Title:   Authorized Signatory

VIRGINIA KEMPSVILLE, LLC,

a Virginia limited liability company

By:     Name:     Title:   Authorized Signatory

VIRGINIA GENERAL BOOTH, LLC,

a Virginia limited liability company

By:     Name:     Title:   Authorized Signatory

VIRGINIA LITTLE CREEK, LLC,

a Virginia limited liability company

By:     Name:     Title:   Authorized Signatory

VIRGINIA SUFFOLK, LLC,

a Virginia limited liability company

By:     Name:     Title:   Authorized Signatory

VIRGINIA SMITHFIELD, LLC,

a Virginia limited liability company

By:     Name:     Title:   Authorized Signatory

 

[Signature pages to Guaranty]



--------------------------------------------------------------------------------

FAIRVIEW PLAZA ASSOCIATES, L.P.,

a Delaware limited partnership

By:     Name:     Title:   Authorized Signatory

CIF-FAIRVIEW PLAZA ASSOCIATES, LLC

a Delaware limited liability company

By:     Name:     Title:   Authorized Signatory

FAIRPORT ASSOCIATES, L.P.,

a Delaware limited partnership

By:     Name:     Title:   Authorized Signatory

FORT WASHINGTON FITNESS, L.P.,

a Delaware limited partnership

By:     Name:     Title:   Authorized Signatory

CEDAR-FORT WASHINGTON, LLC,

a Delaware limited liability company

By:     Name:     Title:   Authorized Signatory

NEWPORT PLAZA ASSOCIATES, L.P.,

a Delaware limited partnership

By:     Name:     Title:   Authorized Signatory

 

[Signature pages to Guaranty]



--------------------------------------------------------------------------------

CIF-NEWPORT PLAZA ASSOCIATES, LLC

a Delaware limited liability company

By:     Name:     Title:   Authorized Signatory HALIFAX PLAZA ASSOCIATES, L.P.,
a Delaware limited partnership By:     Name:     Title:   Authorized Signatory

CIF-HALIFAX PLAZA ASSOCIATES, LLC

a Delaware limited liability company

By:     Name:     Title:   Authorized Signatory

CIF FAIRPORT ASSOCIATES, LLC

a Delaware limited liability company

By:     Name:     Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

SCHEDULE 1

INITIAL GUARANTORS

CEDAR-SOUTH PHILADELPHIA I, LLC, a Delaware limited liability company

CEDAR-SOUTH PHILADELPHIA II, LLC, a Delaware limited liability company

CEDAR-RIVERVIEW LP, a Pennsylvania limited partnership

CEDAR-RIVERVIEW, LLC, a Delaware limited liability company

CEDAR LENDER, LLC, a Delaware limited liability company

CSC-RIVERVIEW LLC, a Delaware limited liability company

CEDAR-DUBOIS, LLC, a Delaware limited liability company

CEDAR BRICKYARD, LLC, a Delaware limited liability company

CEDAR BRICKYARD II, LLC, a Delaware limited liability company

CEDAR ST. JAMES, LLC, a Delaware limited liability company

CEDAR KENLEY VILLAGE, LLC, a Delaware limited liability company

CEDAR-VALLEY PLAZA, LLC, a Delaware limited liability company

CEDAR-GLEN ALLEN UK, LLC, a Delaware limited liability company

CEDAR-FREDERICKSBURG UK, LLC, a Delaware limited liability company

CEDAR-REVERE LLC, a Delaware limited liability company

CEDAR-PALMYRA, LLC, a Delaware limited liability company

CEDAR-ANNIE LAND, LLC, a Delaware limited liability company

CEDAR-FAIRVIEW COMMONS, LLC, a Delaware limited liability company

CEDAR-NORWOOD, LLC, a Delaware limited liability company

CEDAR-METRO SQUARE II, LLC, a Delaware limited liability company

GREENTREE ROAD L.L.C 1, a Delaware limited liability company

GREENTREE ROAD L.L.C. 2, a Delaware limited liability company

CEDAR-BRISTOL, LLC, a Delaware limited liability company

CEDAR-CIRCLE, LLC, a Delaware limited liability company

HAMILTON FC ASSOCIATES, L.P., a Pennsylvania limited partnership

CEDAR-HAMILTON, LLC, a Delaware limited liability company

CEDAR-LAKE RAYSTOWN, LLC, a Delaware limited liability company

CEDAR- PC PLAZA, LLC, a Delaware limited liability company

CEDAR-TREXLER PLAZA 2, LLC, a Delaware limited liability company

CEDAR-TREXLER PLAZA 3, LLC, a Delaware limited liability company

CEDAR-CAMPBELLTOWN, LLC, a Delaware limited liability company

CEDAR-CARLL’S CORNER, LLC, a Delaware limited liability company

CEDAR HUNTINGDON, LLC, a Delaware limited liability company

WASHINGTON CENTER L.L.C. 1, a Delaware limited liability company

WASHINGTON CENTER L.L.C. 2, a Delaware limited liability company

CEDAR CENTER HOLDINGS L.L.C. 3, a Delaware limited liability company

ACADEMY PLAZA L.L.C. 1, a Delaware limited liability company

ACADEMY PLAZA L.L.C. 2, a Delaware limited liability company

PORT RICHMOND L.L.C. 1, a Delaware limited liability company

PORT RICHMOND L.L.C. 2, a Delaware limited liability company

CEDAR CARBONDALE, LLC, a Delaware limited liability company

CEDAR-SECOND MEMBER, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

VIRGINIA KEMPSVILLE, LLC, a Virginia limited liability company

VIRGINIA GENERAL BOOTH, LLC, a Virginia limited liability company

VIRGINIA LITTLE CREEK, LLC, a Virginia limited liability company

VIRGINIA SUFFOLK, LLC, a Virginia limited liability company

VIRGINIA SMITHFIELD, LLC, a Virginia limited liability company

FAIRVIEW PLAZA ASSOCIATES, L.P., a Delaware limited partnership

CIF-FAIRVIEW PLAZA ASSOCIATES, LLC a Delaware limited liability company

FAIRPORT ASSOCIATES, L.P., a Delaware limited partnership

FORT WASHINGTON FITNESS, L.P., a Delaware limited partnership

CEDAR-FORT WASHINGTON, LLC, a Delaware limited liability company

NEWPORT PLAZA ASSOCIATES, L.P., a Delaware limited partnership

CIF-NEWPORT PLAZA ASSOCIATES, LLC a Delaware limited liability company

HALIFAX PLAZA ASSOCIATES, L.P., a Delaware limited partnership

CIF-HALIFAX PLAZA ASSOCIATES, LLC a Delaware limited liability company

CIF FAIRPORT ASSOCIATES, LLC a Delaware limited liability company



--------------------------------------------------------------------------------

EXHIBIT A

COUNTERPART TO GUARANTY

Reference is hereby made to that certain Guaranty (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Guaranty”) dated as of July         , 2013, executed and delivered by the
parties listed on Schedule 1 attached thereto pursuant to that certain Second
Amended and Restated Loan Agreement, dated as of July         , 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Loan Agreement”), among Cedar Realty Trust Partnership, L.P.
(the “Borrower”), the Lenders from time to time party thereto, and KeyBank
National Association, as Administrative Agent, L/C Issuer and Swing Line Lender
(in such capacity as Administrative Agent, the “Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Guaranty.

In witness whereof, the undersigned Additional Guarantor has caused the Guaranty
to be executed and delivered by its officer thereunto duly authorized as of
                    , 20    . Schedule 1 of the Guaranty is hereby updated with
the attached Schedule 1.

 

Dated as of:                     , 20      

 

  [NAME OF ADDITIONAL GARANTOR]   By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

EXISTING SUBSIDIARY GUARANTORS



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE OF GUARANTOR

Reference is hereby made to that certain Guaranty (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Guaranty”) dated as of July         , 2013, executed and delivered by the
parties listed on Schedule 1 attached thereto pursuant to that certain Second
Amended and Restated Loan Agreement, dated as of July         , 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Loan Agreement”), among Cedar Realty Trust Partnership, L.P.
(the “Borrower”), the Lenders from time to time party thereto, and KeyBank
National Association, as Administrative Agent, L/C Issuer and Swing Line Lender
(in such capacity as Administrative Agent, the “Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Guaranty.

In witness whereof, the undersigned Agent, on behalf of the Lenders, hereby
releases and discharges                     from any and all obligations and
liabilities of                     to Agent and the Lenders under the Guaranty.

Dated as of:             , 20    

 

KeyBank National Association, as Agent By:  

 

  Name:                                                                 Title:
                                                             



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

SWING LINE NOTE

                    ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
KeyBank National Association or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the Swing Line Loan from time to time made by the Lender to the
Borrower or so much thereof as shall be outstanding from time to time under that
certain Second Amended and Restated Loan Agreement, dated as of August 1, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the Lender, the other financial
institutions named therein and from time to time party thereto, and KeyBank
National Association, as Administrative Agent, L/C Issuer and Swing Line Lender
(in such capacity, the “Administrative Agent”).

The Borrower promises to pay interest on the unpaid principal amount of the
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Lender in Dollars in immediately available funds at the Lender’s Office. If any
amount is not paid in full when due under the terms of the Agreement, such
unpaid amount shall bear interest, to be paid in accordance with the terms of
the Agreement, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement. The Swing Line Loan may be repaid and re-borrowed in accordance
with the terms and provisions of the Agreement.

This Swing Line Note is a Swing Line Loan Notice as referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Swing Line Note
is also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Swing Line Note may be declared to be,
immediately due and payable, all as provided in the Agreement. The Swing Line
Loan evidenced by this Swing Line Note shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Swing Line Note and endorse thereon
the date and amount of the Swing Line Loan and payments with respect thereto;
provided, however, that if any of said schedules shall be inconsistent with the
terms of the Agreement, the terms of the Agreement shall control.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note, except as otherwise provided in the Agreement.

The terms of Sections 13.4, 15.2, 15.6 and 15.16 of the Agreement are
incorporated herein by reference, mutatis mutandis.

 

Exhibit G - 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

Delivery of executed counterparts of this Swing Line Note by telecopy or other
electronic means shall be effective as an original.

Any notices given with respect to this Swing Line Note shall be given in the
manner provided for in the Loan Agreement.

 

Exhibit G - 2



--------------------------------------------------------------------------------

CEDAR REALTY TRUST PARTNERSHIP, L.P., a Delaware limited partnership By:   Cedar
Realty Trust, Inc., a Maryland corporation, its general partner   By:
                                                                           
Name:   Title:

 

Exhibit G - 3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

CASH FLOW PROJECTIONS

CEDAR REALTY TRUST, INC.

Projected Funds From Operations (“FFO”), Operating Funds From Operations
(“Operating FFO”) and

Cash Flow Items

Year Ending December 31, 20XX

(Unaudited—dollars in thousands)

 

Revenues

  

Rents

  

Expense recoveries

  

Other

     

 

 

 

Total revenues

     —     

Property expenses

  

Rental expenses

  

Real estate taxes

     

 

 

 

Total property expenses

     —        

 

 

 

Property Operating Income

     —     

Other expenses and income

  

General and administrative

  

Interest expenses, net

  

Minority interests in consolidated joint ventures

  

Other noncash and unusual items

  

Depreciation and amortization

     

 

 

 

Net Income (Loss)

     —     

Preferred stock dividends

  

Limited partners’ interest

     

 

 

 

Income (Loss) Attributable to Common Shareholders

     —     

Add/(deduct)

  

Real estate depreciation

  

Gains on sales—dispositions

  

Limited partners’ interest

  

Minority interest in consolidated joint ventures

  

Minority interests’ share of FFO applicable to consolidated JVs

     

 

 

 

FFO

     —     

 

Exhibit H - 1



--------------------------------------------------------------------------------

Add/(deduct) the pro rata share of

  

Management transition charges

  

Preferred stock redemption costs

  

Costs related to early extinguishment of debt

     

 

 

 

Operating FFO

     —     

Add (deduct) pro rata share:

  

Straight-line rents

  

Amortization of intangible lease liabilities

  

Expense accruals related to share-based compensation

  

Amortization of debt discount/premium

  

Amortization of deferred financing costs

  

Capitalized Interest

  

Capitalized lease origination expenses

  

Maintenance capital expenditures (excluding redevelopments)

  

Scheduled debt principal amortization payments

     

 

 

 

AFFO

     $                —        

 

 

 

 

Exhibit H - 2